Exhibit 10.1


EXECUTION VERSION


INTEREST PURCHASE AGREEMENT
by and among
VERA BRADLEY HOLDINGS, LLC,
CREATIVE GENIUS HOLDINGS, INC.,
CREATIVE GENIUS, INC.,
GRIFFIN THALL,
PAUL GOODMAN
and solely for the purpose of Section 11.14
VERA BRADLEY DESIGNS, INC.
AND
VERA BRADLEY, INC.
Dated: June 19, 2019






P:01274586-13:86B79.003 I\14146902.14
I\14146902.20

--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE I.
Definitions and Rules of Construction
2
Section 1.1
Definitions
2
Section 1.2
Rules of Construction
17
ARTICLE II.
Closing
19
Section 2.1
Closing
19
ARTICLE III.
Purchase and Sale of the Purchased Company Interests
19
Section 3.1
Purchase and Sale of the Purchased Company Interests
19
Section 3.2
Purchase Price; Payments at the Closing
19
Section 3.3
Post-Closing Purchase Price Determination
20
Section 3.4
Post-Closing Purchase Price Adjustment
22
Section 3.5
Contingent Payment
23
Section 3.6
Escrow
24
ARTICLE IV.
Representations and Warranties of Seller and Shareholders
25
Section 4.1
Organization and Power
25
Section 4.2
Authorization and Enforceability
25
Section 4.3
No Violation
25
Section 4.4
Ownership of Equity
26
Section 4.5
Governmental Authorizations and Consents
26
Section 4.6
Litigation
26
Section 4.7
No Brokers
27
ARTICLE V.
Representations and Warranties of Seller and Shareholders Relating to the
Company
27
Section 5.1
Organization and Power
27
Section 5.2
Authorization and Enforceability
28
Section 5.3
Capitalization of the Company; No Subsidiaries
28
Section 5.4
No Violation
28
Section 5.5
Governmental Authorizations and Consents
29
Section 5.6
Financial Statements
29
Section 5.7
Business Records
29
Section 5.8
No Undisclosed Liabilities
30
Section 5.9
Absence of Certain Changes
30
Section 5.10
Arrangements with Affiliates
30
Section 5.11
Indebtedness to and from Officers and Managers of the Company
30
Section 5.12
Assets
31



i
I\14146902.20

--------------------------------------------------------------------------------





Section 5.13
Real Property
31
Section 5.14
Intellectual Property
32
Section 5.15
Contracts
35
Section 5.16
Compliance with Laws
37
Section 5.17
[Reserved.]
38
Section 5.18
Environmental Matters
38
Section 5.19
Litigation
39
Section 5.20
Employee and Labor Matters
39
Section 5.21
Employee Benefits
41
Section 5.22
Tax Matters
44
Section 5.23
Insurance
47
Section 5.24
Bank Accounts; Powers of Attorney
47
Section 5.25
Customers and Suppliers
47
Section 5.26
No Brokers
48
Section 5.27
Product Warranties; Product Liabilities
48
Section 5.28
Accounts Receivable; Inventory
48
Section 5.29
No Other Representations and Warranties
48
ARTICLE VI.
Representations and Warranties of Buyer
49
Section 6.1
Organization and Power
49
Section 6.2
Authorization
49
Section 6.3
Enforceability
49
Section 6.4
No Violation
49
Section 6.5
Litigation
49
Section 6.6
Governmental Authorizations and Consents
50
Section 6.7
Acknowledgement
50
ARTICLE VII.
Covenants
50
Section 7.1
Conduct of the Company
50
Section 7.2
Certain Tax Matters
53
Section 7.3
Access to Information Prior to the Closing
55
Section 7.4
Confidentiality
55
Section 7.5
Public Announcements
57
Section 7.6
Release
57
Section 7.7
Employee Matters
58
Section 7.8
Affiliate Arrangements
58
Section 7.9
Commercially Reasonable Efforts
58
Section 7.10
Non-Competition and Employee Non-Solicit
59
Section 7.11
No Solicitation
61
Section 7.12
Loan Agreement
62
Section 7.13
LLC Conversion
62
Section 7.14
Payment of Sale Bonuses
62



P:01274586-13:86B79.003     ii
I\14146902.20

--------------------------------------------------------------------------------





Section 7.15
R&W Insurance Policy
62
ARTICLE VIII.
Closing; Conditions to Closing
62
Section 8.1
Deliveries by Seller, Shareholders and the Company
62
Section 8.2
Deliveries by Buyer
64
Section 8.3
Conditions to Seller's Obligations
64
Section 8.4
Conditions to Buyer's Obligations
65
ARTICLE IX.
Survival; Indemnification
66
Section 9.1
Survival of Representations and Warranties
66
Section 9.2
Indemnification by Seller and Shareholders
67
Section 9.3
Indemnification Obligations of Buyer
67
Section 9.4
Limitations on Indemnification Obligations
68
Section 9.5
Procedure with Respect to Direct Claims
69
Section 9.6
Procedure with Respect to Third-Party Claims
70
Section 9.7
Tax Matters
71
Section 9.8
Calculation of Losses
71
Section 9.9
R&W Insurance Policy
72
Section 9.10
No Waiver
72
ARTICLE X.
Termination
72
Section 10.1
Termination
72
Section 10.2
Procedure Upon Termination
73
Section 10.3
Effect of Termination
73
Section 10.4
Exclusive Remedy
74
ARTICLE XI.
Miscellaneous
74
Section 11.1
Expenses
74
Section 11.2
Notices
75
Section 11.3
Governing Law
75
Section 11.4
Entire Agreement
76
Section 11.5
Severability
76
Section 11.6
Amendment
76
Section 11.7
Effect of Waiver or Consent
76
Section 11.8
Parties in Interest; Limitation on Rights of Others
76
Section 11.9
Assignability
77
Section 11.10
Jurisdiction; Court Proceedings; Waiver of Jury Trial
77
Section 11.11
Remedies
77
Section 11.12
Counterparts
78
Section 11.13
Further Assurance
78
Section 11.14
Guarantee
78



P:01274586-13:86B79.003     iii
I\14146902.20

--------------------------------------------------------------------------------





Exhibits
Exhibit A    Calculation of Closing Date Working Capital
Exhibit B    Form of Escrow Agreement
Exhibit C    Form of Put/Call Agreement
Exhibit D    Form of Company Operating Agreement
Exhibit E    Form of Key Employee Agreement
Exhibit F    Form of Administrative Services Agreement
Exhibit G    Form of Subordinated Pledge Agreement
Schedules
Schedule I    Company Disclosure Schedule






P:01274586-13:86B79.003     iv
I\14146902.20

--------------------------------------------------------------------------------






INTEREST PURCHASE AGREEMENT
This INTEREST PURCHASE AGREEMENT (this "Agreement"), is dated as of June 19,
2019, and is by and among Vera Bradley Holdings, LLC, a Delaware limited
liability company ("Buyer"), Creative Genius Holdings, Inc., a California
corporation ("Seller"), Creative Genius, Inc., a California corporation (the
"Company"), Griffin Thall ("Thall"), Paul Goodman ("Goodman" and together with
Thall, each a "Shareholder" and collectively, the "Shareholders"), and, solely
for the purpose of Section 11.14, Vera Bradley Designs, Inc.("Designs") and Vera
Bradley, Inc. ("VRA" and together with Designs, the "Guarantors" and
individually a "Guarantor").
RECITALS
WHEREAS, the Company is in the business of designing, marketing and distributing
bracelets, jewelry and other related accessories primarily through its
e-commerce site, subscription club and wholesale channels (the "Business").
WHEREAS, immediately prior to the Reorganization (defined below), the
Shareholders owned all of the issued and outstanding shares of stock of the
Company (the "Shares");
WHEREAS, prior to the date of this Agreement, (i) the Shareholders contributed
100% of the Shares to Seller, (ii) Seller issued shares of its common stock, no
par value per share, to the Shareholders (resulting in the Shareholders owning
all of the issued and outstanding Equity Securities of Seller) and Seller
elected to treat the Company as a Qualified Subchapter S Subsidiary (as defined
in Code Section 1361(b)(3)(B)) with the actions described in clause (i) and this
clause (ii) all done in connection with a reorganization under Section
368(a)(1)(F) of the Code as described in Rev. Rul. 2008-18 (the "F Reorg");
WHEREAS, prior to the Closing Date, the Shareholders will cause Seller to cause
the Company to be merged with and into a limited liability company wholly owned
by Seller and such limited liability company will continue as the surviving
entity as a California limited liability company (the "LLC Conversion," and
collectively with the F Reorg, the "Reorganization");
WHEREAS, as of the date of this Agreement, Seller owns one hundred percent
(100%) of the outstanding capital stock of the Company and, immediately
following the LLC Conversion, Seller will own one hundred percent (100%) of the
rights and interests in the Company (the "Company Interests") in its capacity as
the sole member of the Company;
WHEREAS, prior to the Closing Date, the Shareholders will form a new entity
("Newco") and will cause Newco to contribute capital to the Company in exchange
for two tenths of one percent (0.2%) of the Company Interests;
WHEREAS, as of the Closing Date, Seller will own no less than ninety-nine and
eight tenths of one percent (99.8%) of the outstanding Company Interests;




I\14146902.20

--------------------------------------------------------------------------------





WHEREAS, the parties desire to enter into this Agreement pursuant to which
Shareholders propose to cause Seller to sell to Buyer, and Buyer proposes to
purchase from Seller, the Purchased Company Interests, upon the terms and
subject to the conditions hereinafter set forth; and
WHEREAS, at the Closing, Buyer desires to purchase from Seller, and Seller
desires to sell to Buyer, all right, title and interest in and to, the Purchased
Company Interests, upon the terms and subject to the conditions hereinafter set
forth.
NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the parties agree as follows:


P:01274586-13:86B79.003     2
I\14146902.20

--------------------------------------------------------------------------------






ARTICLE I.
Definitions and Rules of Construction

Section 1.1    Definitions. As used in this Agreement, the following terms have
the meanings set forth below:
"2019 EBITDA Amount" means the Adjusted EBITDA of the Company for the 2019
Fiscal Year.
"2019 Fiscal Year" means the twelve (12) month period ending on December 31,
2019.
"Accounting Arbitrator" has the meaning set forth in Section 3.3(c).
"Adjusted EBITDA" means, for any applicable computation period, the Company's
Net Income, plus, to the extent deducted or added in the determination of Net
Income: (a) total interest paid or accrued, as well as fees and expenses
(including prepayment penalties) in connection with debt or financing and
interest income; (b) income taxes paid or accrued as well as any income tax
benefits; (c) depreciation and amortization expenses; (d) extraordinary or
unusual income or charges as defined under GAAP; (e) any non-cash charges or
income, as detailed in the following: (i) stock-based compensation or other
equity-based compensation expenses, (ii) asset write-downs or goodwill
impairments, (iii) unrealized gains or losses, (iv) purchase accounting
adjustments, and (v) for the avoidance of doubt, customer loyalty point accruals
will not be considered an EBITDA adjustment; (f) fees and expenses related to
the Company’s Board of Managers, such as fees, travel, and any other associated
costs; (g) one-time integration costs and expenses relating to enhanced
accounting function or systems upgrades; (h) legal, accounting, or any other
fees or expenses associated with the exercise of any rights under the Put/Call
Agreement; (i) moving expenses; (j) any expenses related to a merger,
acquisition, or other capital transaction; (k) any allocation or assumption of
losses, expenses, income, or corporate charges from any Affiliate of Buyer other
than as explicitly set forth in the Administrative Services Agreement; (l) any
payments, fees, penalties or other expenses related to sales tax liabilities, to
the extent the Company is actually indemnified and held harmless therefrom under
the Sales Tax Indemnity Agreement; (m) fees and expenses (but not any liability
resulting from a judgment or award) incurred by the Company in connection with
the defense of Extraordinary Litigation initiated or pending against the Company
during the computation period, but only to the extent such fees and expenses
exceed the Litigation Fee Threshold, (n) any corporate charges or other items
from Buyer or any Affiliate of Buyer other than (1) fees and third party
expenses under the Administrative Services Agreement, (2) costs and expenses as
set forth in an approved budget for reasonable services rendered (and, for the
avoidance of doubt, such costs and expenses will not include an allocation of
corporate overhead or general and administrative expenses of Buyer or any
Affiliate of Buyer not directly related to such reasonable services rendered)
and (3) such other corporate charges and other items as are mutually agreed by
Buyer and the Holdings Representative (as defined in the Operating Agreement);
(o) transaction expenses related to the transaction contemplated herein, and (p)
tax distributions which are paid through payroll, currently booked under the
line item “Supplemental Officer Wages.” Notwithstanding the foregoing, in
determining Adjusted EBITDA of the Company for the 2019 fiscal year, (i) the
following items shall be added back to the Company’s Net Income, to the extent
deducted in the determination of Net Income and without duplication of amounts
added to Net


P:01274586-13:86B79.003     3
I\14146902.20

--------------------------------------------------------------------------------





Income pursuant to the immediately preceding sentence (A) any corporate charges
or other items from Buyer or any Affiliate of Buyer, other than fees and third
party expenses under the Administrative Services Agreement, (B) any charges for
Company Transaction Expenses and Sale Bonuses, (C) pro forma credit card
discounts, which shall be equal to two percent (2%) of general ledger #
950-1010-10 “Paid Media-Ecomm” for the period from January 1, 2019 through the
Closing Date, provided that Buyer determines that the Company will receive value
for such discounts after the Closing Date, (D) any documented amounts for
non-work related items, such as travel, meals and entertainment, memberships and
dues, provided that Buyer agrees that such amounts are not business expenses,
(E) expenses for travel related to the supply chain audit conducted in
connection with the transaction contemplated by this Agreement and (F) Thirty
Thousand Dollars ($30,000) of rent expense, which is attributable to duplicative
rent from March 2019 through the Closing Date; and (ii) the amount of fees paid
(but not third-party expenses reimbursed) by the Company to Buyer or an
Affiliate of Buyer during 2019 under the Administrative Services Agreement or
otherwise described in clause (n) above, that are taken into account in the
determination of Net Income shall not exceed $125,000. All items shall be
determined consistent with past practices and in accordance with GAAP and the
classifications, judgments, and valuation and estimation methodologies that were
used in the preparation of the Most Recent Audited Financial Statements (except
for utilization of standard costing for inventory as adopted on January 1,
2019).
"Administrative Services Agreement" means the Administrative Services Agreement,
in the form of Exhibit F, dated as of the Closing Date.
"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person, and includes any Person in like relation to an Affiliate. For
purposes of this definition, "control" of a Person means the power, directly or
indirectly, either to (a) vote ten percent (10%) or more of the securities
having ordinary voting power for the election of directors of such Person or (b)
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise. For purposes of this Agreement, (x) the
Company shall be deemed to be an Affiliate of Seller prior to the Closing and an
Affiliate of Buyer from and after the Closing and (y) Creative Genius
Investments, Inc. shall be deemed to be an Affiliate of Seller at all relevant
times.
"Affiliate Arrangements" has the meaning set forth in Section 5.10.
"Agent" has the meaning set forth in Section 11.14(j).
"Agreement" has the meaning set forth in the Preamble.
"Ancillary Documents" means the Put/Call Agreement, the Escrow Agreement, the
Key Employee Agreements, the Company Operating Agreement, the Administrative
Services Agreement and all other agreements, documents and instruments being
executed and delivered in connection with this Agreement.
"Anti-Corruption Laws" has the meaning set forth in Section 5.16(b).
"Balance Sheet Date" has the meaning set forth in Section 5.6(a).


P:01274586-13:86B79.003     4
I\14146902.20

--------------------------------------------------------------------------------





"Base Purchase Price" has the meaning set forth in Section 3.2(a).
"Business" has the meaning set forth in the Recitals.
"Business Day" means any day other than a Saturday, Sunday or day on which banks
are closed in Indianapolis, Indiana.
"Business Records" means all data and records of the Business on whatever media
and wherever located, regardless of the Person or Persons having possession,
custody or control of such data and records.
"Buyer" has the meaning set forth in the Preamble.
"Buyer Indemnitees" has the meaning set forth in Section 9.2.
"CG Holdings" has the meaning set forth in Section 11.14((j).
"CGI" has the meaning set forth in Section 11.14(j).
"Chosen Courts" has the meaning set forth in Section 11.10(a).
"Claims" means any and all manner of claims, actions, suits, damages, demands
and liabilities whatsoever in law or equity, whether known or unknown,
liquidated or unliquidated, fixed, contingent, direct or indirect.
"Closing" has the meaning set forth in Section 2.1.
"Closing Consideration Amount" has the meaning set forth in Section 3.2(c).
"Closing Date" has the meaning set forth in Section 2.1.
"Closing Date Cash" means Company Cash as of 11:59 P.M. on the date immediately
prior to the Closing Date.
"Closing Date Company Transaction Expenses" means Company Transaction Expenses
as of 11:59 P.M. on the date immediately prior to the Closing Date.
"Closing Date Indebtedness" means Indebtedness as of 11:59 P.M. on the date
immediately prior to the Closing Date.
"Closing Date Statement" has the meaning set forth in Section 3.2(b).
"Closing Date Working Capital" means (a) the sum of the current assets of the
Company as of 11:59 P.M. on the date immediately prior to the Closing Date,
minus (b) the sum of the current liabilities of the Company as of 11:59 P.M. on
the date immediately prior to the Closing Date as set forth in Exhibit A.
"Code" means the Internal Revenue Code of 1986.


P:01274586-13:86B79.003     5
I\14146902.20

--------------------------------------------------------------------------------





"Commercial Software" means all commercially available off-the-shelf software
licensed pursuant to click wrap or shrink wrap agreements that (a) is not
material to the Company or the Business, (b) has not been modified or customized
for the Company, (c) is used internally (and not licensed or sublicensed to
third parties) by the Company, and (d) is licensed to the Company for a one-time
or annual fee of ten thousand dollars ($10,000) or less.
"Company" has the meaning set forth in the Preamble.
"Company 401(k) Plan" means the Pura Vida Bracelets 401(k) Plan, as it may be
amended from time to time.
"Company Cash" means cash and cash equivalents of the Company (including cash in
bank accounts, petty cash, marketable securities and short-term investments),
less an amount of cash necessary to cover all outstanding checks and wire
transfers, determined in accordance with GAAP; provided that any cash received
in respect of e-commerce sales where the purchased product has not shipped and
all cash held at the Company’s factor shall be excluded.
"Company Disclosure Schedule" means the disclosure schedule, dated the date
hereof, delivered by Seller to Buyer in connection with the execution and
delivery of this Agreement.
"Company Intellectual Property" means the Owned Intellectual Property and
Intellectual Property that the Company is licensed or otherwise permitted by
other Persons to use.
"Company Interests" has the meaning set forth in the Recitals.
"Company IT Assets" means all IT Assets used or held for use by, or accessible
to, the Company in connection with the Business.
"Company Material Adverse Effect" means any Event that, individually or taken
together with one or more other Events (a) is, or could reasonably be expected
to be, materially adverse to the business, condition (financial or otherwise),
assets, liabilities or results of operations of the Company or (b) prevents or
materially impairs the ability of any of Seller or the Company to consummate the
transactions contemplated hereby; provided, that any effect resulting from any
of the following shall not be considered when determining whether a Company
Material Adverse Effect shall have occurred: (i) the announcement or pendency of
the transactions contemplated by this Agreement (provided that such announcement
shall not be in breach of this Agreement), including losses or threatened losses
of employees, customers, suppliers, distributors or others having relationships
with the Company, (ii) changes in general economic conditions, (iii) changes in
conditions generally affecting the industry in which the Company operates; (iv)
acts of terrorism, armed hostilities or war; (v) changes in applicable Laws or
accounting rules (including GAAP) or the enforcement, implementation or
interpretation thereof applicable to the Company or the Business; (vi) any
failure by the Company to meet any internal or published projections, forecasts
or revenue or earnings predictions; or (vii) any action permitted or required by
this Agreement or any action taken (or omitted to be taken) with the written
consent or at the request of Buyer, except, with respect to clauses (ii), (iii),
(iv) and (v), to the extent (and only to the extent) that the Company


P:01274586-13:86B79.003     6
I\14146902.20

--------------------------------------------------------------------------------





is disproportionately affected by such Events in comparison to others in the
industry in which it operates.
"Company Operating Agreement" means the Operating Agreement of the Company, in
the form of Exhibit D, dated as of the Closing Date.
"Company Transaction Expenses" means all fees, costs and expenses incurred,
accrued or to be paid by the Company in connection with the transactions
contemplated hereby and the Ancillary Documents or any transaction or series of
transactions similar to such transactions, including (a) fees and disbursements
of or to counsel, financial advisors, Consultants and accountants retained or
acting in connection with this Agreement or the transactions contemplated
hereby; (b) filing fees under the HSR Act; and (b) costs of terminating any
Affiliate Arrangement.
"Competing Transaction" means any transaction (a) similar to the transactions
contemplated hereby, or (b) that could be inconsistent with, or that could
otherwise preclude, the transactions contemplated hereby, including any (i)
merger, consolidation, business combination, recapitalization, restructuring,
sale or purchase of assets, securities or debt instruments, dissolution,
liquidation or other similar transaction of or involving the Company or (ii)
other acquisition or equity investment transaction involving or otherwise
relating to the Company involving any other Person other than Buyer or any of
its Affiliates, including the formation of a partnership or joint venture with
or for the Company.
"Confidential Information" means information that is not generally known to the
public with respect to the terms of the transactions contemplated hereby and the
non-public or proprietary information of the Company, including non-public or
proprietary Company Intellectual Property, Personal Information and non-public
or proprietary information related to the Business.
"Consultant" means any Person who is or has been engaged as a consultant, sales
agent or independent contractor by or on behalf of the Company, other than as an
Employee, or who otherwise provides services to the Company under a contractual
arrangement other than as an Employee.
"Consultant Agreement" means any service, bonus or incentive compensation,
change in control, retention, deferred compensation or other compensatory
Contract with any Consultant and to which the Company is a party or could have
any Liability.
"Contingent Payment" means an amount calculated by (a) dividing (i) an amount
equal to the portion, if any, of the 2019 EBITDA Amount that exceeds
$13,800,000, by (ii) $6,600,000, and (b) multiplying the quotient by
$22,500,000.  Notwithstanding the foregoing, if the 2019 EBITDA Amount is less
than $13,800,000, the Contingent Payment will be zero ($0) and, if the 2019
EBITDA Amount is greater than $20,400,000, the Contingent Payment will be
$22,500,000.  For example, if the 2019 EBITDA Amount is $15,700,000, the
Contingent Payment would be $6,477,273, calculated as follows:
(($15,700,000  –  $13,800,000) / $6,600,000) x $22,500,000 = $6,477,273
"Contingent Worker" has the meaning set forth in Section 5.20(f).


P:01274586-13:86B79.003     7
I\14146902.20

--------------------------------------------------------------------------------





"Contract" means any agreement, contract, purchase order, arrangement,
understanding, obligation or commitment to which a party is bound or to which
its assets or properties are subject, whether oral or written, and any
schedules, exhibits, amendments and/or supplements to them.
"Credit Agreement" means that certain Credit Agreement, dated as of September 7,
2018 among Designs, the other loan parties party thereto, JPMorgan Chase Bank,
N.A., as agent, and the lenders party thereto as the same may be amended,
modified, supplemented, restated or replaced from time to time.
"Designs" has the meaning set forth in the first paragraph of this Agreement.
"D&O Insurance" has the meaning set forth in Section 7.13.
"Direct Claim" has the meaning set forth in Section 9.5(a).
"Disputed Amounts" has the meaning set forth in Section 3.3(b).
"DOJ" has the meaning set forth in Section 7.9(a).
"Employee" means any current or former employee, officer, director or manager of
the Company.
"Employee Agreement" means any employment, severance, termination, bonus or
incentive compensation, change in control, retention, deferred compensation or
other compensatory Contract with any Employee and to which the Company is a
party or could have any Liability.
"End Date" has the meaning set forth in Section 10.1(d).
"Environmental Laws" means any foreign, federal, state, provincial or local Law
governing Environmental Matters, as the same have been or may be amended from
time to time, including any common law cause of action providing any right or
remedy relating to Environmental Matters, all indemnity agreements and other
contractual obligations (including leases, asset purchase and merger agreements)
relating to Environmental Matters, and all applicable judicial and
administrative decisions, Orders, decrees and binding guidance documents
relating to Environmental Matters.
"Environmental Matter" means any matter arising out of, relating to, or
resulting from pollution, contamination, protection of the environment, species
protection, water rights, human health or safety, health or safety of employees,
sanitation or any matter relating to any emission, discharge, dissemination,
Release or threatened Release of any Hazardous Materials into the air (indoor
and outdoor), surface water, groundwater, soil, land surface or subsurface,
buildings, facilities, real or personal property or fixtures or otherwise
arising out of, relating to or resulting from the manufacture, import, export,
processing, distribution, use, treatment, storage, disposal, transport,
handling, Release or threatened Release of any Hazardous Materials.
"Environmental Permits" has the meaning set forth in Section 5.18(a).


P:01274586-13:86B79.003     8
I\14146902.20

--------------------------------------------------------------------------------





"Equity Securities" of any Person means any and all shares of capital stock,
warrants, options or other rights to purchase shares of capital stock (in each
case, whether or not currently exercisable), participations or other equivalents
of or interests in (however designated) the equity (including common stock,
preferred stock and limited liability company, partnership and joint venture
interests) of such Person, and all securities exchangeable for or convertible or
exercisable into, any of the foregoing (including restricted stock units,
restricted stock, phantom stock and stock appreciation rights).
"ERISA" means The Employee Retirement Income Security Act of 1974 and the rules
and regulations promulgated thereunder.
"ERISA Affiliate" means, of any entity, each Person that at any relevant time
would be treated as a single employer with such entity for purposes of Section
4001(b)(1) of ERISA or Section 414(b), (c), (m) or (o) of the Code.
"Escrow Agent" means U. S. Bank, N.A.
"Escrow Agreement" has the meaning set forth in Section 3.6.
"Escrow Funds" has the meaning set forth in Section 3.6.
"Estimated Closing Cash Amount" has the meaning set forth in Section 3.2(b).
"Estimated Closing Date Company Transaction Expenses" has the meaning set forth
in Section 3.2(b).
"Estimated Closing Indebtedness Amount" has the meaning set forth in
Section 3.2(b).
"Event" means any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts.
"Exempted Losses" means Losses for which Buyer Indemnitees are entitled to
indemnification from Seller or either Shareholder as contemplated by this
Agreement due to (a) any breach or inaccuracy of any Fundamental
Representations; (b) any breach or inaccuracy of any other representation or
warranty to the extent of (and in the amount up to) Fundamental Payout Amounts;
and (c) claims based on fraud or Willful Breach.
"Export Controls" means (a) U.S. Laws restricting the export, reexport, or
transfer (in-country) of any goods, software, technology or services, including
the Export Administration Regulations and the International Traffic in Arms
Regulations, and, to the extent applicable to the Company, and (b) any United
Kingdom, European Union, European Union member state, or other non-U.S. Laws
restricting the export, reexport, or transfer (in-country) of any goods,
software, technology or services.
"Extraordinary Litigation" means frivolous or meritless litigation that (i) is
unusual and non-recurring, (ii) is unrelated to the conduct of the Company’s
business in the ordinary course, (iii) has not had, and is not reasonably
expected to have, any of the effects described in clause (a) of the


P:01274586-13:86B79.003     9
I\14146902.20

--------------------------------------------------------------------------------





definition of Company Material Adverse Effect and (iv) has not had, and is not
reasonably expected to have, a material and adverse effect the Company’s brand,
valuation or long-term financial prospects.
"F Reorg" has the meaning set forth in the Recitals.
"Final Purchase Price Adjustment Statement" means the Purchase Price Adjustment
Statement as (a) agreed by Buyer and Seller, (b) made final due to the failure
of Seller to properly deliver a Purchase Price Dispute Notice pursuant to
Section 3.3(b), or (c) made final by an Accounting Arbitrator pursuant to
Section 3.3(c).
"Financial Statements" has the meaning set forth in Section 5.6(a).
"FTC" has the meaning set forth in Section 7.9(b).
"Fundamental Payout Amounts" means the amounts of Losses payable to the Buyer
Indemnitees from the Escrow Funds or under the R&W Insurance Policy for a breach
or inaccuracy of any Fundamental Representations to the extent that the Escrow
Funds are then or later exhausted or the coverage limit under the R&W Insurance
Policy is then or later exceeded.
"Fundamental Representations" has the meaning set forth in Section 8.4(c).
"GAAP" means U.S. generally accepted accounting principles, as in effect from
time to time.
"Goodman" has the meaning set forth in the Preamble.
"Government Official" has the meaning set forth in Section 5.16(b).
"Governmental Authority" means any nation or government, any foreign or domestic
federal, state, county, municipal or other political instrumentality or
subdivision thereof and any foreign or domestic entity or body exercising
executive, legislative, judicial, regulatory, administrative or taxing functions
of or pertaining to government, including any court.
"Governmental Consents" has the meaning set forth in Section 4.5.
"Guarantee" has the meaning set forth in Section 11.14(a).
"Guaranteed Obligations" has the meaning set forth in Section 11.14(a).
"Guarantees of Indebtedness" has the meaning set forth in the definition of
"Indebtedness."
"Guarantor" has the meaning set forth in the first paragraph of this Agreement.
"Hazardous Materials" means any pollutant, contaminant, toxic, hazardous or
extremely hazardous substance, material, waste, constituent, compound, chemical,
natural or man-made element or force (including petroleum or any by-product or
fraction thereof, any form of natural


P:01274586-13:86B79.003     10
I\14146902.20

--------------------------------------------------------------------------------





gas, lead, asbestos and asbestos-containing materials, building construction
material and debris, any polychlorinated biphenyl ("PCB") and PCB-containing
equipment, radon and any other radioactive element, any infectious,
carcinogenic, mutagenic or etiologic agent, pesticide, defoliant, explosive,
flammable, corrosive and urea formaldehyde foam insulation) that is regulated
by, or may form the basis of Liability under, any Environmental Laws.
"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
"Indebtedness" means all obligations and indebtedness of the Company (a) for
borrowed money or in respect of loans or advances (other than trade debt and
other similar Liabilities incurred in the ordinary course of business consistent
with past practice), (b) evidenced by a note, bond, debenture or similar
instrument, (c) created or arising under any capital lease, conditional sale,
earn out or other arrangement for the deferral of purchase price of any
property, (d) under letters of credit, banker's acceptances or similar credit
transactions (without duplication of other indebtedness supported or guaranteed
thereby), (e) under interest rate swaps, forward Contracts, futures or other
hedging arrangements, including any breakage costs associated therewith, (f) to
purchase, redeem, retire, defease or otherwise acquire for value any Equity
Securities, (g) for any other Person's obligation or indebtedness of the same
type as any of the foregoing, including as secured by Liens on any assets of the
Company, whether as obligor, guarantor (direct or indirect) or otherwise (the
Indebtedness referenced in this clause (g), "Guarantees of Indebtedness"), (h)
with respect to 50% of deferred revenue and 50% of customer deposits, each as
calculated in accordance with GAAP, (i) with respect to any accounts payable or
loans of any kind or nature between the Company on the one hand, and Seller or
any of its Affiliates (other than the Company) on the other hand, (j) for any
accrued but unused vacation or other paid time off to which any Employee may be
entitled as of the Closing Date, (k) for interest, penalties or other amounts
owing on any of the foregoing, (l) for personal expenses in credit card
payables, (m) for income taxes payable, (n) for all Sale Bonuses and (o) for any
premiums, prepayment or termination fees, penalties, expenses or breakage costs
due upon prepayment of any of the foregoing.
"Indemnified Party" means the party making a claim under Article IX.
"Indemnifying Party" means the party against whom claims are asserted under
Article IX.
"Indemnity Escrow Amount" has the meaning set forth in Section 3.6.
"Intellectual Property" means ((a) patents; (b) Trademarks; (c) copyrights,
works of authorship, rights in data and databases; (d) Confidential Information,
including trade secrets and know-how; (e) websites and content, (f) domain
names, (g) social media handles and accounts, (h) registrations, applications,
renewals, extensions, reissues, divisions, continuations, continuations-in-part
and reexaminations (as applicable) for any of the foregoing in (a)-(g); and (i)
all other proprietary rights.
"Interim Financial Statements" has the meaning set forth in Section 5.6(a).
"IP Agreements" has the meaning set forth in Section 5.14(b).


P:01274586-13:86B79.003     11
I\14146902.20

--------------------------------------------------------------------------------





"IT Assets" means software, systems, servers, computers, hardware, firmware,
middleware, networks, data communications lines, routers, hubs, switches and all
other information technology equipment, and all associated documentation,
whether owned by Company, leased or licensed to Company, or otherwise used in
the Company’s business.
"Key Employee Agreements" means, collectively, those certain employment
agreements in the form attached hereto as Exhibit E, dated as of the Closing
Date, by and between the Company and each Key Employee.
"Key Employees" means, collectively, Paul Goodman and Griffin Thall.
"Knowledge of Buyer" means the actual knowledge of any of the following
personnel of Buyer: Robert Wallstrom and John Enwright.
"Knowledge of Seller" means the actual knowledge of any of the following
personnel of Seller: Griffin Thall and Paul Goodman.
"Knowledge of the Company" means the actual knowledge of any of the following
personnel of Seller, their Affiliates and the Company: Griffin Thall and Paul
Goodman.
"Law" or "Laws" means any and all laws, Orders, statutes, codes, regulations,
ordinances, decrees, rules, or other requirements with similar effect of any
Governmental Authority.
"Leased Real Property" means the parcels of real property of which the Company
is the lessee (together with all fixtures and improvements thereon).
"Liability" means, with respect to any Person, any liability or obligation of
such Person of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, liquidated or unliquidated,
secured or unsecured, joint or several, due or to become due, vested or
unvested, executory, determined, determinable or otherwise and whether or not
the same is required to be accrued on the financial statements of such Person.
"Licenses and Permits" means any license, permit, authorization, approval or
other evidence of authority issued or granted to, conferred upon, or otherwise
created for, the Company by any Governmental Authority.
"Lien" means any lien, statutory or otherwise, security interest, mortgage, deed
of trust, priority, pledge, charge, right of first refusal or other encumbrance
or similar right of others, or any agreement to give any of the foregoing.
"Litigation" has the meaning set forth in Section 4.6.
"Litigation Fee Threshold" means an amount equal to (a) for calendar year 2019,
$500,000, and (b) for any 12-month period beginning on or after January 1, 2020,
the product of (i) $500,000, multiplied by (ii) one (1) plus the cumulative
percentage growth in the Company’s annual sales from January 1, 2020 through the
date of determination; provided, that if any date of determination is not the
last day of a calendar year, the annual sales used to determine such cumulative
percentage


P:01274586-13:86B79.003     12
I\14146902.20

--------------------------------------------------------------------------------





growth shall be the twelve (12) month period ending on the date of
determination. For example, if annual sales for 2019 are $60.0 million, June 30,
2021 is a determination date and sales for the twelve (12) months ended June 30,
2021 are $90.0 million, the Litigation Fee Threshold would be $750,000 [$500,000
x (1.0 + ((90 – 60) ÷ 60) = $750,000].
"LLC Conversion" has the meaning set forth in the Recitals.
"Losses" means all Claims, losses, Taxes, Liabilities, damages available at law
or in equity (including diminution of value), deficiencies, fines, interest and
penalties, costs and expenses, including in connection with or resulting from
the defense, settlement and/or compromise of a Claim, and including the
reasonable costs, expenses and fees of attorneys, accountants, expert witnesses
and investigators.
"Lower Adjustment Amount” means Eight Million Seven Hundred Fifty Thousand
Dollars ($8,750,000).
"Material Contracts" has the meaning set forth in Section 5.15(a).
"Most Recent Audited Financial Statements" has the meaning set forth in
Section 5.6(a).
"Most Recent Financial Statements" has the meaning set forth in Section 5.6(a).
"Net Income" means, for any computation period, with respect to the Company,
cumulative net income earned during such period as determined in accordance with
GAAP.
"New Conditions" has the meaning set forth in Section 11.14(i).
"obligations" for the purposes of Section 11.14 has the meaning set forth in
Section 11.14(a).
"Orders" means all judgments, orders, writs, injunctions, decisions, rulings,
decrees and awards of any Governmental Authority.
"OSHA" means the U.S. Occupational Safety and Health Administration.
"Owned Intellectual Property" means all Intellectual Property owned or purported
to be owned by the Company.
"Party" has the meaning set forth in the Preamble.
"Pay-Off Amount" has the meaning set forth in Section 8.1(b).
"Pay-Off Letters" has the meaning set forth in Section 8.1(b).
"PCB" has the meaning set forth in the definition of "Hazardous Materials."
"Permitted Lien" means any (a) Lien in respect of current Taxes not yet due and
owing and (b) mechanics', carriers', workmen's, repairmen's or other like Liens
arising or incurred in the ordinary course of business if individually or in the
aggregate they (i) are not material; (ii) have not


P:01274586-13:86B79.003     13
I\14146902.20

--------------------------------------------------------------------------------





been filed, recorded or registered in accordance with applicable Law;
(iii) notice of them has not been provided to the Company or Seller; and
(iv) the indebtedness secured by them is not in arrears.
"Person" means any individual, person, entity, general partnership, limited
partnership, limited liability partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative, association,
Governmental Authority, unincorporated organization, foreign trust or foreign
business organization and the heirs, executors, administrators, legal
representatives, successors and assigns of the "Person" when the context so
permits.
"Personal Information" means any data or other information belonging to or
concerning a customer or employee of Company, or another individual, including
information that, alone or with other information can be used to identify an
individual.
"Plan" means any (a) employee benefit plan (as defined in Section 3(3) of ERISA,
whether or not subject to ERISA) and (b) retirement, health coverage,
compensation, welfare, disability, deferred compensation, severance, retention,
incentive, stock option or other equity compensation, fringe benefit, insurance,
vacation, paid-time off, supplemental unemployment, supplemental or excess
benefit, or other employee benefit plan, program or arrangement (other than an
Employee Agreement or Consultant Agreement), in each case of (a) and (b), (i)
that is maintained or sponsored by the Company for the benefit of and Employees
or any beneficiary or dependent thereof, (ii) with respect to which
contributions, premiums or other payments are made or required to be made by the
Company with respect to any Employee or any beneficiary or dependent thereof or
(iii) pursuant to which the Company could have any Liability, including through
an ERISA Affiliate.
"Pre-Closing Date Share" means with respect to a Straddle Period (a) in the case
of real property, personal property and similar ad valorem Taxes, the total
amount of Taxes due for the entire Straddle Period, multiplied by (i) the number
of days in the Straddle Period on or before the Closing Date divided by (ii) the
total number of days in the Straddle Period, and (b) in the case of all other
Taxes, the amount of Taxes that would be due for the portion of the taxable
period beginning on the first day of the Straddle Period and ending on the
Closing Date, based on an interim closing of the books as of the close of
business on the Closing Date.
"Pre-Closing Tax Period" means any taxable period ending on or before the
Closing Date.
"Privacy Laws" has the meaning set forth in Section 5.14(h).
"Products" means any products made, fabricated or developed (or intended to be
made, fabricated or developed) by the Company (including products that the
Company, or any third party on its behalf, fabricates, manufactures, processes,
tests, stores, transports, imports, handles, packages and/or labels for sale or
distribution).
"Purchase Price" has the meaning set forth in Section 3.2(a).
"Purchase Price Adjustment Amount" has the meaning set forth in Section 3.4(e).
"Purchase Price Adjustment Statement" has the meaning set forth in
Section 3.3(a).


P:01274586-13:86B79.003     14
I\14146902.20

--------------------------------------------------------------------------------





"Purchase Price Dispute Notice" has the meaning set forth in Section 3.3(b).
"Purchased Company Interests" means seventy-five percent (75%) of the issued and
outstanding Company Interests (which constitute seventy-five percent (75%) of
the Equity Securities of the Company).
"Put/Call Agreement" means the Put/Call Agreement, in the form of Exhibit C,
dated as of the Closing Date.
"Qualified Plan" has the meaning set forth in Section 5.21(b).
"R&W Insurance Policy" means that certain representations and warranties
insurance policy, to be issued by Concord Specialty Risk.
"Registered" means issued or renewed by, registered, recorded or filed with, or
the subject of a pending application before, any Governmental Authority or
internet domain name registrar.
"Release" means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the indoor or outdoor environment.
"Released Parties" has the meaning set forth in Section 7.6.
"Releasing Parties" has the meaning set forth in Section 7.6.
"Reorganization" has the meaning set forth in the Recitals.
"Representatives" means, with respect to any Person, the Person's Affiliates and
Subsidiaries, and its and their respective employees, officers, directors,
managing members, general partners, agents, consultants, advisors (including
financial advisors, counsel, auditors and accountants) and other
representatives.
"Restricted Party" has the meaning set forth in Section 7.10(a).
"Restricted Period" has the meaning set forth in Section 7.10(a).
"Sale Bonuses" means all change of control, transaction, closing and/or
severance or retention or similar bonuses, benefits or payments payable or owing
to any Employee or Consultant of the Company, whether triggered solely as a
result of the transactions contemplated hereby or triggered as a result of, or
in connection with, the transactions contemplated hereby and the occurrence of
another event, including the employer portion of any payroll, employment or
similar Taxes payable in connection therewith.
"Sales Tax Indemnity Agreement" means that certain Sales Tax Indemnity Agreement
of even date herewith between Seller and the Company.


P:01274586-13:86B79.003     15
I\14146902.20

--------------------------------------------------------------------------------





"Sanctioned Country" means, at any time, a country or territory which is itself
the subject of or target of any Sanctions.
"Sanctioned Person" means any Person (a) listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the
U.S. Department of the Treasury, the U.S. Department of Commerce, the U.S.
Department of State, the United Nations Security Council, Her Majesty's Treasury
of the United Kingdom, the European Union or any European Union member state,
(b) operating, organized, or resident in a Sanctioned Country with which or whom
dealings are prohibited by any party to this Agreement, or (c) that is fifty
percent (50%) or greater owned by any Person or Persons described in clause (a).
"Sanctions" means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of Commerce or the U.S.
Department of State, or (b) the United Nations Security Council, Her Majesty's
Treasury of the United Kingdom, the European Union or any European Union member
state.
"Seller" has the meaning set forth in the Preamble.
"Seller Indemnitees" has the meaning set forth in Section 9.3.
"Seller Taxes" means (a) all Taxes imposed on or payable by or with respect to
Seller or any of its Affiliates; (b) all Taxes imposed on or payable by or with
respect to the Company for any Pre-Closing Tax Period and the Pre-Closing Date
Share of any such Taxes for any Straddle Period; (c) fifty percent (50%) of all
Transfer Taxes; (d) Losses incurred by Buyer or any of its Affiliates (including
the Company) and any amounts due and paid to a Taxing Authority in each case
arising out of, in connection with or relating to any inaccuracy in or breach of
any representation or warranty made by Seller in Section 5.22; and (e) any
subsidies required to be repaid or Taxes arising out of, in connection with or
relating to the reduction or cancellation by a Governmental Authority of any tax
credit, tax abatement, expense reimbursement or other public aid granted with
respect to a Pre-Closing Tax Period under a Tax Incentive Agreement to the
extent such reduction or cancellation results from Seller's or the Company's
failure to satisfy the requirements thereof on or prior to the Closing;
provided, however, that Seller Taxes shall not include any amounts for which the
Company is indemnified, held harmless and reimbursed under the Sales Tax
Indemnity Agreement, but only to the extent the Company is actually and fully so
indemnified, held harmless and reimbursed.
"Shareholder" has the meaning set forth in the Preamble.
"Special Escrow Amount" has the meaning set forth in Section 3.6.
"Statement of Objections" has the meaning set forth in Section 3.5(b).
"Straddle Period" means any taxable period beginning on or before the Closing
Date and ending after the Closing Date.


P:01274586-13:86B79.003     16
I\14146902.20

--------------------------------------------------------------------------------







"Subordinated Creditors" has the meaning set forth in Section 11.14(j).
"Subordinated Pledge Agreement" means that certain Subordinated Pledge Agreement
to be entered into between Buyer and Seller on the Closing Date in substantially
the form attached hereto as Exhibit G.
"Subordination Agreement" has the meaning set forth in Section 11.14(j).
"Subsidiary" means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (a) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (b) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.
"Tax" or "Taxes" means all federal, state, local and non-U.S. income, profits,
franchise, gross receipts, license, environmental, customs duty, capital stock,
severance, occupation, premium, windfall profits, social security (or similar),
stamp, payroll, sales, employment, unemployment, disability, use, property,
escheat, unclaimed property, registration, withholding, excise, production,
value added, ad valorem, occupancy, alternative or add-on minimum, estimated,
transfer, and other taxes, duties or assessments of any nature whatsoever,
together with all interest, penalties or additions to tax attributable to such
taxes and any Liability for taxes of another Person by Contract, as a transferee
or successor, under Treasury Regulations §1.1502-6 or analogous state, local or
non-U.S. Law, or otherwise, whether disputed or not.
"Tax Contest" means any inquiry, audit, hearing, proposed adjustment,
arbitration, deficiency, assessment, suit, dispute, Claim, proceeding or other
Litigation commenced, filed or otherwise initiated or convened to investigate or
resolve the existence and extent of a Liability for Taxes.
"Tax Incentive Agreement" means any tax incentive agreement or similar Contract
(including, without limitation, any Contract relating to tax credits, tax
abatements or reimbursement of expenses) or other form of public aid regime to
which the Company is a party.
"Tax Return" means any report, return, claim for refund, statement, notice, form
or other written information (including elections, declarations, disclosures,
schedules, estimates and information returns) relating to Taxes and any
amendment thereto, including any schedule or attachment thereto.


P:01274586-13:86B79.003     17
I\14146902.20

--------------------------------------------------------------------------------





"Taxing Authority" means any Governmental Authority or any subdivision, agency,
commission or authority thereof, or any quasi-governmental or private body,
having jurisdiction over the assessment, determination, collection or other
imposition of Taxes.
"Thall" has the meaning set forth in the Preamble.
"Third-Party Claim" has the meaning set forth in Section 9.6(a).
"Top Customers" has the meaning set forth in Section 5.25(a).
"Top Suppliers" has the meaning set forth in Section 5.25(b).
"Trademarks" means trademarks, service marks, certification marks, domain names,
website and social media user names, uniform resource locators, trade dress,
corporate names, business names, trade names, geographical indications and other
identifiers of source or goodwill, including the goodwill symbolized thereby or
associated therewith.
"Transfer Taxes" means all transfer, documentary, sales, use, gross receipts,
stamp, stamp duties, excise, license, filing, recordation, value added, ad
valorem, bulk sales, registration and other such Taxes and fees (including any
penalties and interest and the costs of preparing and filing any related Tax
Return) incurred in connection with the transactions contemplated hereby.
"Treasury Regulations" means the regulations promulgated under the Code and any
successor regulations.
"Undisputed Amounts" has the meaning set forth in Section 3.5(b).
"Upper Adjustment Amount” means Nine Million Two Hundred Fifty Thousand Dollars
($9,250,000).
"VRA" has the meaning set forth in the first paragraph of this Agreement.
"WARN Act" means the Worker Adjustment and Retraining Notification Act of 1989.
"Willful Breach" has the meaning set forth in Section 10.3(c).
"Working Capital Escrow Amount" has the meaning set forth in Section 3.6.

Section 1.2    Rules of Construction. Unless the context otherwise requires:
(a)    a capitalized term has the meaning assigned to it herein;
(b)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
(c)    references in the singular or to "him," "her," "it," "itself," or other
like references, and references in the plural or the feminine or masculine
reference, as the case may be,


P:01274586-13:86B79.003     18
I\14146902.20

--------------------------------------------------------------------------------





shall also, when the context so requires, be deemed to include the plural or
singular, or the masculine or feminine reference, as the case may be;
(d)    any Contract, instrument or Law defined or referred to herein means such
Contract, instrument or Law as from time to time amended, modified or
supplemented;
(e)    references to Annexes, Articles, Sections, Schedules and Exhibits shall
refer to annexes, articles, sections and exhibits of this Agreement, unless
otherwise specified;
(f)    the headings in this Agreement are for convenience and identification
only and are not intended to describe, interpret, define or limit the scope,
extent or intent of this Agreement or any provision thereof;
(g)    this Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party that drafted and caused this
Agreement to be drafted;
(h)    all monetary figures shall be in U.S. dollars unless otherwise specified;
(i)    if any period expires on a day which is not a Business Day or any event
or condition is required by the terms of this Agreement to occur or be fulfilled
on a day which is not a Business Day, such period shall expire or such event or
condition shall occur or be fulfilled, as the case may be, on the next
succeeding Business Day;
(j)    references to "hereof", "herein", "hereunder", "hereby" and similar terms
shall refer to this entire Agreement (including the Annexes, Schedules and
Exhibits hereto);
(k)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days, unless such reference is specifically to "Business
Days";
(l)    references to "including" in this Agreement shall mean "including,
without limitation," whether or not so specified;
(m)    the word "extent" in the phrase "to the extent" shall mean the degree to
which a subject or other thing extends and such phrase shall not mean "if"; and
(n)    all documents and agreements relating to the Company that have been
posted, at least two (2) Business Days prior to the date hereof, to the
electronic data room established by or on behalf of Seller shall be deemed to
have been "delivered", "provided" or "made available" (or any phrase of similar
import) to Buyer by Seller.

ARTICLE II.    
Closing

Section 2.1    Closing. The closing of the purchase and sale of the Purchased
Company Interests (the "Closing") shall take place remotely via the exchange of
documents and signatures at 9:00 A.M. Pacific time on the third (3rd) Business
Day immediately following the day on which the last of the conditions set forth
in Article VIII (other than those conditions that by their nature


P:01274586-13:86B79.003     19
I\14146902.20

--------------------------------------------------------------------------------





are to be satisfied at Closing, but subject to the satisfaction or waiver of
those conditions) (the date of such Closing, the "Closing Date") are satisfied
or waived in accordance with this Agreement, or on such date as Buyer and Seller
may otherwise agree in writing. The parties hereto acknowledge and agree that
all proceedings at the Closing shall be deemed to be taken and all documents to
be executed and delivered by all parties at the Closing shall be deemed to have
been taken and executed simultaneously on the Closing Date, and no proceedings
shall be deemed taken nor any document executed or delivered until all have been
taken, executed and delivered.

ARTICLE III.    
Purchase and Sale of the Purchased Company Interests

Section 3.1    Purchase and Sale of the Purchased Company Interests. Subject to
the terms and conditions set forth in this Agreement, at the Closing, Buyer
shall purchase from Seller, and Seller shall sell, transfer and assign to Buyer,
free and clear of all Liens, the Purchased Company Interests. The Purchased
Company Interests purchased and sold pursuant to this Section 3.1 shall
constitute seventy-five percent (75%) of the outstanding Equity Securities of
the Company.

Section 3.2    Purchase Price; Payments at the Closing.
(a)    The purchase price to be paid by Buyer to Seller for the Purchased
Company Interests shall be seventy-five million dollars ($75,000,000) (the "Base
Purchase Price"), subject to adjustment as provided in this Article III (the
Base Purchase Price, as adjusted pursuant to Section 3.3 and Section 3.4, plus
any Contingent Payment, the "Purchase Price").
(b)    Not fewer than four (4) Business Days prior to the Closing, Seller shall
deliver to Buyer a written statement (the "Closing Date Statement") setting
forth Seller's good faith estimate of Closing Date Cash (the "Estimated Closing
Cash Amount"), Closing Date Indebtedness (the "Estimated Closing Indebtedness
Amount") and Closing Date Company Transaction Expenses (the "Estimated Closing
Date Company Transaction Expenses").
(c)    At the Closing, Buyer shall pay, or cause to be paid, to or as directed
by Seller, the Closing Consideration Amount. "Closing Consideration Amount"
means the Base Purchase Price, less (i) the Escrow Funds, plus (ii) the
Estimated Closing Cash Amount, less (iii) the Estimated Closing Indebtedness
Amount, less (iv) the Estimated Closing Date Company Transaction Expenses. The
Closing Consideration Amount shall be paid by wire transfer of immediately
available funds to an account or accounts designated by Seller. Such account or
accounts shall be designated no fewer than three (3) Business Days prior to the
Closing Date.
(d)    At the Closing, Buyer shall pay, or cause to be paid, all Closing Date
Indebtedness outstanding, as required to be paid off under the Pay-Off Letters
in order to fully discharge such Closing Date Indebtedness owed to the Persons
thereunder, by wire transfer of immediately available funds to the accounts
designated in the Pay-Off Letters.
(e)    At the Closing, Buyer shall pay, or cause to be paid, the Company
Transaction Expenses set forth in the Closing Date Statement to the payees
thereof, by wire transfer of


P:01274586-13:86B79.003     20
I\14146902.20

--------------------------------------------------------------------------------





immediately available funds to the accounts designated in advance by each payee
thereof, as set forth on the Closing Date Statement.
(f)    From 11:59 P.M. on the day immediately prior to the Closing Date and
until the consummation of the Closing, the Company shall not (i) use any Company
Cash to pay any Company Transaction Expenses, pay any distributions or to repay
any Indebtedness or (ii) incur any Indebtedness.

Section 3.3    Post-Closing Purchase Price Determination.
(a)    After the Closing, Buyer shall prepare and, within sixty (60) days after
the Closing, Buyer shall deliver to Seller, a statement setting forth Buyer's
calculation of (i) Closing Date Working Capital, (ii) Closing Date Cash,
(iii) Closing Date Indebtedness and (iv) Closing Date Company Transaction
Expenses (the "Purchase Price Adjustment Statement"), which statement shall
contain a balance sheet of the Company as of the Closing Date (without giving
effect to the transactions contemplated herein), and a calculation of Closing
Date Working Capital.
(b)    If Seller disagrees in good faith with the Purchase Price Adjustment
Statement, Seller shall notify Buyer in writing of such disagreement within
thirty (30) days after delivery of the Purchase Price Adjustment Statement,
which notice shall describe in reasonable detail the nature of such
disagreement, including the specific items involved and the dollar amounts
thereof (a "Purchase Price Dispute Notice"). For purposes of clarity, a
statement to the effect that Seller objects to, or disagrees with, the Purchase
Price Adjustment Statement without specifying the items required to be set forth
in a Purchase Price Dispute Notice, shall not constitute a valid Purchase Price
Dispute Notice. Once delivered, Seller may not modify or amend the Purchase
Price Dispute Notice except to waive all or any portion of such disagreement. If
Seller does not deliver a valid Purchase Price Dispute Notice within such thirty
(30) day period, the Purchase Price Adjustment Statement, as delivered by Buyer
to Seller, shall be the Final Purchase Price Adjustment Statement. If Seller
delivers a valid Purchase Price Dispute Notice within such thirty (30) day
period, then such disputed amounts (the "Disputed Amounts") shall be resolved
pursuant to Section 3.3(c).
(c)    Buyer and Seller shall negotiate in good faith to resolve any Disputed
Amounts and, if the parties are able to resolve all Disputed Amounts, the
Purchase Price Adjustment Statement, as modified to reflect such resolution,
shall be the Final Purchase Price Adjustment Statement. If Buyer and Seller are
unable to resolve all Disputed Amounts within thirty (30) days after delivery of
a Purchase Price Dispute Notice, then the Disputed Amounts may be referred by
either Buyer or Seller for final determination to KPMG LLP (such firm, or
another firm determined pursuant to this Section 3.3(c), the "Accounting
Arbitrator") within fifteen (15) days after the end of such thirty (30) day
period; provided, that KPMG LLP shall not have, or have had, a material
relationship with Buyer, Seller or any of their respective Affiliates at any
time in the four (4) years prior to the date of the Purchase Price Dispute
Notice. If neither party refers the Disputed Amounts to the Accounting
Arbitrator within the applicable fifteen (15) day period, then the Purchase
Price Adjustment Statement, as delivered by Buyer to Seller, shall be the final
Purchase Price Adjustment Statement. If KPMG LLP is unwilling or unable to
serve, Buyer and Seller shall jointly appoint as the Accounting Arbitrator a
different nationally or regionally recognized firm of independent


P:01274586-13:86B79.003     21
I\14146902.20

--------------------------------------------------------------------------------





certified public accountants, which does not have, and has not at any time in
the four (4) years prior to the date of the Purchase Price Dispute Notice had,
any material relationship with Buyer, Seller or any of their respective
Affiliates. If Buyer and Seller are unable to agree upon an alternative
Accounting Arbitrator within fifteen (15) days after the conclusion of the
thirty (30) day period initially specified above, then the Accounting Arbitrator
shall be an accounting firm of national standing designated by the American
Arbitration Association in San Diego, California (which does not have, and has
not in the four (4) years prior to the date of the Purchase Price Dispute Notice
had, any material relationship with Buyer, Seller or any of their respective
Affiliates). The Accounting Arbitrator shall consider only those Disputed
Amounts which Buyer and Seller have been unable to resolve. The Accounting
Arbitrator shall make its determination based solely on presentations and
supporting materials provided by Buyer and Seller, and not pursuant to any
independent review. Buyer and Seller shall contemporaneously provide copies to
one another of all written submissions to the Accounting Arbitrator and shall be
permitted to attend (and shall receive reasonable advance written notice of) any
meeting with or presentations to the Accounting Arbitrator. Buyer and Seller
shall each use commercially reasonable efforts to make their presentations as
promptly as practicable following submission to the Accounting Arbitrator of the
disputed items (but in no event later than fifteen (15) days after engagement of
the Accounting Arbitrator), and Buyer and Seller shall each be entitled, as part
of its presentation, to respond to the presentation of the other party and any
questions and requests of the Accounting Arbitrator. In deciding any matter or
item in dispute, the Accounting Arbitrator (A) shall be bound by the provisions
of this Section 3.3(c) and (B) shall not assign a value to any particular item
greater than the greatest value for such item claimed by either Buyer or Seller,
or less than the lowest value for such item claimed by either Seller or Buyer,
in each case as presented to the Accounting Arbitrator. No party shall disclose
to the Accounting Arbitrator, and the Accounting Arbitrator shall not consider
for any purpose, any settlement discussions or settlement offer made by any
party, unless otherwise agreed in writing by Buyer and Seller. The Accounting
Arbitrator shall deliver to Buyer and Seller, as promptly as practicable, and in
any event within sixty (60) days after its appointment, a written report setting
forth the resolution of such Disputed Amounts. The findings and determinations
of the Accounting Arbitrator as set forth in its written report shall be deemed
final, conclusive and binding upon the parties. The parties shall be entitled to
seek to have a judgment entered on such written report of the Accounting
Arbitrator in any court of competent jurisdiction. Upon the decision of the
Accounting Arbitrator, the Purchase Price Adjustment Statement, as adjusted to
the extent necessary to reflect the Accounting Arbitrator’s decision, shall be
the Final Purchase Price Adjustment Statement and the party required to make a
payment in accordance with the Final Purchase Price Adjustment Statement will
pay such amount within three (3) business days of its receipt of the Final
Purchase Price Adjustment Statement (or other applicable written notice of
resolution of any other dispute resolved pursuant to this Section 3.3(c)). Any
amount not paid when due will accrue interest at the rate of 8% per annum until
paid in full. The fees, costs and expenses of the Accounting Arbitrator shall be
allocated to and borne by Buyer, on the one hand, and Seller, on the other hand,
based on the inverse of the percentage that the Accounting Arbitrator’s
determination (before such allocation) bears to the Disputed Amount as
originally submitted to the Accounting Arbitrator. For example, should the items
in dispute total in an amount equal to one thousand dollars ($1,000) and the
Accounting Arbitrator awards six hundred dollars ($600) in favor of Seller's
position, sixty percent (60%) of the costs of its review would be borne by
Buyer, on the one hand, and forty percent (40%) of the costs would be borne by
Seller, on the other hand. Buyer


P:01274586-13:86B79.003     22
I\14146902.20

--------------------------------------------------------------------------------





and Seller, and their respective Affiliates, will not engage the Accounting
Arbitrator for three (3) years following receipt of the written report setting
forth the resolution of such Disputed Amounts from the Accounting Arbitrator.

Section 3.4    Post-Closing Purchase Price Adjustment.
(a)    In the event that the Closing Date Working Capital as reflected on the
Final Purchase Price Adjustment Statement exceeds the Upper Adjustment Amount,
Seller shall be entitled to payment from Buyer in an amount equal to the amount
of such excess. In the event that Closing Date Working Capital as reflected on
the Final Purchase Price Adjustment Statement is less than the Lower Adjustment
Amount, Buyer shall be entitled to payment from Seller in an amount equal to the
amount of such deficit. In the event that the Closing Date Working Capital as
reflected on the Final Purchase Price Adjustment Statement is equal to or
greater than the Lower Adjustment Amount, but equal to or less than the Upper
Adjustment Amount, no adjustment will be due.
(b)    In the event that the Closing Date Cash as reflected on the Final
Purchase Price Adjustment Statement is greater than the Estimated Closing Cash
Amount, Seller shall be entitled to payment from Buyer in an amount equal to the
difference. In the event that the Closing Date Cash as reflected on the Final
Purchase Price Adjustment Statement is less than the Estimated Closing Cash
Amount, Buyer shall be entitled to a payment from Seller in an amount equal to
the difference. In the event that the Closing Date Cash as reflected on the
Final Purchase Price Adjustment Statement is equal to the Estimated Closing Cash
Amount, no adjustment will be due.
(c)    In the event that the Closing Date Indebtedness as reflected on the Final
Purchase Price Adjustment Statement is greater than the Estimated Closing
Indebtedness Amount, Buyer shall be entitled to a payment from Seller in an
amount equal to the difference. In the event that the Closing Date Indebtedness
as reflected on the Final Purchase Price Adjustment Statement is less than the
Estimated Closing Indebtedness Amount, Seller shall be entitled to payment from
Buyer in an amount equal to the difference. In the event that the Closing Date
Indebtedness as reflected on the Final Purchase Price Adjustment Statement is
equal to the Estimated Closing Indebtedness Amount, no adjustment will be due.
(d)    In the event that the Closing Date Company Transaction Expenses as
reflected on the Final Purchase Price Adjustment Statement are greater than the
Estimated Closing Date Company Transaction Expenses, Buyer shall be entitled to
a payment from Seller in an amount equal to the difference. In the event that
the Closing Date Company Transaction Expenses as reflected on the Final Purchase
Price Adjustment Statement are less than the Estimated Closing Date Company
Transaction Expenses, Seller shall be entitled to payment from Buyer in an
amount equal to the difference. In the event that the Closing Date Company
Transaction Expenses as reflected on the Final Purchase Price Adjustment
Statement are equal to the Estimated Closing Date Company Transaction Expenses,
no adjustment will be due.
(e)    If Buyer is entitled to any payment, on the one hand, and Seller is also
entitled to any payment, on the other hand, in each case pursuant to this
Section 3.4, then such payments shall be netted against each other for purposes
of determining the aggregate net amount payable to


P:01274586-13:86B79.003     23
I\14146902.20

--------------------------------------------------------------------------------





Seller, on the one hand, or Buyer, on the other hand, as applicable (such
amount, the "Purchase Price Adjustment Amount").
(f)    Within ten (10) days after the final determination of the Final Purchase
Price Adjustment Statement, (i) if Buyer is entitled to any payment pursuant to
this Section 3.4, (A) Seller and Buyer shall provide joint written instructions
to the Escrow Agent to (1) release to Buyer the Purchase Price Adjustment
Amount, and (2) release the balance, if any, to Seller, and (B) to the extent
the Working Capital Escrow Amount is not sufficient to cover the amount owed to
Buyer, then Seller shall make payment to Buyer, by wire transfer of immediately
available funds, of an amount equal to the difference between the Purchase Price
Adjustment Amount and the Working Capital Escrow Amount, or (ii) if Seller is
entitled to any payment pursuant to this Section 3.4, Buyer shall make payment
to Seller, by wire transfer of immediately available funds, of an amount equal
to the Purchase Price Adjustment Amount and direct the Escrow Agent to release
the Working Capital Escrow Amount to Seller.
(g)    Seller, on the one hand, and Buyer, on the other hand, agree to treat any
payment made pursuant to this Section 3.4 as an adjustment to the Purchase Price
for all Tax purposes, except as otherwise required by applicable Law.

Section 3.5    Contingent Payment.
(a)    The parties will cooperate with each other and use their respective
commercially reasonable efforts to complete the Company’s financial statements
for the 2019 Fiscal Year by March 1, 2020. Within thirty (30) days after the
completion of the Company's financial statements for the 2019 Fiscal Year, Buyer
shall prepare and deliver to Seller a written statement (the "Contingent Payment
Statement") setting forth in reasonable detail Buyer's calculation of the 2019
EBITDA Amount and the resulting Contingent Payment, if any.
(b)    Within thirty (30) days following delivery by Buyer of the Contingent
Payment Statement, Seller shall deliver written notice to Buyer of any good
faith disagreement that Seller has with respect to the contents thereof which
notice explains, in reasonable detail, the basis for such disagreement (the
"Statement of Objections"). During such period, Buyer shall provide Seller and
its accountants and representatives with reasonable access, during normal
business hours and upon reasonable prior notice, to the relevant books and
records and employees of the Company for the purpose of facilitating Seller's
review of the Contingent Payment Statement. If Seller does not provide Buyer
with a Statement of Objections within such thirty (30) day period, the
Contingent Payment Statement shall be deemed final, conclusive, and binding on
the Parties. If Seller delivers a Statement of Objections within such thirty
(30) day period, then Buyer and Seller shall negotiate in good faith to resolve
any such disagreement. To the extent Buyer and Seller can reasonably determine
the amount, if any, of the undisputed portion of the Contingent Payment
following the delivery of the Statement of Objections, then Buyer shall pay to
Seller such amount in cash by wire transfer of immediately available funds
within five (5) Business Days following the date of such determination by Buyer
and Seller. If Seller and Buyer fail to reach an agreement with respect to all
of the matters set forth in the Statement of Objections within thirty (30) days
of Seller’s delivery to Buyer of a Statement of Objections, then any amounts
remaining in dispute ("Disputed Amounts")


P:01274586-13:86B79.003     24
I\14146902.20

--------------------------------------------------------------------------------





shall be submitted to the Accounting Arbitrator in accordance with the
procedures set forth in Section 3.3(c).
(c)    Buyer shall be required to pay Seller the Contingent Payment, if any, as
finally determined pursuant to Section 3.5(b), no later than five (5) Business
Days following the date upon which the Contingent Payment becomes final and
binding upon the Parties. Buyer shall pay to Seller the Contingent Payment in
cash by wire transfer of immediately available funds. Any amount not paid when
due in accordance with this Section 3.5(c) will accrue interest at the rate of
8% per annum until paid in full. The prevailing party in any litigation
concerning any dispute under this Section 3.5(c) will also be entitled to
receive from the other party the reasonable attorneys' fees and costs incurred
by the prevailing party in such action, in addition to any recovery to which it
is entitled.
(d)    Notwithstanding anything in this Agreement or the Ancillary Documents to
the contrary, during the period beginning on the Closing Date and ending on
December 31, 2019, Buyer (i) shall operate the Company and maintain the books
and records of the Company (A) in good faith and in the ordinary course of
business consistent with past practice and (B) in such a manner as to allow for
the accurate calculation of the 2019 EBITDA Amount, (ii) shall not make or cause
to be made any change in method of accounting or accounting policy with respect
to the Company except as required by GAAP or applicable Law, and (iii) shall not
(X) make or cause to be made any change in financial policies with respect to
the Company or (Y) directly or indirectly take any actions in bad faith, in each
case that are intended to avoid or reduce the amount of the Contingent Payment
hereunder.
(e)    As security for its obligation to pay the Contingent Payment at the times
and in the amounts provided for herein, and as an inducement to Sellers to enter
into this Agreement, Buyer agrees to grant to Seller, on the terms and
conditions set forth in the Subordinated Pledge Agreement, a subordinated pledge
of, and subordinated security interest in, the Purchased Company Interests,
which pledge and security interest and Seller’s rights with respect thereto
shall be subordinated to any pledge of, or security interest in, such Purchased
Company Interests in favor of any Senior Lender (as defined in the Subordination
Agreement) as and to the extent set forth in the Subordination Agreement.

Section 3.6    Escrow. At the Closing, Buyer shall deposit with the Escrow Agent
(i) Six Hundred Fifty Thousand Dollars ($650,000.00) (the "Indemnity Escrow
Amount"), (ii) Five Hundred Thousand Dollars ($500,000) (the "Working Capital
Escrow Amount" and together with the Indemnity Escrow Amount, the "Escrow
Funds"), which shall be held and distributed pursuant to the provisions of an
escrow agreement by and among Buyer, Seller and the Escrow Agent (the "Escrow
Agreement").

ARTICLE IV.    
Representations and Warranties of Seller and Shareholders
Except as set forth in the Company Disclosure Schedule (it being agreed that any
matter disclosed in the Company Disclosure Schedule with respect to any section
of this Agreement shall be deemed to have been disclosed only with respect to
that section unless another section is


P:01274586-13:86B79.003     25
I\14146902.20

--------------------------------------------------------------------------------





specifically cross-referenced or it is reasonably apparent from the face of such
disclosure that such disclosure also relates to such other section), Seller and
each Shareholder hereby, jointly and severally, represent and warrant to Buyer,
as of the date hereof and as of the Closing Date, as follows:

Section 4.1    Organization and Power. Seller (i) is duly organized, validly
existing and in good standing under the Laws of California and (ii) has full
power (corporate or otherwise) and authority to execute, deliver and perform
this Agreement and the Ancillary Documents, to perform its obligations hereunder
and thereunder, and to consummate the transactions contemplated hereby and
thereby.

Section 4.2    Authorization and Enforceability.
(a)    The execution and delivery of this Agreement and the Ancillary Documents
to which Seller is a party and the performance by Seller of the transactions
contemplated hereby and thereby that are required to be performed by Seller have
been duly authorized by the board of directors of Seller in accordance with
applicable Law and the certificate of incorporation and bylaws of Seller, and no
other corporate (or other) proceedings on the part of Seller (including any
shareholder vote or approval) are necessary to authorize the execution, delivery
and performance of this Agreement and the Ancillary Documents to which Seller is
a party or the consummation of the transactions contemplated hereby and thereby
that are required to be performed by Seller. This Agreement and each of the
Ancillary Documents to be executed and delivered at the Closing by Seller
constitute, or when executed and delivered will constitute, the valid and
legally binding agreements of Seller, enforceable against Seller in accordance
with their terms, subject to bankruptcy, insolvency, reorganization and any
other Laws of general applicability relating to or affecting creditors' rights
and to general equity principles, as applicable.
(b)    Each Shareholder has the right, power, authority and capacity to execute
and deliver this Agreement and each Ancillary Document to which he is a party
and to perform his obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. This Agreement and each of the
Ancillary Documents to be executed and delivered at the Closing by such
Shareholder, when fully executed and delivered by all parties thereto, will
constitute the valid and legally binding agreements of such Shareholder,
enforceable against such Shareholder in accordance with their terms, subject to
bankruptcy, insolvency, reorganization and any other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, as applicable.

Section 4.3    No Violation. The execution and the delivery by Seller and each
Shareholder of this Agreement and the Ancillary Documents, the performance by
Seller and each Shareholder of its or his obligations hereunder or thereunder,
the consummation of the transactions contemplated hereby and thereby that are
required to be performed by Seller and each Shareholder and compliance with the
terms of this Agreement and the Ancillary Documents do not and will not conflict
with or (a) violate any provision of the certificate of incorporation, bylaws or
similar organizational documents of Seller, (b) (assuming receipt of the
consents set forth in Section 5.4(b) of the Company Disclosure Schedule) result
in any violation of or default (or an event which with or without notice or
lapse of time or both would become a default), give rise to a right of
termination, cause the forfeiture of any right, or require any notice or
consent, under any provision of any Contract to


P:01274586-13:86B79.003     26
I\14146902.20

--------------------------------------------------------------------------------





which Seller or either Shareholder is a party or by which Seller or either
Shareholder or any of their respective properties is bound or affected, or
(c) violate in any respect any Law applicable to Seller or either Shareholder or
by which any of its or his respective properties is bound or affected, except,
in the case of clauses (b) and (c), for any such conflict, violation, default,
termination, forfeiture or other occurrence which would not prevent or
materially delay Seller or either Shareholder from performing its or his
obligations under this Agreement or the Ancillary Documents.

Section 4.4    Ownership of Equity. Immediately prior to the F-Reorg, each
Shareholder had good and valid title to and record and beneficial ownership of
the number of shares of capital stock of the Company set forth next to such
Person’s name on Section 4.4 of the Company Disclosure Schedule (the "Company
Shares"), and such Company Shares were (i) validly issued, fully paid, and
nonassessable, and (ii) free and clear of all Liens. As of the date of this
Agreement, Seller has good and valid title to and record and beneficial
ownership of all of the outstanding Company Shares, and immediately prior to the
Closing, Seller will have good and valid title to and record and beneficial
ownership of not less than ninety-nine and eight tenths of one percent (99.8%)
of the outstanding Units of the Company, in each case free and clear of all
Liens, and the remaining two tenths of one percent (0.2%) of the outstanding
Units of the Company will be owned by an entity that is entirely owned and
controlled by the Shareholders and has initial capital of not less than two
hundred thousand dollars ($200,000).

Section 4.5    Governmental Authorizations and Consents. Other than (x) as may
be required under the HSR Act and (y) the Governmental Consents set forth in
Section 4.5 of the Company Disclosure Schedule, no consent (including
shareholder approval), license, approval or authorization of, or registration,
declaration, ruling, permit, waiver, acknowledgement or filing with, any
Governmental Authority ("Governmental Consents"), is required from any Person
pursuant to applicable Law (a) in connection with the transactions contemplated
by this Agreement or any Ancillary Documents, or (b) which is otherwise
necessary to permit Seller to perform its obligations under this Agreement or
the Ancillary Documents, which, if not made or obtained, would prevent or delay
Seller from performing its obligations hereunder or thereunder.

Section 4.6    Litigation. There is no Claim, litigation, prosecution,
proceeding or governmental or administrative investigation, hearing,
arbitration, inquiry or action (collectively, "Litigation") pending or, to the
Knowledge of Seller, threatened against Seller that would reasonably be expected
to prevent or materially delay the ability of Seller from carrying out its
obligations under this Agreement, the Ancillary Documents or the transactions
contemplated hereby or thereby. Seller is not subject to any Order that would
reasonably be expected to materially affect the ability of Seller to carry out
its obligations under this Agreement, the Ancillary Documents or the
transactions contemplated hereby or thereby.

Section 4.7    No Brokers. Except for The Sage Group, LLC and Sage Capital
Partners, LLC no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller or the Shareholders.

ARTICLE V.    
Representations and Warranties of Seller and Shareholders Relating to the
Company


P:01274586-13:86B79.003     27
I\14146902.20

--------------------------------------------------------------------------------





Except as set forth in the Company Disclosure Schedule (it being agreed that any
matter disclosed in the Company Disclosure Schedule with respect to any section
of this Agreement shall be deemed to have been disclosed only with respect to
that section unless another section is specifically cross-referenced or it is
reasonably apparent from the face of such disclosure that such disclosure also
relates to such other section), Seller and each Shareholder, jointly and
severally, represent and warrant as of the date hereof and as of the Closing
Date as follows:

Section 5.1    Organization and Power.
(a)    As of the date of this Agreement, the Company is a corporation duly
formed and validly existing under the Laws of the state of California and has
all requisite power (corporate or otherwise) and authority, and possesses all
governmental licenses, permits, authorizations and approvals, necessary to
enable it to own or lease and to operate its properties and assets and carry on
the Business as currently and previously conducted, except such power,
authority, licenses, permits, authorizations and approvals the absence of which
would not have, or would not reasonably be expected to have a Company Material
Adverse Effect. The Company is in good standing and is duly qualified to conduct
its business as a foreign entity in all of the jurisdictions where the nature of
its business or the ownership or leasing of its property required such
qualification, except for any jurisdiction where the failure to be qualified
would not and would not reasonably be expected to have a Company Material
Adverse Effect. Seller has made available to Buyer a true and correct copy of
each of Seller's and the Company’s certificate of incorporation and bylaws, in
each case as in effect on the date of this Agreement. Such organizational
documents have not been further amended and are in full force and effect and
neither Seller nor the Company is in violation of any of the provisions of its
respective organizational documents. Complete and accurate copies of all
Business Records of the Company have been made available and such records
reflect all substantive actions taken and authorizations made or meetings of the
Company's shareholders and board of directors (or other equivalent governing
body), or any committees thereof, and by the equity holders thereof.
(b)    Following the Reorganization, the Company shall be a limited liability
company, duly formed, validly existing and in good standing, as applicable,
under the Laws of California. Following the Reorganization, the Company shall
have full power and authority to execute, deliver and perform this Agreement and
the Ancillary Documents and to consummate the transactions contemplated hereby
and thereby. Following the Reorganization, the Company shall have all power
(limited liability company or otherwise) and authority, and possesses all
governmental licenses, permits, authorizations and approvals, necessary to
enable it to own or lease and to operate its properties and assets and carry on
the Business as currently and previously conducted, except such power,
authority, licenses, permits, authorizations and approvals the absence of which
would not have, or would not reasonably be expected to have a Company Material
Adverse Effect.

Section 5.2    Authorization and Enforceability.
(a)    The execution and delivery of this Agreement and the Ancillary Documents
to which the Company is a party and the performance by the Company of the
transactions contemplated hereby and thereby that are required to be performed
by the Company shall be duly


P:01274586-13:86B79.003     28
I\14146902.20

--------------------------------------------------------------------------------





authorized by the managers of the Company prior to the Closing, in accordance
with applicable Law and the articles of organization and limited liability
company agreement and no other limited liability company proceedings on the part
of the Company (including any equityholder vote or approval) are necessary to
authorize the execution, delivery and performance of this Agreement and the
Ancillary Documents to which the Company is a party or the consummation of the
transactions contemplated hereby and thereby that are required to be performed
by the Company.
(b)    This Agreement and each of the Ancillary Documents to be executed and
delivered at the Closing by the Company, when fully executed and delivered by
all parties thereto, will constitute the valid and legally binding agreements of
the Company, enforceable against the Company in accordance with their terms,
subject to bankruptcy, insolvency, reorganization and any other Laws of general
applicability relating to or affecting creditors' rights and to general equity
principles, as applicable.

Section 5.3    Capitalization of the Company; No Subsidiaries.
(a)    Immediately prior to the Closing, Seller shall own of record and
beneficially not less than ninety-nine and eight tenths of one percent (99.8%)
of the Company Interests, free and clear of any Liens or restrictions on
transfer (other than any restriction under any securities Law), and the
remaining two tenths of one percent (0.2%) of the outstanding Company Interests
will be owned by an entity that is entirely owned and controlled by the
Shareholders and has initial capital of not less than two hundred thousand
dollars ($200,000). Immediately prior to the Closing, the Company shall have no
authorized and outstanding Equity Securities other than the Company Interests.
No Person has preemptive rights with respect to the Company Interests or any
other Equity Securities of the Company. There are no options, warrants, purchase
rights, rights of first refusal, calls, puts or similar rights or other
Contracts (other than this Agreement) to sell, transfer or dispose of or acquire
any Equity Securities of the Company. Neither Seller nor the Company is a party
to any voting trust, proxy or other Contract relating to the voting of any
Equity Securities of the Company and there are no instruments convertible or
exercisable into or exchangeable for any Equity Securities of the Company. The
Company does not own any Equity Securities, or any interest convertible or
exercisable into or exchangeable for, at any time, any Equity Securities in, any
Person.
(b)    The Company does not have, and has not had, any Subsidiary.

Section 5.4    No Violation. The execution and the delivery by the Company of
this Agreement and the Ancillary Documents to which the Company is a party, the
performance by the Company of its obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby and thereby, that are
required to be performed by the Company and compliance with the terms of this
Agreement and the Ancillary Documents to which the Company is a party do not and
will not (a) conflict with or violate any provision of the articles of
organization or limited liability company agreement of the Company, (b) assuming
the timely receipt of all of the required consents set forth in Section 5.4(b)
of the Company Disclosure Schedule, conflict with or result in any violation of
or default (or an event which with or without notice or lapse of time or both
would become a default), give rise to a right of termination, cause the
forfeiture of any right, or require any notice or consent under, any provision
of any Contract to which the Company is a party or by


P:01274586-13:86B79.003     29
I\14146902.20

--------------------------------------------------------------------------------





which the Company or any of its properties is bound or affected, or (c) assuming
that all Governmental Consents contemplated by Section 5.5 have been obtained
and all filings and expiration of any waiting period described in any of such
Governmental Consents have been made or occurred, conflict with or violate any
Law applicable to the Company or by which its or any of its properties is bound
or affected, except, in the case of clauses (b) and (c), for any such conflict,
violation, default, termination, forfeiture or other occurrence which would
neither prevent nor materially delay the Company from performing its obligations
under this Agreement or the Ancillary Documents.

Section 5.5    Governmental Authorizations and Consents. Other than as may be
required under the HSR Act, no Governmental Consent is required from any Person
pursuant to applicable Law (a) to permit the Company to carry on the Business
after Closing, (b) in connection with the transactions contemplated by this
Agreement or any Ancillary Documents, or (c) which is otherwise necessary to
permit the Company to perform its obligations under this Agreement or the
Ancillary Documents, which, if not made or obtained, would prevent or materially
delay the Company from performing its obligations hereunder or thereunder.

Section 5.6    Financial Statements.
(a)    Section 5.6(a) of the Company Disclosure Schedule sets forth the
following financial statements (the "Financial Statements"): (i) the audited
balance sheet of the Company as of December 31, 2017 and December 31, 2018 and
the related statements of income and cash flows for the fiscal years then ended
(the "Most Recent Audited Financial Statements"), and (ii) the unaudited interim
balance sheet of the Company as of March 31, 2019 (the "Balance Sheet Date") and
the related unaudited statements of income and cash flows, respectively, for the
three-month period ended on such date (the "Interim Financial Statements", and
collectively with the Most Recent Audited Annual Financial Statements, the "Most
Recent Financial Statements").
(b)    Each of the Financial Statements has been prepared in accordance with
GAAP applied on a consistent basis throughout the period involved and fairly
presents in all material respects the financial condition of the Company as of
its respective date and the statements of income or cash flows, as the case may
be, of the Company for the period covered thereby, subject, in the case of the
Most Recent Financial Statements, to the absence of footnote disclosure and
year-end adjustments.

Section 5.7    Business Records.
(a)    The Business Records have been maintained in accordance with customary
business practices and fairly and accurately reflect in all material respects on
a basis consistent with past periods and throughout the periods involved, the
financial position of the Company and transactions of the Company.
(b)    None of Seller, the Shareholders, the Company or, to the Knowledge of the
Company, any of their respective Representatives has received or otherwise had
or obtained knowledge of any material complaint, allegation, assertion or Claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the


P:01274586-13:86B79.003     30
I\14146902.20

--------------------------------------------------------------------------------





Company or its internal accounting controls, including any material complaint,
allegation, assertion or Claim that the Company has engaged in questionable or
improper accounting practices, practices that are contrary to GAAP or
questionable or improper behavior in connection with any audit.

Section 5.8    No Undisclosed Liabilities. Except as reflected in the Most
Recent Unaudited Financial Statements and as set forth in Section 5.22(p) of the
Company Disclosure Schedule, the Company does not have any Liabilities (whether
or not the subject of any other representation or warranty hereunder) except for
Liabilities that may have arisen in the ordinary course of business consistent
with past practice since the date of the Most Recent Unaudited Financial
Statements and which are not, and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

Section 5.9    Absence of Certain Changes. Since the date of the Most Recent
Unaudited Financial Statements: (a) the Company has conducted the Business in
the ordinary course and in a manner consistent with past practice; (b) there has
not been any Event that has had, or would reasonably be expected to have a
Company Material Adverse Effect; and (c) the Company has not taken any action
that, if taken after the date of this Agreement, would constitute a breach of
any of the covenants set forth in Section 7.1.

Section 5.10    Arrangements with Affiliates. None of Seller, the Shareholders,
officer or director of Seller, nor any Affiliate of the foregoing (other than
the Company) (a) has any interest in any property (real, personal, or mixed and
whether tangible or intangible), used in or pertaining to the Business as
currently conducted or contemplated to be conducted, (b) is a party to any
Contract (except for arm's-length employment and similar agreements, which are
set forth in Section 5.21(a) of the Company Disclosure Schedule) with the
Company, including with respect to compensation or remuneration to be paid to
such direct or indirect equity holder, officer, director or manager of Seller or
its Affiliate in connection with this Agreement or the transactions contemplated
hereby, or (c) has any Claim against or owes any amount (whether as obligor,
guarantor or otherwise) to, or is owed (whether as obligor, guarantor or
otherwise) any amount by, the Company (collectively, "Affiliate Arrangements").

Section 5.11    Indebtedness to and from Officers and Managers of the Company.
The Company does not owe any amounts for borrowed money (whether as obligor,
guarantor or otherwise), directly or indirectly, to Seller, the Shareholders or
any of their respective Affiliates (other than the Company) or to any Person who
is an officer, director or manager of the Company or any of its Affiliates
(other than the Company) other than for salaries or other employment-related
compensation for services rendered or reimbursable business expenses made to
Employees in the ordinary course of business and consistent with past practice.

Section 5.12    Assets.
(a)    The assets and rights of the Company include all of the assets and rights
of the Company used in the conduct of the Business as conducted as of the date
of the Most Recent Unaudited Financial Statements, subject only to such changes
as have occurred in the ordinary course of business consistent with past
practice since such date. All of such assets necessary for the conduct of the
Business are (i) in good operating condition and repair, ordinary wear and tear


P:01274586-13:86B79.003     31
I\14146902.20

--------------------------------------------------------------------------------





excepted, (ii) not in need of maintenance or repair, except for ordinary routine
maintenance or repairs that are not material in nature or cost, and (iii)
adequate and sufficient for the continuing conduct of the Business as presently
conducted. There is no physical condition affecting any of the assets or
properties of the Company that would, individually or in the aggregate, with the
use of occupancy of such assets or properties or any portion thereof in the
operation of the Business as presently conducted.
(b)    The Company has good and marketable title to, a valid leasehold interest
in, or a valid license to use, all of the tangible assets shown on the Most
Recent Unaudited Financial Statements or acquired thereafter, free and clear of
any Lien, except for (i) assets disposed of since such date in the ordinary
course of business consistent with past practice or otherwise permitted by this
Agreement, (ii) Liens reflected in the Financial Statements or the notes
thereto, (iii) assets validly leased from third parties and (iv) Permitted
Liens.
(c)    As of the Closing, after giving effect to the transactions contemplated
hereby, assuming the timely receipt of all consents set forth on Section 5.4(b)
of the Company Disclosure Schedule, the Company will own, possess, license,
lease or otherwise have control of all assets (including pursuant to Contracts)
necessary for the conduct of the Business substantially in the manner conducted
immediately prior to the Closing.
(d)    The Company has all right, title and ownership to all products, formulae,
methodology and data developed for, with or otherwise in connection with, the
Business.

Section 5.13    Real Property.
(a)    The Company does not own, or has ever owned, any real estate.
(b)    Section 5.13(b) of the Company Disclosure Schedule sets forth a correct
and complete legal description of the Leased Real Property. For each parcel of
Leased Real Property, Section 5.13(b) of the Company Disclosure Schedule lists
(i) the date of the applicable lease (each a "Lease"), (ii) the name of the
landlord and tenant, (iii) the location and use of the property, (iv) the amount
of any security deposit, (v) the Lease expiration date, (vi) all options to
renew such Lease and/or acquire such property, and (vii) whether there are any
non-disturbance agreements from mortgagees or paramount lessors. Seller and the
Shareholders have delivered to Buyer true and complete copies of all Leases, all
amendments and supplements thereto and all such non-disturbance agreements. No
landlord or tenant has assigned any Lease or any interest therein or subleased
any portion of the Leased Real Property. Each Lease is in full force and effect
and there are no defaults under any Lease, and no event has occurred which, with
the giving of notice or passage of time or both, would constitute a default
under any Lease. Neither the execution nor performance of this Agreement nor the
consummation of any of the transactions contemplated by this Agreement, will
result in a breach of or constitute a default under any of the Leases.
(c)    No portion of the Leased Real Property, or any building or improvement
located thereon violates any Law, including those Laws relating to zoning,
building, land use, environmental, health and safety, fire, air, sanitation and
noise control. Except for the Permitted Liens, no Leased Real Property is
subject to (i) any decree or order of any Governmental Entity


P:01274586-13:86B79.003     32
I\14146902.20

--------------------------------------------------------------------------------





(or, to the Knowledge of the Company, threatened or proposed order) or (ii) any
rights of way, building use restrictions, exceptions, variances, reservations or
limitations of any nature whatsoever.
(d)    The improvements and fixtures on the Leased Real Property are in good
operating condition and in a state of good maintenance and repair, ordinary wear
and tear excepted, and are adequate and suitable for the purposes for which they
are presently being used. None of the buildings and improvements owned or
utilized by the Company is constructed of, or contains as a component part
thereof, any material that, either in its present form or as such material could
reasonably be expected to change through aging and normal use and service,
releases any substance, whether gaseous, liquid or solid, that is or may be,
either in a single dose or through repeated and prolonged exposure, injurious or
hazardous to the health of any individual who may from time to time be in or
about such buildings or improvements. There is no condemnation, expropriation or
similar proceeding pending or, to the Knowledge of the Company, threatened
against any of the Leased Real Property, or any improvement thereon. The Leased
Real Property constitutes all of the real property utilized by the Company in
the operation of the Business.
(e)    All certificates of occupancy and all other Licenses required by any
Governmental Entity having jurisdiction and any requisite certificates of the
local board of fire underwriters (or other body exercising similar functions)
have been issued for the Real Property, are in full force and effect, and will
not be invalidated, violated or otherwise adversely affected by the execution or
performance of this Agreement or the consummation of any of the transactions
contemplated by this Agreement.
(f)    Neither the Company or either Shareholder has received any notice of any
condemnation proceeding or any other proceeding in the nature of eminent domain
(a "Taking") in connection with any parcel of the Leased Real Property, and to
the Company's Knowledge no Taking has been threatened.
(g)    Each parcel of the Leased Real Property adjoins, or is part of a building
or development which adjoins, dedicated public roadways and has, or is part of a
building or development which has, access for motor vehicles to such roadways by
valid easements and, to the Knowledge of the Company, there are no conditions
existing which could result in the termination or reduction of the current
access to existing roadways.
(h)    All essential utilities (including water, sewer, gas, electricity,
internet and telephone service) are available to each parcel of the Leased Real
Property.

Section 5.14    Intellectual Property.
(a)    Section 5.14(a) of the Company Disclosure Schedule lists all Registered
Owned Intellectual Property. The Registered Owned Intellectual Property is
valid, enforceable, and all filings have been made and fees paid to maintain the
Registered Owned Intellectual Property. The Company is the exclusive owner of,
and has good and marketable title to, the Owned Intellectual Property free and
clear of all Liens other than the Liens set forth on Section 5.14(a) of the
Company Disclosure Schedule. Except as otherwise agreed by Buyer in writing, the
Liens set forth on Section 5.14(a) of the Company Disclosure Schedule will be
terminated at or prior to Closing. The Company


P:01274586-13:86B79.003     33
I\14146902.20

--------------------------------------------------------------------------------





Intellectual Property is not subject to any Order or agreement that would
adversely affect the validity or enforceability of, or the Company's use of or
rights to, the Company Intellectual Property. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby (alone or
in combination with any other event), and the compliance with the provisions of
this Agreement do not and will not conflict with, alter, or impair, any of the
rights of the Company in any Company Intellectual Property or the validity,
enforceability, use, right to use, ownership, priority, duration, scope, or
effectiveness of any Company Intellectual Property.
(b)    Except for Commercial Software or as set forth on Section 5.14(b) of the
Company Disclosure Schedule, there are no Contracts under which a third party
licenses or provides any Company Intellectual Property to the Company, including
software licenses. The Company Intellectual Property includes all Intellectual
Property that is used in or necessary for the conduct of the business of the
Company as it currently is conducted or as it is currently proposed to be
conducted by the Company, including the design, development, manufacture, use,
marketing, import for resale, distribution, licensing out and sale of all
Company products. There are no Contracts under which the Company has granted,
licensed, disclosed or provided any Company Intellectual Property to third
parties (other than rights granted to contractors or vendors to use Company
Intellectual Property for the sole benefit of the Company), including any
Contracts containing covenants not to sue or non-assertion provisions that
relate to Intellectual Property. All Contracts under which Company is granted
any Intellectual Property rights by a third party ("IP Agreements") are valid,
binding, and enforceable and shall continue as such following the consummation
of the transactions contemplated under this Agreement (i) on terms identical to
those in effect immediately prior to the consummation of the transactions
contemplated under this Agreement, (ii) without payment of any additional
amounts or consideration which the Company would otherwise be required to pay,
and (iii) without obtaining the consent or permission of, or giving notice to,
any party to such IP Agreements. The Company is not in breach of or default
under any IP Agreement, and to the Knowledge of the Company, no counterparty to
any IP Agreements is in breach of or default under any such IP Agreements. The
Company is, in the conduct of its Business, in full compliance with the user
policies and other terms and conditions of all social media platforms and other
IT Assets of third parties used by the Company.
(c)    The operation of the Business does not infringe, misappropriate, dilute
or otherwise violate or conflict with any other Person's Intellectual Property
rights, and has not done so in the past. Other than as set forth on Section
5.14(c) of the Company Disclosure Schedule, to the Knowledge of the Company, no
Person is engaging, or has engaged in the past, in any activity that infringes,
misappropriates, dilutes or otherwise violates or conflicts with any Company
Intellectual Property.
(d)    Other than as set forth in Section 5.14(d) of the Company Disclosure
Schedule, there is no Claim pending, asserted or, to the Knowledge of the
Company, threatened, by or against the Company concerning any of the matters
referenced in Section 5.14(b) or otherwise concerning the ownership, validity,
registrability, enforceability or use of, or licensed right to use, any Company
Intellectual Property or Products, nor has the Company received any unsolicited
notification or other information that a license under any other Person's
Intellectual Property is or may be required to operate the Business.


P:01274586-13:86B79.003     34
I\14146902.20

--------------------------------------------------------------------------------





(e)    The Company has taken all reasonable measures consistent with industry
standards to maintain the confidentiality and value of all Confidential
Information used or held for use in the operation of the Business. The Company
has not experienced an unauthorized disclosure or unauthorized use of material
Confidential Information. Except as set forth in Section 5.14(e) of the Company
Disclosure Schedule, the Company has obtained written confidentiality and
non-disclosure agreements executed by all of its suppliers and contractors
obliging them to acknowledge and protect the Confidential Information.
(f)    The Company is a party to valid and enforceable written agreements with
all Persons that have conceived, developed, acquired or created Intellectual
Property for the Company, pursuant to which the entire right, title and interest
in and to that Intellectual Property is assigned to the Company and each such
Person has agreed to maintain the confidentiality of such Intellectual Property
to the extent that it constitutes Confidential Information.
(g)    Section 5.14(g) of the Company Disclosure Schedule sets forth a complete
list of all software, software applications, and software as a service platforms
the Company uses in its business (whether owned by the Company, licensed to the
Company, or otherwise accessed by the Company) other than Commercial Software,
and the Company has made available all licenses and agreements for software
developed or customized for the Company. The Company IT Assets are adequate for,
and operate and perform in accordance with the requirements for, the operation
of the Business. The Company has implemented appropriate backup, security,
anti-virus, and disaster recovery measures and technology consistent with
industry standards to adequately and properly ensure the continuing availability
of the functionality provided by the Company IT Assets and to safeguard against
the unauthorized use, copying, disclosure, modification, theft or destruction of
and access to, system programs and data comprised by the Company IT Assets. In
the five (5) years immediately preceding the Closing Date, (i) no Person has
obtained unauthorized access to any Company IT Assets nor has any data been
compromised thereby; (ii) the Company IT Assets have not materially
malfunctioned or failed; (iii) the data processing and data storage facilities
used by the Company in connection with the operation of the Business have been
adequately and properly protected consistent with industry standards; and (iv)
the Company has been and is in compliance with all Company Intellectual Property
Contracts pursuant to which they are licensed or otherwise authorized to use any
IT Assets.
(h)    The operation of the Business and the Company IT Assets by or on behalf
of the Company, and the use, collection, storage and dissemination of Personal
Information, customer and user data, and other data and content in connection
therewith or otherwise in connection with the Business have not violated, and do
not violate in any material respect any applicable Law or any Person's privacy,
publicity or confidentiality rights under applicable law (collectively, "Privacy
Laws"). There is no Claim pending, asserted or, to the Knowledge of the Company,
threatened by or against the Company alleging any violation of any Privacy Laws.
The Company has at all times maintained a privacy policy consistent with
applicable Privacy Laws that accurately describes the Company’s policies,
procedures, and practices concerning the handling of Personal Information. The
Company is, and during the least three (3) years has been, in material
compliance with all contractual and fiduciary obligations, and the Company’s
privacy policies relating to (i) the privacy of users of Internet websites
owned, maintained or operated by the Company and (ii)


P:01274586-13:86B79.003     35
I\14146902.20

--------------------------------------------------------------------------------





the collection, storage, use, transfer and any other processing of any Personal
Information collected or used by the Company in any manner or maintained by
third parties having authorized access to such information. Each such privacy
policy and all materials distributed or marketed by the Company during the least
three (3) years have made all disclosures to users or customers required by
applicable Laws, and none of such disclosures made or contained in any such
privacy policy or in any such materials has been inaccurate, misleading or
deceptive or in material violation of any applicable Laws. The Company has
secured all necessary consents required to gather and use the Personal
Information as used in the Company’s Business.
(i)    The Company has taken commercially reasonable steps (including
implementing and monitoring compliance with adequate measures with respect to
technical and physical security) to protect all Personal Information against
loss and against unauthorized access, use, modification, disclosure or other
misuse. There has been no unauthorized access to or misuse of Personal
Information.

Section 5.15    Contracts.
(a)    Material Contracts. Section 5.15(a) of the Company Disclosure Schedule is
a true and complete list of all of the following Contracts to which the Company
is a party, by which it is bound, or which otherwise pertain to the Business
(such Contracts as are required to be listed on Section 5.15(a) of the Company
Disclosure Schedule, the "Material Contracts"):
(i)    Contracts evidencing or relating to Indebtedness;
(ii)    Contracts evidencing or relating to any obligations of the Company with
respect to the issuance, sale, repurchase or redemption of any Equity Securities
of the Company;
(iii)    Contracts with any customers of, or suppliers to, the Company (A) that
involved payments to or from the Company in excess of one hundred thousand
dollars ($100,000) in the most recent twelve (12) month period or (B) that the
Company reasonably anticipates may involve payments to or from the Company in
excess of one hundred thousand dollars ($100,000) in any twelve (12) month
period;
(iv)    all Contracts with Top Customers and Top Suppliers;
(v)    all Leases;
(vi)    the Company Intellectual Property Contracts other than licenses of
Commercial Software;
(vii)    all Consultant Agreements, Employee Agreements and any proposed
amendments thereto;
(viii)    all collective bargaining agreements and other Contracts with unions
or similar organizations;


P:01274586-13:86B79.003     36
I\14146902.20

--------------------------------------------------------------------------------





(ix)    Contracts evidencing partnerships or joint ventures in which the Company
has an interest;
(x)    Contracts that obligate the Company with respect to contingent payments
of any type;
(xi)    Contracts (other than arm's-length Employee Agreements and Consultant
Agreements) by and between the Company and (A) any Affiliate of the Company,
(B) other Persons with whom the Company is not dealing at arm's-length, (C)
Employees or (D) entities controlled by any Employees;
(xii)    leases of personal property under which the Company is the lessee and
is obligated to make payments in excess of twenty-five thousand dollars
($25,000) per annum;
(xiii)    Contracts that are settlement Contracts of any nature, including any
settlement with any Governmental Authority;
(xiv)    Contracts with any Governmental Authority;
(xv)    Contracts relating to the acquisition or disposition of any Equity
Securities, business or product line of any other Person entered into at any
time during the last five (5) years;
(xvi)    Contracts limiting the freedom of the Company, the Shareholders or
Seller to engage in any line of business, acquire any entity or compete with any
Person or in any market or geographical area, or to solicit any individual or
class of individuals for employment;
(xvii)    Contracts that grant, or agree to grant, any Person a right to "most
favored nation" pricing terms or which imposes on the Company any take-or-pay or
similar minimum purchase requirements;
(xviii)    Contracts with any broker, distributor or sale representative;
(xix)    Contracts pursuant to which the Company has agreed to share profits or
revenues; and
(xx)    any Contracts not otherwise listed above involving payments to or from
the Company in excess of one hundred thousand dollars ($100,000) per annum or
that (regardless of amount) otherwise are, individually or in the aggregate,
material to the Company.
(b)    Status of Material Contracts. A true and complete copy of each Material
Contract has been made available to Buyer. All Material Contracts are valid,
binding and in full force and effect and enforceable by the Company in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization and any other Laws of general applicability relating to or
affecting creditors' rights and to general equity principles, as applicable, and
will continue to be in full force and effect on identical terms immediately
following the Closing Date. As to each Material Contract, there does not exist
any breach, violation or default on the part of the Company or, to the


P:01274586-13:86B79.003     37
I\14146902.20

--------------------------------------------------------------------------------





Knowledge of the Company, any other party to such Material Contract, and to the
Knowledge of the Company there does not exist any Event (including the
execution, delivery and performance of this Agreement and the Ancillary
Documents to which the Company is a party or the consummation of the
transactions contemplated hereby and thereby), which (with or without notice,
passage of time, or both) would constitute a breach, violation or default
thereunder on the part of the Company, which breach, violation or default would,
or would reasonably be expected to, individually or in the aggregate, have a
Company Material Adverse Effect. No waiver has been granted by the Company or
any of the other parties thereto under any of the Material Contracts. There is
no audit pending or, to the Knowledge of the Company, threatened against or by
the Company with respect to any Material Contract. The Company has not received
(or given) notice to terminate any Material Contract.

Section 5.16    Compliance with Laws.
(a)    Except as set forth in Section 5.16 of the Company Disclosure Schedule,
the Company is not, and during the least three (3) years has not been, in
violation of any applicable Law. No Event has occurred or exists that (with or
without notice or lapse of time) would constitute or result in a violation by
the Company of, or failure on the part of the Company to comply with in any
respect, any applicable Law. The Company has all Licenses and Permits that are
required or used for the conduct of the Business in accordance with applicable
Law, all of which are set forth on Section 5.16(a) of the Company Disclosure
Schedule. All Licenses and Permits are in full force and effect and are being
complied with, and there is no Litigation pending or, to the Knowledge of the
Company, threatened that seeks a material change to or the revocation,
cancellation, or termination of, any Licenses and Permits.
(b)    Neither the Company nor any Employees of the Company, and to the
Knowledge of the Company, neither its Representatives, nor any other Person
associated with or acting on behalf of the Company have at any time, directly or
indirectly, (i) used any funds for unlawful contributions, gifts, entertainment
or other unlawful payments relating to political activity, or failed to disclose
fully any such contributions in violation of applicable Law, (ii) given,
offered, promised, conspired or authorized to give, any money or thing of value
to any foreign or domestic government official or employee (including officials
or employees of state-owned or controlled businesses and institutions), any
foreign or domestic political party or campaign official, candidate for foreign
political office, officials or employees of public international organizations,
or any other Person connected to a government or acting on behalf of the
foregoing (collectively, a "Government Official"), for the purpose of
influencing an act or decision of the Government Official, or inducing the
Government Official to use his or her influence or position to affect any
government act or decision relating in any way to the business of the Company;
or (iii) given, offered, promised, conspired or authorized to give, any money or
thing of value to any Person (Government Official or private party) in violation
of the U.S. Foreign Corrupt Practices Act of 1977; the U.S. Travel Act, 18
U.S.C. § 1952; the U.K. Bribery Act 2010; any applicable Law enacted in
connection with, or arising under, the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions; or any other
applicable Law or regulation of any foreign or domestic jurisdiction relating to
bribery or corruption (collectively, "Anti-Corruption Laws"), during the last
five (5) years. The Company has not received any communication from a
Governmental


P:01274586-13:86B79.003     38
I\14146902.20

--------------------------------------------------------------------------------





Authority that alleges that the Company, or any of the Employees or
Representatives of the Company, or any other Person associated with or acting on
behalf of the Company, is or may be in violation of, or has, or may have, any
unresolved liability under, any Anti-Corruption Law. All Business Records of the
Company relating to periods prior to the Closing accurately and fairly reflect,
in reasonable detail, all transactions and dispositions of funds or assets; and
there have been no intentionally false or fictitious entries made in such
Business Records relating to any illegal payment or secret or unrecorded fund,
and the Company has not established or maintained a secret or unrecorded fund.
(c)    Each of the Company and its Employees, and, to the Knowledge of the
Company, each of the Representatives and any other Persons associated with or
acting on behalf of the Company, is, and has at all times during the last three
(3) years been, in compliance with all applicable Sanctions and Export Controls
and no action has been taken by the Company (including any of its Employees and,
to the Knowledge of the Company, any Representative or any other Person
associated with or acting on behalf of the Company) that would be reasonably
expected to cause a violation of Sanctions or Export Controls. None of the
Company, nor any Affiliate or Employee of the Company, nor to the Knowledge of
the Company, any Representative or any other Person associated with or acting on
behalf of the Company, is a Sanctioned Person, nor has the Company had any
direct or indirect dealings with any Sanctioned Person or in any Sanctioned
Country during the last three (3) years. The Company has obtained all licenses,
permits, and authorizations required to comply with Sanctions and Export
Controls.

Section 5.17    [Reserved.]

Section 5.18    Environmental Matters.
(a)    The Company (i) is, and at all times has been, in compliance in all
material respects with all applicable Environmental Laws, and (ii) has obtained,
and is in compliance in all material respects with, all Licenses and Permits,
registrations and other Governmental Consents required by applicable
Environmental Laws ("Environmental Permits"), and has made all appropriate
filings for issuance or renewal of such Environmental Permits.
(b)    There has been no Release or, to the Knowledge of the Company, threatened
Release, of Hazardous Materials (x) at, under, about or migrating to or from any
Leased Real Property currently or, to the Knowledge of the Company, any real
property formerly owned, leased or operated by the Company (or any predecessor
of the Company) or (y) arising from the operations of the Company, in each case,
that would (i) require notification to any Governmental Authority, investigation
and/or remediation pursuant to any Environmental Law or (ii) be reasonably
likely to give rise to material Liabilities pursuant to any Environmental Law.
(c)    There is no past or present condition, event, circumstance, fact,
activity, practice, incident, action, omission or plan that may (i) interfere
with or prevent continued material compliance by the Company with Environmental
Laws and the requirements of Environmental Permits or (ii) give rise to any
material Liability or other obligation under any Environmental Law.


P:01274586-13:86B79.003     39
I\14146902.20

--------------------------------------------------------------------------------





(d)    Neither the Company nor, to the Knowledge of the Company, any predecessor
of the Company, has used any waste disposal site, or otherwise disposed of,
transported, or arranged for the transportation of, any Hazardous Materials to
any place or location (i) in violation of any Environmental Law, (ii) listed on
the National Priorities List or any comparable list of state sites, or (iii) in
a manner that has given or is reasonably likely to give rise to material
Liabilities pursuant to any Environmental Law.
(e)    There is no Claim, notice (including any notice that the Company (or any
predecessor of the Company) or any Person whose Liability has been retained or
assumed contractually by the Company is or may be a potentially responsible
Person or otherwise liable in connection with any site or other location
containing Hazardous Materials or used for the storage, handling, treatment,
processing, disposal, generation or transportation of Hazardous Materials),
Litigation or Order or other proceeding pending or, to the Knowledge of the
Company, threatened that is based on or related to any Environmental Matter
relating to the Business.
(f)    The Company has delivered to Buyer true and complete copies and results
of any report, study, analysis, test, or monitoring and any other material
documents or correspondence possessed or initiated by the Company or Seller
pertaining to Environmental Matters and relating to the Company or any of its
predecessors or any other Person for whose conduct they are or may be
responsible, or any facility currently or formerly owned, leased, or operated by
the Company or any of its predecessors, including any Phase I environmental site
assessment or Phase II environmental site assessment.

Section 5.19    Litigation. Except as set forth in Section 5.19 of the Company
Disclosure Schedules or as would not have a Company Material Adverse Effect,
there is no, and during the last three (3) years there has not been any,
Litigation pending or, to the Knowledge of the Company, threatened, involving
the Company or its properties or the Business, or that has been settled,
dismissed or resolved. The Company is not subject to any Order.

Section 5.20    Employee and Labor Matters.
(a)    Section 5.20(a) of the Company Disclosure Schedule sets forth an accurate
and complete list of all (i) Employees (other than former Employees) as of May
10, 2019 and their titles/positions, current hourly rate or annual salary,
full-time/part-time status, exempt/non-exempt status; and (ii) Consultants
(other than former Consultants), a description of services rendered, and
aggregate annual consideration paid. As of the date hereof, complete information
concerning the respective salaries, wages, bonuses, and other compensation paid
or payable by the Company during 2017 and 2018 as well as dates of employment,
and date and amount of last salary increase, of such Employees listed on Section
5.20(a) of the Company Disclosure Schedule has also been made available to
Buyer. The Company is not delinquent in payments owed to any Employee or
Consultant for any wages, salaries, commissions, bonuses, or other compensation
or consideration or other amounts owed for any services performed or provided as
of the date hereof or any reimbursable amounts.


P:01274586-13:86B79.003     40
I\14146902.20

--------------------------------------------------------------------------------





(b)    There is no Claim (other than ordinary claims under Plans), dispute,
action, grievance or disciplinary action pending or, to the Knowledge of the
Company, threatened, by or between the Company and any Employee.
(c)    The Company is not, and has not during the last five (5) years, been a
party to any collective bargaining agreement or similar labor agreement with a
labor union or other employee representative.
(d)    No labor strike, organized work stoppage, slowdown, lockout, unfair labor
practice charge or similar labor activity or dispute affecting the Company has
occurred during the last five (5) years or, to the Knowledge of the Company, is
threatened.
(e)    There is no current nor has there been in the past five (5) years union
organization activity or a representation question involving Employees.
(f)    There has been no "mass layoff" or "plant closing" by the Company or
Seller within the meaning of the WARN Act, and any similar state or local "mass
layoff" or "plant closing" Law within the preceding five (5) years.
(g)    The Company is and heretofore has been in compliance with all applicable
Laws relating to employment, labor, employment practices, and terms and
conditions of employment including Laws relating to wages, hours (including
workday/workweek/work hours), overtime, paid and unpaid leaves of absence and
time off, vacation, meal and rest periods, unemployment, hiring, testing,
termination, privacy, background checks, workplace postings, personnel
administration and training, recordkeeping, classification of workers in all
respects including as exempt or non-exempt and employee/contractor, collective
bargaining, employment discrimination, occupational safety and health,
immigration status and employment verification/authorization, workers'
compensation, the collection and payment of withholding and employment Taxes,
compensation and benefits, child labor, employee rights, equal employment
opportunity, nondiscrimination, harassment, retaliation, and plant/closings/mass
layoffs. The Company is not under audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor or any other Governmental Authority and,
to the Knowledge of the Company, no such audit or investigation is threatened,
with respect to any of its employment or labor practices, including those
relating to workplace safety and health. The Company does not have any Liability
for the misclassification of any Person as an independent contractor, temporary
employee, leased employee or any other service provider compensated other than
through reportable wages (as an Employee) paid by the Company (any such Person,
a "Contingent Worker"), and no Contingent Worker has been improperly excluded
from any Plan. The Company does not have any leased employees within the meaning
of Section 414(n) of the Code. There is no agreement of any kind which restricts
the Company or Seller from selling, transferring, relocating, closing, or
terminating any of its operations or facilities or employees. The Company has
maintained workers’ compensation coverage as required by applicable Law through
the purchase of insurance and not by self-insurance or otherwise. To the
Knowledge of the Company and Seller, no Employee has any current or immediate
plans to terminate his or her employment and neither the Company nor Seller has
any present intention to terminate the employment of any employee. Neither the
Company nor Seller is sponsoring any employee to work in the United States or
any other country under a visa or work authorization, and no petition for
admission of any alien


P:01274586-13:86B79.003     41
I\14146902.20

--------------------------------------------------------------------------------





under a non-immigrant or other visa, or for transfer of sponsorship of any such
employee, is currently pending. To the Knowledge of the Company, no current
Employee or Consultant is in violation of any term of any employment contract,
non-disclosure agreement, noncompetition agreement, or any restrictive covenant
to a former employer or other Person relating to the right of such Employee or
Consultant to be employed or engaged by the Company or Seller because of the
nature of the business conducted or presently proposed to be conducted by the
Company or Seller or to the use of trade secrets or proprietary information of
others. Each current Employee is lawfully authorized to work in the United
States in the position held. The Company and Seller have current Forms I-9 for
all Employees who work in the United States, and have complied with required
processes with respect to obtaining such Forms I-9.

Section 5.21    Employee Benefits.
(a)    Section 5.21(a) of the Company Disclosure Schedule lists all Plans,
Consultant Agreements and Employee Agreements. No Plan, Consultant Agreement, or
Employee Agreement is established or maintained outside the jurisdiction of the
U.S. or for the benefit of any Employees, Consultants, or other individual
service providers of the Company who reside or work outside of the U.S.
(b)    With respect to each Plan, the Company has provided to Buyer true and
complete copies of, to the extent applicable: (i) the Plan document (or, if such
document is not written, a written summary of the material terms) and any
proposed amendment and for any Plan intended to be qualified under Section
401(a) of the Code ("Qualified Plan"), such plan documents together with all
amendments in effect at any time in the past three (3) years, (ii) the summary
plan description and summary of any material modification, (iii) the three (3)
most recent annual reports (Form 5500 series or equivalent if required under
applicable Law), including all exhibits and attachments, as well as actuarial
reports related thereto, (iv) the most recent determination, advisory or opinion
letter, if any, issued by the Internal Revenue Service and any pending request
for such a letter, (v) with respect to each Plan that has been merged into any
tax-qualified Plan of the Company within the previous three (3) years, the
latest determination letter or, for a prototype plan, favorable determination,
advisory or opinion letter, and Plan documents, including, for any prototype
plan, the underlying prototype plan document, executed adoption agreement and
any service agreements, (vi) all material correspondence, and all non-routine
filings made, with any Governmental Authority, (vii) all material correspondence
with Employees regarding any Plan, (viii) the Most Recent Audited Financial
Statements and actuarial or other valuation reports prepared with respect
thereto. The Company has made available to Buyer copies of all Employee
Agreements and Consultant Agreements and any proposed amendments thereto, (ix)
compliance testing for the six (6) immediately preceding plan years (including
testing under Code Section 410(b), 401(a)(4), 401(k), 401(m), 415, 402(g),
414(s), 105, 125 and 79), (x) written descriptions of all non-written agreements
relating to the Plans and (xi) all related trust agreements, insurance
contracts, service or other investment agreements and other funding arrangements
which implement each Plan.
(c)    The Company has provided to Buyer Copies of all Employee Agreements and
Consultant Agreements and any proposed amendments thereto.


P:01274586-13:86B79.003     42
I\14146902.20

--------------------------------------------------------------------------------





(d)    Each Plan, Consultant Agreement and Employee Agreement has been
maintained and administered in compliance with its terms and with the
requirements of applicable Law, including the Code and ERISA.
(e)    Each Qualified Plan is and at all times has been so qualified, and, along
with each related trust intended to be exempt from federal income taxation under
Section 501(a) of the Code, has received a currently effective favorable
determination letter or, if applicable, opinion or advisory letter, from the
Internal Revenue Service as to its qualification, and nothing has occurred that
could reasonably be expected to adversely affect such qualification.
(f)    All contributions, payments, premiums or benefits that are due from the
Company under any Plan have been paid to or in respect of each such Plan. Each
Plan can be amended, terminated or otherwise discontinued after the Closing in
accordance with its terms, without material liabilities to Buyer of the Company
other than claims incurred in the ordinary course and ordinary administrative
expenses typically incurred in a termination event. All Plans are fully funded
on termination and ongoing basis and those providing health or medical coverage
are fully insured.
(g)    Neither the Company nor any ERISA Affiliate has ever maintained, been a
participating employer in, contributed to, or has or has had any Liability with
respect to any (i) Plan that is or was subject to Title IV of ERISA, Section 142
of the Code, Section 302 of ERISA, (ii) multiemployer plan, within the meaning
of Section 3(37)(A) of ERISA or (iii) an employee benefit plan subject to
Section 413(c) of the Code or a "multiple employer welfare arrangement" within
the meaning of Section 3(4) of ERISA. Neither the Company nor any ERISA
Affiliate has incurred any Liability in connection with any withdrawal under
Section 4203 or 4205 of ERISA, nor does any Company or any ERISA Affiliate have
any potential Liability in connection with any withdrawal under Section 4203 or
4205 of ERISA. There is no Lien pursuant to Sections 303(k) or 4068 of ERISA or
Section 430(k) of the Code in favor of, or enforceable by the Pension Benefit
Guaranty Corporation or any other entity with respect to any assets of the
Company.
(h)    No "Prohibited Transaction" within the meaning of Section 4975 of the
Code or Section 406 or 407 of ERISA and not otherwise exempt under Section 4975
of the Code or Section 408 of ERISA, as applicable, has occurred with respect to
any Plan or the Company, nor has the Company, any ERISA Affiliate or any
employee of the Company, or of any ERISA Affiliate breached any duty, imposed by
Title I of ERISA or otherwise, with respect to any Plan.
(i)    No Plan, Employee Agreement or Consultant Agreement provides or has ever
provided for medical, life insurance, or other welfare benefits to any Employee,
or any spouse or dependent of any such Employee, beyond retirement or other
termination of employment (other than as required under Code Section 4980B, or
similar state Law) and the Company has never promised (whether in oral or
written form) to provide such post-termination benefits.
(j)    No Plan is under audit, examination, hearing or investigation by the
Internal Revenue Service, the U.S. Department of Labor or any other Governmental
Authority and, to the Knowledge of the Company, no such audit, examination,
hearing or investigation is threatened.


P:01274586-13:86B79.003     43
I\14146902.20

--------------------------------------------------------------------------------





(k)    There are no pending or, to the Knowledge of the Company, threatened
Claims with respect to any Plan or the assets or any fiduciary thereof (in that
Person's capacity as a fiduciary of such Plan), other than ordinary course
claims for benefits brought by participants or beneficiaries and to the
Knowledge of the Company, there are no facts or circumstances which could form
the basis for any Claims.
(l)    Each Plan, Consultant Agreement and each Employee Agreement that
constitutes in any part a nonqualified deferred compensation plan within the
meaning of Section 409A of the Code and that is subject to Section 409A of the
Code has been operated and maintained in operational and documentary compliance
with Section 409A of the Code and applicable guidance thereunder during the
respective time periods in which such operational or documentary compliance has
been required. There is no Contract to which the Company is a party or by which
it is bound to compensate any Employee for Taxes paid pursuant to Section 409A
of the Code.
(m)    Except as set forth in Section 5.21(m) of the Company Disclosure
Schedules, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (either alone or upon the
occurrence of any additional or subsequent events or the passage of time) will
(i) result in any payment becoming due to any Employee, (ii) increase any
benefit under any Plan, Consultant Agreement or Employee Agreement, (iii) result
in the acceleration of the time of payment, vesting or funding of, or other
enhancement of rights in respect of, any benefit under any Plan, Consultant
Agreement or Employee Agreement or (iv) result in the triggering or imposition
of any restrictions or limitations on the right of the Company to amend or
terminate any Plan, Consultant Agreement or Employee Agreement (or result in any
adverse consequences for so doing).
(n)    The execution of this Agreement and the consummation of the transactions
contemplated hereby will not (either alone or upon the occurrence of any
additional or subsequent events or the passage of time) constitute an Event
under any Plan, Consultant Agreement or Employee Agreement in effect as of the
date hereof, or any employee benefit plan, agreement or arrangement that, had it
been in effect as of the date hereof, would be a Plan, Consultant Agreement or
Employee Agreement (as applicable) that will or may result in the payment of any
amount that may be deemed an "excess parachute payment" under Section 280G of
the Code (whether or not such payment is considered to be reasonable
compensation for services rendered). There is no Contract to which the Company
is a party or by which it is bound to compensate any Employee for Taxes paid
pursuant to Section 4999 of the Code.
(o)    The Company has complied with the applicable provisions of the Affordable
Care Act of 2010 and the Health Care and Education Reconciliation Act of 2010
(collectively, the "ACA") including all provisions of the ACA applicable to the
employees of the Company, including the employer shared responsibility
provisions relating to the offer of "minimum essential coverage" to "full-time"
employees that is "affordable" and provides "minimum value" (as defined in Code
Section 4980H and related regulations) and the applicable employer information
reporting provisions under Code Sections 6055 and 6056 (and all related
regulations). For the avoidance of doubt, on and after January 1, 2015, the
Company has offered "minimum essential coverage" (as


P:01274586-13:86B79.003     44
I\14146902.20

--------------------------------------------------------------------------------





defined under Code Section 5000A(f)(1)(B) to the employees of the Company who
are classified as "full-time employees" under Code Section 4980H and their
dependents in accordance with such Code section and applicable regulations. Such
minimum essential coverage has been "affordable" and has provided "minimum
value" (each within the meaning of Code Sections 36B(c)(2)(C) and 4980H(b) and
related regulations). The Company has complied with applicable information
reporting requirements under Code Sections 6055 and 6056 (and all applicable
regulations) with respect to the employees of the Company or any of their
dependents.

Section 5.22    Tax Matters.
(a)    Each of the Company and Seller has timely filed all Tax Returns filed or
required to be filed by it pursuant to applicable laws, each such Tax Return has
been prepared in substantial compliance with all applicable laws, and all such
Tax Returns are accurate, correct, and complete. Each of the Company and Seller
has timely paid all Taxes due and payable by it (whether or not shown or
required to be shown on any Tax Return). No claim has ever been made by an
authority in a jurisdiction where the Company or Seller does not file Tax
Returns that the Company or Seller is or may be subject to taxation by that
jurisdiction.
(b)    Other than as is set forth in Section 5.22 of the Company Disclosure
Schedule, none of the properties or assets of the Company or Seller is or at the
Closing Date will be encumbered by any Liens (other than Permitted Liens) and
there are no grounds for the assertion or assessment of any Liens against any of
the properties or assets of the Company in respect of any Taxes (other than
Permitted Liens). Except as otherwise agreed by Buyer in writing, all Liens set
forth in Section 5.22 of the Company Disclosure Schedule will be terminated at
or prior to Closing.
(c)    There is no Claim, Litigation, assessment, audit or similar event pending
or, to the Knowledge of the Company, threatened with respect to any Tax or Tax
Return relating to the Company or Seller or any of the Company's or Seller's
assets or activities.
(d)    No issue has been raised by any Taxing Authority in connection with an
audit or examination of any Tax Return that, if raised with regard to any other
Tax Return not so audited or examined, would reasonably be expected to result in
a proposed deficiency with respect to the period covered by such other Tax
Return.
(e)    Neither the Company nor Seller has received from any Taxing Authority
(including jurisdictions where the Company does not file Tax Returns) any (i)
notice indicating an intent to open an audit or other review, (ii) notice of
deficiency or proposed adjustment for any amount of Tax proposed, asserted or
assessed by any taxing authority against the Company or Seller, or (iii) request
for information relating to Tax matters.
(f)    Neither the Company nor Seller has waived, extended, or requested or
agreed to extend any applicable statute of limitations relating to any Tax
assessment or deficiency of the Company or Seller, or agreed to any extension of
time for filing any Tax Return of the Company or Seller which Tax Return has not
been filed.


P:01274586-13:86B79.003     45
I\14146902.20

--------------------------------------------------------------------------------





(g)    Section 5.22(g) of the Company Disclosure Schedule lists all federal,
state, local, and foreign income Tax Returns filed with respect to the Company
for Taxable periods ended on or after December 31, 2014, indicates those Tax
Returns that have been audited, and indicates those Tax Returns that currently
are the subject of audit. The Company has delivered to Buyer correct and
complete copies of all federal and state income, and all other applicable Tax
Returns, examination reports, and statements of deficiencies assessed against or
agreed to by the Company filed or received since December 31, 2014.
(h)    All material Taxes that the Company has been required to collect or
withhold have been duly withheld or collected and, to the extent required, have
been paid to the proper Taxing Authority, including any such Taxes required to
be collected or withheld with respect to any Employee, independent contractor,
creditor, stockholder or other party.  The Company has not received any reports
or other written assertions by agents of any Taxing Authority of any
deficiencies or other Liabilities for Taxes with respect to taxable periods for
which the limitations period has not run.  The Company has not waived any
statute of limitations in respect of Taxes or agreed to any extension of time
with respect to a Tax assessment or deficiency.
(i)    Neither the Company nor Seller has distributed stock or other membership
interests of another Person or had its stock or other membership interests
distributed by another Person in a transaction that was purported or intended to
be governed in whole or in part by Code Section 355 or 361.
(j)    Neither the Company nor Seller has engaged in any "reportable
transaction" as defined in Code Section 6707A(c)(1) and Treasury Regulation
Section 1.6011-4(b).
(k)    Each agreement, contract, plan or other arrangement that is a
"nonqualified deferred compensation plan" subject to Code Section 409A to which
the Company is a party complies with and has been maintained in accordance with
the requirements of Code Sections 409A(a)(2), (3), and (4) and any United States
Department of Treasury or Internal Revenue Service guidance issued thereunder
and no amount under any such plan is or have been subject to the interest and
additional tax set forth under Code Section 409A(a)(1)(B). The Company has no
actual or potential obligation to indemnify or otherwise "gross-up" any Person
for any Taxes imposed under Code Section 4999 or 409A.
(l)    Neither Buyer nor the Company will be required to include any item of
income in, or exclude any item of deduction from taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of any (i)
change in method of accounting for a taxable period ending on or before the
Closing Date, (ii) use of an improper method of accounting for a taxable period
ending on or prior to the Closing Date, (iii) "closing agreement" as described
in Code Section 7121 (or any corresponding or similar provision of state, local
or non-United States Tax law) executed on or before the Closing Date, (iv)
intercompany transaction occurring at or prior to the Closing or excess loss
account in existence at the Closing described in Treasury Regulations under Code
Section 1502 (or any corresponding or similar provision of state, local or
non-United States Tax law), (v) installment sale or open transaction disposition
made on or before the Closing Date, (vi) prepaid amount received or deferred
revenue accrued on or before the Closing Date, or


P:01274586-13:86B79.003     46
I\14146902.20

--------------------------------------------------------------------------------





(vii) election by the Company under Code Section 108(i) (or any corresponding
provision of state or local law).
(m)    The Company is not party to or bound by any Tax allocation, sharing,
indemnity or similar agreement. No power of attorney granted by the Company with
respect to any Taxes is currently in force.
(n)    The Company has never been, nor will be at the Closing, a United States
real property holding corporation within the meaning of Code Section 897(c)(2)
during the applicable period specified in Code Section 897(c)(1)(A)(ii).
(o)    Neither the Company nor Seller is or has been a member of an "affiliated
group" as defined in Code Section 1504 (or any analogous combined, consolidated,
or unitary group defined under applicable law) filing a combined, consolidated,
or unitary Tax Return. Neither the Company nor Seller has any liability for the
Taxes of any Person under Treasury Regulation Section 1.1502-6 (or any similar
provision of state, local, or non-United States law), as a transferee or
successor, by contract or otherwise.
(p)    Other than as is set forth in Section 5.22(p) of the Company Disclosure
Schedules, the Company is not subject to Tax in any jurisdiction (including but
not limited to non-U.S. jurisdictions) other than its place of incorporation or
formation by virtue of (i) having a permanent establishment or other place of
business or (ii) having a source of income in that jurisdiction.
(q)    The Company was a validly electing and qualifying S corporation within
the meaning of Section 1361 and Section 1362 of the Code (including for this
purpose any predecessor sections or provisions of the Code) since its date of
formation, and continued to be a valid S corporation for federal, state and
local Tax purposes until the F Reorg. At all times during its existence, Seller
has been a validly electing and qualifying S corporation within the meaning of
Section 1361 and Section 1362 of the Code.
(r)    The Seller made an election for the Company to be treated a Qualified
Subchapter S Subsidiary of the Seller within the meaning of Code Section
1361(b)(3)(B) effective as of the date of the F Reorg and such election was
valid until the LLC Conversion. Since the LLC Conversion, the Company has been
classified as a partnership for federal, state and local income Tax purposes and
no election to cause the Company to be treated as an association within the
meaning of Section 301.7701-3 of the Treasury Regulations has been made.
(s)    Neither the Company nor the Seller has any potential Tax liability under
Section 1374 of the Code (or any similar provision of state or local income Tax
Law). The Company has not in the past five (5) years (i) acquired assets from a
corporation in a transaction in which the Company’s Tax basis for the acquired
assets was determined, in whole or in part, by reference to the Tax basis of the
acquired assets (or any other property) in the hands of the transferor or (ii)
acquired the stock of any corporation that is a Qualified Subchapter S
Subsidiary.
(t)    The Company has not entered into any Tax Incentive Agreements.


P:01274586-13:86B79.003     47
I\14146902.20

--------------------------------------------------------------------------------






Section 5.23    Insurance. The Company maintains general liability, professional
liability, product liability, property, casualty, motor vehicle, workers'
compensation, and other types of insurance in the amounts and under the policies
described in Section 5.23 of the Company Disclosure Schedule, which insurance is
in full force and effect. The Company has not received any written notice of
increase in premiums with respect to, or cancellation or non-renewal of, any of
its insurance policies, except for general increases in rates to which similarly
situated companies are subject or as would not reasonably be expected to have a
Company Material Adverse Effect. The Company has timely filed all Claims for
which it is seeking payment or other coverage under any of its insurance
policies. The Company has not made any Claim against an insurance policy as to
which the insurer is denying coverage or defending the Claim under a reservation
of rights. The Company is not in default under any insurance policy maintained
by it. There is no Claim that, individually or in the aggregate with other
Claims, would reasonably be expected to materially impair any current or
historical limits of insurance available to the Company.

Section 5.24    Bank Accounts; Powers of Attorney. Section 5.24 of the Company
Disclosure Schedule sets forth a true and complete list of (a) all bank accounts
or safe deposit boxes under the control or for the benefit of the Company, (b)
the names of all Persons authorized to draw on or have access to such accounts
and safe deposit boxes and (c) all outstanding powers of attorney or similar
authorizations granted by the Company or Seller.

Section 5.25    Customers and Suppliers.
(a)    Section 5.25(a) of the Company Disclosure Schedule sets forth a true and
complete list of the ten (10) largest customers of the Company, determined by
dollar volume of sales, for each of the twelve (12) months ended December 31,
2017 and December 31, 2018, and for the period commencing on January 1, 2019 and
ending on March 31, 2019 (collectively, the "Top Customers").
(b)    Section 5.25(b) of the Company Disclosure Schedule sets forth a true and
complete list of the ten (10) largest suppliers of the Company, determined by
dollar volume of purchases, for each of the twelve (12) months ended December
31, 2017 and December 31, 2018, and for the period commencing on January 1, 2019
and ending on March 31, 2019 (collectively, the "Top Suppliers").
(c)    During the last twelve (12) months, there has been no termination,
cancellation or threatened in writing termination or cancellation of or
limitation of, or any material adverse modification or change in the business
relationship between the Company and any of the Top Customers or Top Suppliers,
as applicable. There is no outstanding material dispute with any Top Customer or
Top Supplier. To the Knowledge of the Company, (i) no Top Customer or Top
Supplier, prior to or as a result of the Closing or otherwise, has threatened to
cease to contract with the Company or (ii) has threatened to substantially
reduce its business or otherwise materially change the terms of its relationship
with the Company.

Section 5.26    No Brokers. Except for The Sage Group, LLC and Sage Capital
Partners, LLC no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or


P:01274586-13:86B79.003     48
I\14146902.20

--------------------------------------------------------------------------------





commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.

Section 5.27    Product Warranties; Product Liabilities.
(a)    Other than as set forth in the Company’s standard Terms of Service and
Refund Policy, the Company has not made any express warranty or guarantee with
respect to the Products. Each such Product has been in compliance in all
material respects with any applicable Law, applicable government requirements,
guidance, contractual commitments and express warranties, and the Company has no
material Liability or material obligations for damages in connection therewith.
(b)    There is no material Claim pending or, to the Knowledge of the Company,
threatened in connection with any product liability arising in connection with
the Products, and no Governmental Authority has commenced, or, to the Knowledge
of the Company, threatened to initiate any Litigation or requested the recall of
any Products, or commenced, or, to the Knowledge of the Company, threatened to
initiate any Litigation to enjoin the manufacture, fabrication, advertising,
distribution or development of any of the Products. The Company has not
undertaken any voluntary recall of any Product where such recall was caused by
an act or omission of the Company.

Section 5.28    Accounts Receivable; Inventory.
(a)    All accounts receivable reflected on the Most Recent Financial Statements
represent bona fide, current and valid obligations arising from sales actually
made or services actually performed in the ordinary course of business, subject
to any reserves adequately reflected in the Most Recent Financial Statements.
Since the date of the Most Recent Financial Statements, the Company has not
received written notice from any obligor of any accounts receivable that such
obligor is refusing to pay or contesting payment.
(b)    All of the inventories set forth on the Most Recent Financial Statements
or acquired after the Balance Sheet Date (i) consist solely of materials and
goods of a quality and quantity which are usable or saleable in the ordinary
course of business carried on by the Company as presently conducted, net of any
reserve for excessive or obsolete inventories reflected on the Balance Sheet,
(ii) were acquired in the ordinary course of business, (iii) are owned free and
clear of any Liens (other than Permitted Liens), and (iv) have been valued in a
manner consistent with the ordinary course of business, consistently applied
(including, without limitation, the method of computing overhead and other
indirect expenses applied to inventory), and in accordance with GAAP.

Section 5.29    No Other Representations and Warranties. Except for the
representations and warranties contained in Article IV and Article V (including
the related portions of the Company Disclosure Schedules), none of the Seller,
the Shareholders, the Company or any other Person has made or makes any other
express or implied representation or warranty, either written or oral, on behalf
of the Seller, the Shareholders or the Company, including any representation or
warranty as to the accuracy or completeness of any information regarding the
Company or the Seller furnished


P:01274586-13:86B79.003     49
I\14146902.20

--------------------------------------------------------------------------------





or made available to Buyer and its Representatives or as to the future revenue,
profitability or success of the Company.

ARTICLE VI.    
Representations and Warranties of Buyer
Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date as follows:

Section 6.1    Organization and Power. Buyer is a corporation duly formed,
validly existing and in good standing under the Laws of Delaware and has full
power and authority to execute and deliver this Agreement and the Ancillary
Documents to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.

Section 6.2    Authorization. Buyer has duly authorized the execution and
delivery of this Agreement and the Ancillary Documents to which it is a party
and the performance of its obligations hereunder and thereunder.

Section 6.3    Enforceability. This Agreement and each of the Ancillary
Documents to be executed and delivered at the Closing by Buyer constitute, or
when executed and delivered will constitute, the valid and legally binding
agreements of Buyer, enforceable against Buyer in accordance with their terms,
subject to bankruptcy, insolvency, reorganization and any other Laws of general
applicability relating to or affecting creditors' rights and to general equity
principles, as applicable.

Section 6.4    No Violation. The execution and the delivery by Buyer of this
Agreement and the Ancillary Documents, the performance by Buyer of its
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby and thereby that are required to be performed by Buyer and
compliance with the terms of this Agreement and the Ancillary Documents do not
and will not conflict with or violate (a) any provision of the certificate of
incorporation, bylaws or similar organizational documents of Buyer or (b) any
Law applicable to Buyer or by which its respective properties is bound or
affected, in any material respect, except, in the case of clause (b), for any
such conflict, violation, default, termination, forfeiture or other occurrence
which would not prevent or materially delay Buyer from performing its
obligations under this Agreement or the Ancillary Documents.

Section 6.5    Litigation. There is no Litigation pending or, to the Knowledge
of Buyer, threatened against Buyer that would reasonably be expected to prevent
or materially delay the ability of Buyer from carrying out its obligations under
this Agreement, the Ancillary Documents or the transactions contemplated hereby
or thereby. Buyer is not subject to any Order that would reasonably be expected
to materially affect the ability of Buyer to carry out its obligations under
this Agreement, the Ancillary Documents or the transactions contemplated hereby
or thereby.

Section 6.6    Governmental Authorizations and Consents. Other than as may be
required under the HSR Act, no Governmental Consent is required from any Person
pursuant to applicable Law (a) in connection with the transactions contemplated
by this Agreement or any Ancillary


P:01274586-13:86B79.003     50
I\14146902.20

--------------------------------------------------------------------------------





Documents, or (b) which is otherwise necessary to permit Buyer to perform its
obligations under this Agreement or the Ancillary Documents, which, if not made
or obtained, would prevent or materially delay Buyer from performing its
obligations hereunder or thereunder.

Section 6.7    Acknowledgement. Buyer acknowledges and agrees that none of
Seller, the Shareholders, the Company or any other Person has made any
representation or warranty as to Seller, the Shareholders, the Company or this
Agreement, except as expressly set forth in this Agreement (and the related
portions of the Company Disclosure Schedules).

ARTICLE VII.    
Covenants

Section 7.1    Conduct of the Company.
(a)    During the period from the date of this Agreement through the earlier of
the termination of this Agreement in accordance with its terms, and the Closing
Date, except as (i)  otherwise expressly contemplated by this Agreement, (ii)
otherwise consented to by Buyer, in writing or (iii) set forth in Section 7.1 of
the Company Disclosure Schedule, Seller shall cause the Company to, and the
Company shall (w) conduct its business and operations only in the ordinary
course of business consistent with past practice, (x) use commercially
reasonable efforts to maintain its assets and properties and to preserve its
current relationships with customers, employees, suppliers and others having
business dealings with it, and (y) use commercially reasonable efforts to
preserve the goodwill and ongoing operations of the Business.
(b)    Without limiting the generality of the foregoing, except as otherwise
expressly contemplated by this Agreement or as otherwise consented to by Buyer,
in writing, during the period from the date of this Agreement through the
earlier of the termination of this Agreement and the Closing Date, Seller shall
cause the Company not to, and the Company shall not:
(i)    Declare, accrue, set aside or pay any non-cash dividend or make any other
non-cash distribution in respect of any of its Equity Securities, and shall not
repurchase, redeem or otherwise reacquire any such Equity Securities other than
for cash;
(ii)    sell, issue, grant, authorize the issuance of, split, combine, redeem or
reclassify, or purchase or otherwise acquire any (x) Equity Securities of the
Company, (y) option or right to acquire any Equity Securities of the Company, or
(z) instrument convertible into or exchangeable for any Equity Securities of the
Company;
(iii)    modify or amend any of the organizational documents of the Company;
(iv)    amend, renew, terminate or waive any Material Contract or any provision
thereof other than in the ordinary course of business consistent with past
practice;


P:01274586-13:86B79.003     51
I\14146902.20

--------------------------------------------------------------------------------





(v)    enter into any new Contract that would have been a Material Contract if
it had existed on the date hereof other than in the ordinary course of business
consistent with past practice;
(vi)    enter into any Contract that purports to limit, curtail or restrict the
kinds of businesses in which it or its existing or future Affiliates may conduct
their respective businesses, or the Persons with whom it or its existing or
future Affiliates can compete or to whom it or its existing or future Affiliates
can sell products or deliver services or the Person or class of Persons it may
solicit for employment, or the acquisition of any business;
(vii)    acquire (x) by merging or consolidating with, or by purchasing Equity
Securities in or substantial portion of the assets of, or by any other means,
any Person or division thereof or (y) any assets that are material, individually
or in the aggregate, to the Company, except purchases of inventory in the
ordinary course of business consistent with past practice;
(viii)    adopt a plan or agreement of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
material reorganization of the Company;
(ix)    divest, sell, transfer, lease, license, pledge or otherwise dispose of,
or permit a Lien on any asset of the Company, other than the sales of products
or services in the ordinary course of business consistent with past practice;
(x)    disclose any trade secret or Confidential Information to any Person other
than to Employees (but only current Employees) that are subject to
confidentiality or non-disclosure covenants protecting against further
disclosure, or sell, encumber, abandon or allow to lapse any Intellectual
Property other than in the ordinary course of business consistent with past
practice;
(xi)    change its fiscal year or its accounting policies or procedures except
to the extent required to conform with GAAP;
(xii)    settle or compromise any pending or threatened Litigation in excess of
twenty-five thousand dollars ($25,000);
(xiii)    make any capital expenditure with respect to the Company in excess of
twenty-five thousand dollars ($25,000) in the aggregate;
(xiv)    waive any right of the Company under the confidentiality provisions of
any Contract entered into with respect to the Business;
(xv)    (A) terminate or amend any Plan or any employee benefit plan, agreement
or arrangement that would have been a Plan if it had existed on the date hereof,
(B) enter into, establish or adopt any employee benefit plan, agreement or
arrangement that would have been a Plan if it had existed on the date hereof,
(C) enter into or adopt any employment or severance agreement that would have
been an Employee Agreement if it had existed on the date hereof,


P:01274586-13:86B79.003     52
I\14146902.20

--------------------------------------------------------------------------------





(D) become party to, establish, adopt, amend, negotiate, enter, withdraw from,
or terminate any collective bargaining, labor, works counsel, or similar
agreement or arrangement in each case except to the extent required by Law or as
expressly contemplated by this Agreement, and (E) pay any bonus, profit-sharing
payment, cash incentive payment or similar payment other than in the ordinary
course of business consistent with past practice;
(xvi)    hire any new officer or terminate the services of any existing officer
other than for cause or promote or change the title or any employees
(retroactively or otherwise);
(xvii)    increase or make any change in the rate of annual or other
compensation, commission opportunities, bonus opportunities, or other direct or
indirect remuneration payable, or agree to pay, conditionally or otherwise, any
bonus, incentive, retention, change in control payment or other compensation,
retirement, welfare, fringe or severance benefit or vacation pay, to or in
respect of any Employee, Consultant, or other individual service provider,
except (A) in connection with across-the-board promotions or periodic reviews of
employees (but not directors or officers) in the ordinary course of business
consistent with past practice and (B) to the extent required by the terms of any
Plan, Consultant Agreement or Employee Agreement disclosed in Section 5.21(a) of
the Company Disclosure Schedule;
(xviii)    increase, fund, grant, accelerate the vesting of, or enhance any
rights, benefits or payments, fund benefits or make any material determinations
under any Plan (including taking any of the foregoing actions in respect of
payments);
(xix)    loan or advance any money or any other property to any Employee,
Consultant, or other individual service provider;
(xx)    terminate Employees in such numbers as would trigger any Liability under
the WARN Act;
(xxi)    file or cause to be filed any Tax Return with respect to the Company,
amend any Tax Return, enter into any closing agreement, make, change or revoke
any Tax election, adopt or change any Tax method of accounting, change its Tax
year, settle or compromise any Tax audit, Litigation, other proceeding or
assessment, surrender any right to claim a refund of Taxes, agree to extend or
waive the statute of limitations in respect of any Taxes or assessment, or take
any other similar action relating to the filing of any Tax Return or the payment
of any Tax, or fail to comply with any obligation or requirement under any Tax
Incentive Agreement (including any requirement relating to employment, wages or
maintenance of operations);
(xxii)    abandon, disclaim, dedicate to the public, sell, assign or grant any
security interest in, to or under any Company Intellectual Property, Company IT
Asset or Company Intellectual Property Contract, including failing to perform or
cause to be performed all applicable filings, recordings and other acts, or to
pay or cause to be paid all required fees and Taxes, to maintain and protect its
interest in the Company Intellectual Property, Company IT Assets and Company
Intellectual Property Contracts;


P:01274586-13:86B79.003     53
I\14146902.20

--------------------------------------------------------------------------------





(xxiii)    grant to any Person any license with respect to any Company
Intellectual Property or Company IT Asset, except non-exclusive licenses granted
in connection with the sale or license of Company products in the ordinary
course of business consistent with past practice, or enter into any covenant not
to sue with respect to any Company Intellectual Property or Company IT Asset;
(xxiv)    develop, create or invent any Intellectual Property jointly with any
Person;
(xxv)    fail to invoice any customer or fail to pursue collection of any
accounts receivable from any customer, or accelerate the collection of, or
discount any accounts receivable from any customer; or
(xxvi)    authorize, agree, resolve or consent to any of the foregoing.

Section 7.2    Certain Tax Matters.
(a)    (i)    Shareholders shall cause Seller to prepare and timely file all
Pre-Closing Tax Period Tax Returns of the Company required to be filed prior to
the Closing Date, and shall timely pay all Taxes reflected as due with respect
to such Tax Returns.
(i)    Buyer shall prepare or cause to be prepared, and timely file or cause to
be timely filed, all Pre-Closing Tax Period Tax Returns of the Company (other
than the Tax Returns referred to in Section 7.2(a)(i)), and shall pay or cause
to be paid all Taxes reflected as due on such Tax Returns. Seller shall pay to
Buyer, not later than five (5) Business Days before such Taxes are due, the
amount of such Taxes paid by Buyer or the Company pursuant to this
Section 7.2(a)(ii).
(ii)    Buyer shall prepare and file, or cause to be prepared and filed, all Tax
Returns of the Company that relate to any Straddle Period and shall pay or cause
to be paid the Taxes reflected as due on such Tax Returns. Shareholders shall
cause Seller to pay to Buyer, no later than five (5) Business Days before such
Taxes are due, the Pre-Closing Date Share of any such Taxes.
(b)    Buyer, Seller and Shareholders shall cooperate fully, as and to the
extent reasonably requested by any party, in connection with (i) the filing of
Tax Returns pursuant to this Section 7.2, (ii) any other Tax Returns required to
be filed in connection with the transactions contemplated hereby (including
required filings under Section 6043 or Section 6043A of the Code or the Treasury
Regulations thereunder), and (iii) any Tax Contest. Such cooperation shall
include the retention and (upon the other party's request) the provision of
Business Records and information reasonably relevant to any such Tax Return or
Tax Contest and making Employees available on a mutually convenient basis to
provide additional information and explanation of any material provided
hereunder. Buyer shall and Shareholders shall cause Seller to (A) retain all
Business Records with respect to Tax matters pertinent to the Company and the
Company's assets or activities, as applicable, relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Buyer or Seller, any extensions
thereof)


P:01274586-13:86B79.003     54
I\14146902.20

--------------------------------------------------------------------------------





of the respective taxable periods, and abide by all record retention agreements
entered into with any Taxing Authority, and (B) give the other party reasonable
written notice prior to transferring, destroying or discarding any such Business
Records and, if the other party so requests, Buyer or Seller, as the case may
be, shall allow the other party to take possession of such Business Records. The
Company and Seller acknowledge that no provision of this Agreement requires
Buyer to provide any party any right to access or review any Tax Return or Tax
work papers of Buyer or any Affiliate thereof (other than the Company).
(c)    Allocation.
(i)    The portion (the “Allocation”) of the Closing Consideration Amount (and
all other amounts treated as consideration for the purchase of the interest in
the Company for U.S. federal income Tax purposes) that shall be allocated to the
Company’s unrealized receivables, as defined under Section 751(c) of the Code
and the Treasury Regulations thereunder, and the Company’s inventory items, as
defined under Section 751(d) of the Code and the Treasury Regulations
thereunder, shall be an amount equal to the Tax basis plus One Thousand Dollars
($1,000.00) for each of these two categories. The exact dollar amount of each
such allocation shall be determined by the Seller and the Buyer within 90 days
after the Closing Date. Buyer, the Company, Seller, and the Shareholders shall,
unless required pursuant to a determination within the meaning of Section
1313(a)(1) of the Code, (A) file all Tax Returns consistent with the Allocation,
(B) furnish all notifications, statements, file Form 8308 as required, and
fulfill all other obligations set forth in Section 6050K of the Code and the
Treasury Regulations thereunder, consistent with the Allocation, (C) not take
any action inconsistent therewith upon any audit or examination of any Tax
Return or in any other filing or proceeding relating to Taxes, and (D) cooperate
with each other in case of a challenge by a Taxing Authority to the Allocation.
(d)    Seller and Buyer shall each be responsible for and shall pay fifty
percent (50%) of all Transfer Taxes. Shareholders shall cause Seller to timely
prepare all necessary Tax Returns and other documentation with respect to all
such Transfer Taxes and shall provide a draft copy of such Tax Returns and other
documentation to Buyer at least ten (10) days prior to the due date for such Tax
Returns for Buyer's review and comment. Shareholders shall cause Seller to
timely file, or cause to be timely filed, all such Tax Returns, and Buyer shall
reasonably cooperate with Shareholders and Seller as may be necessary to
effectuate such filings, and, if required by applicable Law, Buyer will, and
will cause its Affiliates to, join in the execution of any such Tax Returns and
other documentation.
(e)    All Tax sharing, indemnification or allocation agreements or similar
Contracts with respect to or involving the Company shall be terminated no later
than the Closing Date and, after the Closing Date, the Company shall not be
bound thereby or have any Liability thereunder. The Company, Seller and
Shareholders shall take all actions necessary to terminate such Contracts prior
to Closing.
(f)    Following the Closing, Seller shall have the right to control the conduct
of any Tax Contest involving the Taxes of the Company with respect to any
Pre-Closing Tax Period, provided, however, that Seller shall (i) keep Buyer
reasonably informed with respect to such Tax Contest, (ii) consider in good
faith Buyer's comments to Seller regarding the conduct of or positions


P:01274586-13:86B79.003     55
I\14146902.20

--------------------------------------------------------------------------------





taken in such Tax Contest, and (iii) with respect to any such Tax Contest that
will result in a material adverse effect to Buyer, not enter into any settlement
or compromise of such Tax Contest without the prior written consent of Buyer,
which consent shall not be unreasonably conditioned, delayed, or withheld.
(g)    Notwithstanding anything herein to the contrary, prior to the Closing,
the Company shall make all Tax payments, including all estimated Tax payments
that would be made in the ordinary course of business or be required by Law.
(h)    Shareholders shall cause Seller not to make, or permit any of its
Affiliates (including the Company) to make, any election under Treasury
Regulations § 301.7701-3 (or any analogous or similar state or local Law or
regulation), as a result of which the Company would not be treated as an entity
disregarded as separate from its owner pursuant to Treasury Regulations
§ 301.7701-2(c)(2)(i) (or any analogous or similar state or local Law or
regulation).
(i)    Tax Treatment. The Buyer, the Company, Seller and their respective
Affiliates all agree that for U.S. federal and applicable state income Tax
purposes: (i) the F Reorg shall be treated as a reorganization within the
meaning of Section 368(a)(1)(F) of the Code, (ii) the contribution of capital by
Newco to the Company following the reorganization shall be treated as the
creation of a partnership between the Seller and Newco pursuant to Section
721(a) of the Code, which partnership shall continue the business of the Company
and shall continue to be referred to as the “Company,” and (iii) the purchase of
the Purchased Company Interests shall be treated as a taxable purchase by Buyer,
and taxable sale by the Seller, of seventy five percent (75%) of the Company
Interests in a recognized partnership. Buyer, the Company and Seller shall treat
the transactions contemplated by this Agreement consistent with the foregoing
for all Tax purposes, including in all Tax Returns and in any Tax proceedings.

Section 7.3    Access to Information Prior to the Closing. During the period
from the date hereof through the earlier of the termination of this Agreement in
accordance with its terms and the Closing Date, the Company shall, and
Shareholders shall cause the Company to, give Buyer and its authorized
Representatives reasonable access during regular business hours to all offices,
Real Property and Business Records of the Company as Buyer may reasonably
request. With respect to any such access or visit, (i) Buyer and its
Representatives shall take such action as is deemed necessary in the reasonable
judgment of the Company and Shareholders to schedule such access or visits
through a designated officer of the Company and in such a way as to avoid
disrupting in any material respect the normal business of the Company and (ii)
the Company shall not be required to take any action that would constitute a
waiver of the attorney-client or other privilege; provided, however, that with
respect to any information that the Company deems privileged in the case of
clause (ii), Seller shall use commercially reasonable efforts to take, or cause
to be taken, all such alternative actions or things necessary, proper or
advisable to make such information available.

Section 7.4    Confidentiality.
(a)    During the period from the date hereof through the earlier of the
termination of this Agreement in accordance with its terms and the Closing Date,
Buyer shall, and shall cause its controlled Representatives to keep the
Confidential Information confidential and not disclose


P:01274586-13:86B79.003     56
I\14146902.20

--------------------------------------------------------------------------------





any of it to any Person in any manner whatsoever; provided, however, that Buyer
may (i) make any disclosure of the Confidential Information to which Seller
gives its prior written consent, (ii) disclose any of such information to its
controlled Representatives who need to know such information and who are advised
of the confidentiality obligations that attach to the Confidential Information
(it being agreed that Buyer will be responsible for any violation of the
provisions of this Section 7.4(a) by any of its controlled Representatives), and
(iii) disclose that information which, on the advice of counsel, is required to
be disclosed by Law or pursuant to a demand of any Governmental Authority (which
requirement or demand shall not have been caused by any act of Buyer or its
controlled Representatives in violation of this Agreement). Notwithstanding the
foregoing, in the event that Buyer or any of its controlled Representatives are
required to or believe they are required by Law to disclose any of the
Confidential Information, such party shall, to the extent legally permissible,
provide Seller with prompt written notice of any such requirement so that Seller
or Shareholders may seek (at its cost and expense) a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement; provided that, in the event that such protective order or other
appropriate remedy or waiver by Seller is not obtained or granted, and Buyer or
its controlled Representatives are nonetheless, on the advice of counsel,
required by Law to disclose Confidential Information, Buyer or its controlled
Representatives may disclose to, or as required by, the applicable Governmental
Authority, only that portion of the Confidential Information that such counsel
advises is legally required to be disclosed (and any such disclosure shall be
made only to such Persons to whom such counsel advises such information is
legally required to be disclosed); provided, that Buyer and its controlled
Representatives exercise commercially reasonable efforts (at their cost and
expense) to preserve the confidentiality of the Confidential Information,
including by reasonably cooperating with Seller to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.
(b)    Following the Closing, Shareholders and Seller shall, and shall cause
their respective Representatives to, (i) keep the Confidential Information
confidential and not disclose any of it to any Person in any manner whatsoever,
and (ii) not use the Confidential Information directly or indirectly in any way
detrimental to the Company or its Affiliates; provided, however, that
Shareholders and Seller may (A) make any disclosure of the Confidential
Information to which Buyer gives its prior written consent, (B) disclose any of
such information to their respective Representatives who need to know such
information and who are advised of the confidentiality obligations that attach
to the Confidential Information (it being agreed that Shareholders and Seller
will be responsible for any violation of the provisions of this Section 7.4(b)
by any of their respective Representatives), and (C) disclose that information
which, on the advice of their counsel, is required to be disclosed by Law or
pursuant to a demand of any Governmental Authority (which requirement or demand
shall not have been caused by any act of Shareholders or Seller or their
respective Representatives in violation of this Agreement). Notwithstanding the
foregoing, in the event that Shareholders, Seller or their respective
Representatives are required to or believe they are required by Law to disclose
any of the Confidential Information, such party shall, to the extent legally
permissible, provide Buyer with prompt written notice of any such requirement so
that Buyer and the Company may seek (at their cost and expense) a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement; provided, that in the event that such protective order or other
appropriate remedy or waiver by Buyer is not obtained or granted,


P:01274586-13:86B79.003     57
I\14146902.20

--------------------------------------------------------------------------------





and Shareholders, Seller or their respective Representatives, are nonetheless,
on the advice of counsel, required by Law to disclose Confidential Information,
Shareholders, Seller or their respective Representatives may disclose to, or as
required by, the applicable Governmental Authority only that portion of the
Confidential Information which such counsel advises is legally required to be
disclosed (and any such disclosure shall be made only to such Persons to whom
such counsel advises such information is legally required to be disclosed);
provided that Shareholders, Seller and their respective Representatives exercise
commercially reasonable efforts (at their cost and expense) to preserve the
confidentiality of the Confidential Information, including by reasonably
cooperating with Buyer and the Company to obtain (at their cost and expense) an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.

Section 7.5    Public Announcements. The initial press release regarding this
Agreement shall be made at such time and in such form as Buyer and Seller agree.
If Buyer and Seller cannot agree on the initial press release, then, from the
date hereof until the Closing, either such party shall be permitted to make any
disclosure that may be required by Law or the rules or regulations of any
exchange to which it is subject; provided that the party proposing to issue any
press release or similar public announcement or communication in compliance with
any such disclosure obligations shall use commercially reasonable efforts to
consult in good faith with the other party before doing so. Following the
Closing and the initial press release, none of Buyer, the Company, Seller or
either Shareholder or any of their respective Affiliates shall issue or make any
subsequent press release or public statement with respect to this Agreement or
the transactions contemplated hereby containing any substantive information in
addition to that previously permitted to be disclosed pursuant to this
Section 7.5 without the prior consent of Buyer and Seller, except as (a) may be
required by Law or the rules or regulations of any exchange to which it is
subject or (b) consistent with any previous internal or external public
disclosures regarding this Agreement and the transactions contemplated hereby;
provided that the party proposing to issue any press release or similar public
announcement or communication in compliance with any such disclosure obligations
shall use commercially reasonable efforts to consult in good faith with the
other party before doing so. Notwithstanding anything herein to the contrary,
Buyer may, without consultation with or consent of Seller, disclose any
information concerning the transactions contemplated hereby that it deems
appropriate in its reasonable judgment, in light of its status as a publicly
owned company, including to securities analysts and institutional investors and
in press interviews (x) prior to the Closing, to the extent such information is
contained in or consistent with a communications plan approved by Seller (which
approval shall not be unreasonably withheld or delayed) or (y) following the
Closing, as determined by Buyer in its reasonable business judgment.

Section 7.6    Release. Effective as of the Closing, Shareholders and Seller, on
behalf of themselves and their respective Affiliates and each of his, its and
their respective officers, directors, managers, employees, agents, heirs,
personal representatives, successors and assigns (the "Releasing Parties"),
hereby releases, acquits and forever discharges the Company and any and all of
its successors and assigns, together with all its present and former directors,
officers, employees, agents and Representatives (the "Released Parties"), from
any and all Claims, that such Releasing Party ever had, has or may have against
any of the Released Parties for, upon, or by reason of any matter, transaction,
act, omission or thing whatsoever arising under or in connection with any of the
Released Parties, known or unknown, from the beginning of time through and
including the Closing Date,


P:01274586-13:86B79.003     58
I\14146902.20

--------------------------------------------------------------------------------





other than obligations arising under this Agreement or the Ancillary Documents.
Each Shareholder, on behalf of himself and the other Releasing Parties,
understands the significance of this release of unknown Claims and waiver of
statutory protection against a release, on behalf of himself and the other
Releasing Parties, of unknown Claims, and acknowledge and agree that this waiver
is an essential and material term of this Agreement.  Each Shareholder, on
behalf of himself and the other Releasing Parties, acknowledges that Buyer will
be relying on the waiver and release provided in this Section 7.6 in connection
with entering into this Agreement and that this Section 7.6 is intended for the
benefit of, and to grant third party beneficiary rights to each Released Party
to enforce this Section 7.6.

Section 7.7    Employee Matters. Seller shall use its commercially reasonable
efforts to cause the Company and each Key Employee to enter into their
respective Key Employee Agreements at Closing.

Section 7.8    Affiliate Arrangements. On or prior to the Closing, the Company
shall terminate all Affiliate Arrangements in a manner and on such terms that
shall not subject the Company, Buyer or their respective Affiliates to any
ongoing obligations or require the Company to make any termination or indemnity
or other payments on or after the Closing Date.

Section 7.9    Commercially Reasonable Efforts.
(a)    Subject to the terms and conditions set forth herein and to applicable
Law, each of the parties shall cooperate and use its respective commercially
reasonable efforts to take, or cause to be taken, such appropriate action, and
do, or cause to be done, and assist and cooperate with the other parties in
doing, such things necessary, proper or advisable to consummate and make
effective the transactions contemplated hereby, including obtaining all
necessary consents, registrations, notices, applications and filings as required
by any Governmental Authority or applicable Law or as required by any Contract,
lease or agreement, including those disclosed in Section 5.4 and Section 5.5 of
the Company Disclosure Schedule.
(b)    As soon as reasonably practicable following the date hereof (but no later
than seven (7) Business Days following the date hereof) and pursuant to the
applicable requirements of the HSR Act, the parties shall cause to be filed with
the U.S. Federal Trade Commission ("FTC") and the Antitrust Division of the U.S.
Department of Justice ("DOJ") Notification and Report Forms relating to the
transactions contemplated hereby (including seeking early termination of the
waiting period under the HSR Act). Buyer and Seller each shall (a) promptly
supply the other party with any information which may be required in order to
effectuate such filings and (b) respond as promptly as practicable to any
inquiry received from the FTC or the DOJ for additional information or
documentation. Each of Buyer and Seller shall (i) promptly notify the other
party of any material communication between that party and the FTC or the DOJ
and, subject to applicable Law, discuss with and permit the other party to
review in advance any proposed written communication to any of the foregoing;
(ii) consult with the other party in advance of participating in any meeting or
discussion with the FTC, DOJ, or any other Governmental Authority with respect
to any filing, investigation or inquiry concerning the transactions contemplated
hereby and, to the extent permitted by such Governmental Authority, give the
other party the opportunity to attend and participate thereat; and (iii) subject
to applicable Law, furnish the other party with copies of all written


P:01274586-13:86B79.003     59
I\14146902.20

--------------------------------------------------------------------------------





correspondence and communications between it or its Affiliates and their
respective Representatives and any Governmental Authority with respect to the
transactions contemplated by this Agreement; provided, however, that materials
provided to the other party pursuant to this Section 7.9(b) may be redacted (x)
to remove references concerning the valuation or future plans for the Business,
(y) as necessary to comply with contractual obligations and (z) as necessary to
address reasonable privilege concerns; provided, further, that the parties may,
as they deem advisable, designate any competitively sensitive materials provided
to the other under this Section 7.9 or any other section of this Agreement as
"outside counsel only." Such materials and the information contained therein
shall be given only to outside counsel of the recipient and any consultants
engaged by outside counsel and will not be disclosed by such outside counsel to
employees, officers, or directors of the recipient without the prior written
consent of the party providing such materials. Subject to Section 7.9(c) and
upon the terms and conditions set forth herein, each of the parties shall use
commercially reasonable efforts to take, or cause to be taken, such actions and
to do, or cause to be done, and to assist and cooperate with the other parties
in doing, such things, necessary, proper or advisable to make effective the
transactions contemplated hereby, including obtaining the expiration or
termination of any applicable waiting periods under the HSR Act and approvals,
if any, from the Governmental Authorities set forth in Section 5.5 of the
Company Disclosure Schedule. Buyer, on the one hand, and Seller or the Company,
on the other hand, shall each be responsible for paying fifty percent (50%) of
all filing fees under the HSR Act (or as otherwise required in accordance with
this Section 7.9(b)) in connection with the transactions contemplated hereby.
(c)    Notwithstanding anything herein to the contrary, nothing contained in
this Agreement shall require or obligate Buyer or any of its Affiliates to, and
neither the Company nor Seller shall, without the prior written consent of
Buyer: (i) in the event that any administrative or judicial action or proceeding
is instituted (or threatened to be instituted) by a Governmental Authority or
private party challenging any of the transactions contemplated hereby, agree to
defend any such action or actions; (ii) commence any Litigation with any
Governmental Authority or third party; (iii) commit, agree or otherwise become
subject to any restriction, condition, limitation or other understanding on or
with respect to the operation of the business of Buyer or any of its Affiliates
or the business of the Company; (iv) agree or otherwise be required to license,
sell or otherwise dispose of, hold separate (through the establishment of a
trust or otherwise), or divest itself of any business, assets or operations of
Buyer or any of its Affiliates or the business of the Company; or (v) pay or
commit to pay any material amount of cash or other consideration, or incur or
commit to incur any material Liability or other obligation, in connection with
obtaining any authorization, consent, Order, registration or approval.

Section 7.10    Non-Competition and Employee Non-Solicit.
(a)    From (i) the Closing Date until the fifth anniversary of the Closing Date
(the "Restricted Period"), none of Seller or Shareholders, nor any of their
respective Affiliates (each, a "Restricted Party") shall, directly or
indirectly, engage in, own, have any financial interest in, manage or operate a
business the same as, substantially similar to, or which materially competes
with, the Business as it is currently conducted, other than the Company;
provided, however, that the beneficial ownership (within the meaning of Section
13(d) of the Securities Exchange Act of 1934) of less


P:01274586-13:86B79.003     60
I\14146902.20

--------------------------------------------------------------------------------





than two percent (2%) of the outstanding shares of common stock of a publicly
held corporation that is engaged in the Business shall be permitted.
(b)    The broadest geographic scope enforceable by Law for the restrictions set
forth in Section 7.10(a) shall be applicable, as follows, which geographic scope
the Restricted Parties represent is coextensive with the geographic scope of the
Business:
(i)    everywhere in the World that has access to the Business because of the
availability of the Internet;
(ii)    everywhere in the World that a Restricted Party has the ability to
compete with the Business through the Internet;
(iii)    each state, commonwealth, territory, province and other political
subdivision located in North America and the United Kingdom;
(iv)    each state, commonwealth, territory, province and other political
subdivision located in the United States of America;
(v)    California and any other state, commonwealth, territory or other
political subdivision in which the Company has engaged in the Business in the
one (1) year period immediately preceding the Closing;
(vi)    California and any other state, commonwealth, territory or other
political subdivision in which the Company has performed any services or sold
any products in the one (1) year period immediately preceding the Closing; and
(vii)    California and any other state, commonwealth, territory or other
political subdivision where the Company has or had an office out of which it
operated the Business at any time in the one (1) year period immediately
preceding the Closing.
(c)    During the Restricted Period, none of the Restricted Parties shall,
whether for their own account or for the account of any Person, directly or
indirectly:
(i)    call upon, solicit, accept any business of, contact or have any
communication with any Person who is a customer or supplier or prospective
customer or supplier of the Company as of the Closing, or who was a customer or
supplier or prospective customer or supplier of the Company at any time within
the twenty-four (24) month period immediately preceding the Closing for the
purpose of: (A) diverting or attempting to divert or influence any business of
such customer or supplier or prospective customer or supplier to any competitor
of the Company or Buyer; (B) marketing, selling, distributing, leasing or
providing any products or services in competition with the Business, the Company
or Buyer; or (C) otherwise interfering in any fashion with the operations being
conducted by the Company as


P:01274586-13:86B79.003     61
I\14146902.20

--------------------------------------------------------------------------------





of the Closing or with any operations conducted by Buyer during the Restricted
Period;
(ii)    cause, induce or attempt to cause or induce any customer, supplier,
licensee, licensor, franchisee, distributor, employee, consultant or other
Person who is a business relation of the Company as of the Closing or who was a
customer, supplier, licensee, licensor, franchisee, distributor, employee,
consultant or business relation of the Company within the twenty-four (24) month
period immediately preceding the Closing, to cease doing business with the
Business, the Company or Buyer, to deal with any competitor of the Business, the
Company or Buyer or in any way interfere with the relationship between any such
customer, supplier, licensee, licensor, franchisee, distributor, employee,
consultant or business relation and the Business, the Company or Buyer; or
(iii)    solicit for employment or attempt to solicit otherwise, endeavor to
entice away, hire or retain any Person who is an employee, independent
contractor or other personnel of the Company as of the Closing or who was an
employee, independent contractor or other personnel of the Company at any time
within the twelve (12) month period immediately preceding the Closing, except
pursuant to a general solicitation which is not directed specifically to any
such employees; provided, that nothing in this shall prevent a Restricted Party
from soliciting or hiring (A) any employee whose employment has been terminated
by the Company or Buyer or (B) after 90 days from the date of termination of
employment, any employee whose employment has been terminated by the employee.
(d)    The nature and scope of the foregoing protection has been carefully
considered by Buyer, Seller and Shareholders. Seller and Shareholders each
acknowledge and agree that the covenants contained in this Section 7.10 are
essential elements of this Agreement and that but for these covenants, Buyer
would not have agreed to acquire the Purchased Company Interests or otherwise
become party to this Agreement. Buyer, Seller and Shareholders hereby agree and
acknowledge that the duration, scope and geographic areas applicable to such
provisions are fair, reasonable and necessary and that adequate compensation has
been received by Seller for such obligations. If, however, for any reason any
court determines that any such restrictions are not reasonable or that
consideration is inadequate, such restrictions shall be interpreted, modified or
rewritten to include as much of the duration, scope and geographic area
identified in this Section 7.10 as will render such restrictions valid and
enforceable, and the other provisions hereof shall remain in full force and
effect.
(e)    Notwithstanding anything herein to the contrary, in the event of a breach
or threatened breach of this Section 7.10, Buyer shall be entitled, without the
posting of a bond or other security, to an injunction restraining such breach or
threatened breach, and Seller and each Shareholder acknowledge the inadequacy of
relief in damages with respect thereto. The foregoing shall not be construed as
prohibiting any party from pursuing any other remedy available to it for such
breach or threatened breach.


P:01274586-13:86B79.003     62
I\14146902.20

--------------------------------------------------------------------------------






Section 7.11    No Solicitation. Between the date hereof and the Closing Date,
none of the Restricted Parties shall directly or indirectly (including by way of
providing information regarding the Company or the Business to any Person or
providing access to any Person), (i) solicit any offer, proposal or inquiry
(oral, written or electronic), or encourage or facilitate the solicitation of
any offer, proposal or inquiry (oral, written or electronic) relating to any
potential Competing Transaction, (ii) participate in, continue or engage in any
discussion or negotiation relating to, furnish any information concerning the
Company, or the Business or properties of the Company, with respect to, afford
access to its properties, Business Records in connection with, or facilitate in
any other manner any effort or attempt by any Person other than Buyer to make or
seek, any potential Competing Transaction, or (iii) enter into any agreement,
arrangement or understanding (oral, written or electronic) relating to any
potential Competing Transaction. Seller shall promptly notify Buyer if any such
offer or inquiry is received by, any such information is requested from, or any
such negotiation or discussion is sought to be initiated or continued with, the
Company, Seller or any of their respective Representatives, including the nature
and terms of any of the foregoing, the identity of the parties involved and any
modification to the nature or terms relating to any potential Competing
Transaction. Shareholders shall, and shall cause Seller and the Company and
their respective Affiliates to advise their applicable officers, directors,
shareholders and employees of the existence of the foregoing covenants, and
Shareholders shall, and shall cause Seller and the Company and their respective
Affiliates to respond to any inquiry received by their Representatives regarding
any Competing Transaction by stating that the Company, Seller, Shareholders and
their respective Affiliates are subject to the foregoing covenants.

Section 7.12    Loan Agreement. Buyer covenants and agrees that the Company
shall not be made a “Loan Party” under the Credit Agreement or be made a party
or guarantor under the Credit Agreement or any other credit facility or loan
agreement entered into by Buyer or any Affiliate of Buyer, at any time prior to
the Final Put/Call Closing Date (as defined in the Put/Call Agreement).

Section 7.13    LLC Conversion. Seller and Shareholders shall cause the LLC
Conversion to occur prior to Closing.

Section 7.14    Payment of Sale Bonuses. At the Closing, (i) Buyer shall deposit
with or as directed by the Company from the Closing Consideration Amount the
amount described in Schedule 7.14 (the “Bonus Payment Amount”), and (ii) the
Company will then cause its payroll provider to pay from the Bonus Payment
Amount the Sale Bonuses, less applicable taxes and withholdings, in the amounts
and to the persons identified in Schedule 7.14. The parties agree that the Sale
Bonuses shall be treated for all purposes as a pre-Closing obligation of the
Company and that any tax deduction or expense allocation for the Sale Bonuses
will belong exclusively to and be reported exclusively by Seller based on an
interim closing of the books of the Company as of the Closing Date.

Section 7.15    R&W Insurance Policy. Prior to the Closing, Buyer shall (a) bind
the R&W Insurance Policy; and (b) pay or cause to be paid all costs and expenses
related to the R&W Insurance Policy, including the total premium, underwriting
costs, brokerage commissions and other fees and expenses of such policy.

ARTICLE VIII.    
Closing; Conditions to Closing


P:01274586-13:86B79.003     63
I\14146902.20

--------------------------------------------------------------------------------






Section 8.1    Deliveries by Seller, Shareholders and the Company. At the
Closing, the Company, Seller and CGI shall deliver or cause to be delivered to
Buyer:
(a)    certificates representing all of the Purchased Company Interests, to the
extent such Company Interests are certificated, duly endorsed in blank, free and
clear of all Liens and any other instruments of transfer, duly endorsed in
blank, and to the extent not certificated, appropriate instruments of transfer,
duly endorsed in blank, in each case, in form and substance reasonably
satisfactory to Buyer;
(b)    pay-off letters (such documents collectively, the "Pay-Off Letters") duly
executed by the holders of all Indebtedness as set forth on Section 8.1(b) of
the Company Disclosure Schedule, indicating (i) the amounts required in order to
pay in full all such Indebtedness (such amounts collectively, the "Pay-Off
Amount") and (ii) that upon payment of such Indebtedness, all outstanding
obligations of the Company arising under or related to such Indebtedness shall
be repaid and extinguished in full and that upon receipt of such payment, such
Person shall release its Liens and other security interests in, and agree to
deliver UCC-3 termination statements and such other documents or endorsements
necessary to release of record its Liens and other security interests in, and
the same shall be terminated and of no further force and effect, the assets and
properties of the Company;
(c)    certificates of good standing with respect to the Company, Seller and CGI
issued by the Secretary of State of the State of California as of a date not
more than two (2) Business Days prior to the Closing Date;
(d)    following receipt by Seller of the Closing Consideration Amount, written
confirmation that the Closing Consideration Amount has been received;
(e)    a copy of the Put/Call Agreement, duly executed by Seller and CGI;
(f)    a copy of the Escrow Agreement, duly executed by Seller;
(g)    copies of the Key Employee Agreements, duly executed by each Key
Employee;
(h)    a copy of the Company Operating Agreement, duly executed by Seller and
CGI;
(i)    a copy of the Administrative Services Agreement, duly executed by Seller;
(j)    a copy of the Special Escrow Agreement, duly executed by Seller;
(k)    a copy of the Subordinated Pledge Agreement, duly executed by Seller;
(l)    a copy of the resolutions of (i) the Company's board of managers,
certified by the secretary or other appropriate officer of the Company as having
been duly and validly adopted and being in full force and effect, authorizing
the execution and delivery of this Agreement and the Ancillary Documents to
which the Company is a party and the performance by the Company of its


P:01274586-13:86B79.003     64
I\14146902.20

--------------------------------------------------------------------------------





obligations hereunder and thereunder and (ii) the board of directors (or
equivalent body) of Seller, certified by an authorized signatory of Seller as
having been duly and validly adopted and being in full force and effect,
authorizing the execution and delivery of this Agreement and the Ancillary
Documents and the performance by Seller of its obligations hereunder and
thereunder;
(m)    an officer's certificate, signed by a duly authorized officer of Seller
and dated as of the Closing Date, certifying the fulfillment of the conditions
set forth in Section 8.4(c), Section 8.4(d) and Section 8.4(e); and
(n)    such documents of further assurance reasonably necessary and typical for
transactions similar to the transactions being consummated at the Closing.

Section 8.2    Deliveries by Buyer. At the Closing, Buyer shall deliver or cause
to be delivered to Seller:
(a)    the Closing Consideration Amount;
(b)    a copy of the Put/Call Agreement, duly executed by Buyer;
(c)    a copy of the Escrow Agreement, duly executed by Buyer and Escrow Agent;
(d)    copies of the Key Employee Agreements, each duly executed by the Company;
(e)    a copy of the Company Operating Agreement, duly executed by Buyer;
(f)    a copy of the Administrative Services Agreement, duly executed by Buyer;
(g)    a copy of the Special Escrow Agreement, duly executed by Buyer;
(h)    a copy of the Subordinated Pledge Agreement, duly executed by Buyer;
(i)    an officer's certificate, signed by a duly authorized officer of Buyer
and dated as of the Closing Date, certifying the fulfillment of the conditions
set forth in Section 8.3(c) and Section 8.3(d); and
(j)    such documents of further assurance reasonably necessary and typical for
transactions similar to the transactions being consummated at the Closing.

Section 8.3    Conditions to Seller's Obligations. The obligations of Seller to
consummate the transactions contemplated hereby are subject to the fulfillment
at or prior to the Closing of each of the following conditions (any or all of
which may be waived in whole or in part by Seller):
(a)    No Injunction. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any legal proceeding or Order (whether
temporary, preliminary or permanent), in any case which is in effect and which
prevents or prohibits consummation of the transactions contemplated hereby.


P:01274586-13:86B79.003     65
I\14146902.20

--------------------------------------------------------------------------------





(b)    HSR Act. Any applicable waiting period under the HSR Act relating to the
transactions contemplated hereby shall have expired or been terminated.
(c)    Representations and Warranties. The representations and warranties of
Buyer set forth in Section 6.1 (Organization and Power), Section 6.2
(Authorization) and Section 6.3 (Enforceability) shall be true and correct in
all respects, as of the date hereof and as of the Closing Date, except that
representations and warranties made as of a specified date, shall be measured
only as of such specified date. Each of the other representations and warranties
made by Buyer contained in this Agreement or in any certificate or other writing
delivered by Buyer pursuant hereto shall be true and correct in all material
respects, except that any such representation or warranty that includes any
qualification as to "material", or "materiality" or "material adverse effect"
(or any correlative terms) shall be true and correct in all respects, as of the
date hereof and as of the Closing Date, except for representations and
warranties made as of a specified date, which shall be measured only as of such
specified date.
(d)    Performance. Buyer shall have performed and complied in all material
respects with all the terms, provisions and conditions of this Agreement to be
complied with and performed by Buyer at or prior to Closing.
(e)    R&W Insurance Policy. Buyer shall have obtained and bound the R&W
Insurance Policy.
(f)    Deliveries. Seller shall have received the deliveries contemplated by
Section 8.2.

Section 8.4    Conditions to Buyer's Obligations. The obligations of Buyer to
consummate the transactions contemplated hereby are subject to the fulfillment
at or prior to the Closing of each of the following conditions (any or all of
which may be waived in whole or in part by Buyer).
(a)    No Injunction. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any legal proceeding or Order (whether
temporary, preliminary or permanent), in any case which is in effect and which
prevents or prohibits consummation of the transactions contemplated hereby.
(b)    HSR Act. Any applicable waiting period under the HSR Act relating to the
transactions contemplated hereby shall have expired or been terminated.
(c)    Representations and Warranties. (i) The representations and warranties of
Seller set forth in Section 4.1 (Organization and Power), Section 4.2
(Authorization and Enforceability), Section 4.7 (No Brokers), Section 5.1
(Organization and Power), Section 5.2 (Authorization and Enforceability),
Section 5.3 (Capitalization of the Company; No Subsidiaries) and Section 5.26
(No Brokers) (collectively, the "Fundamental Representations") shall be true and
correct in all respects, as of the date hereof and as of the Closing Date,
except those Fundamental Representations made as of a specified date, which
shall be measured only as of such specified date, and (ii) each of the other
representations and warranties made by Seller and/or the Shareholders contained
in this Agreement or in any certificate or other writing delivered by Seller
and/or the


P:01274586-13:86B79.003     66
I\14146902.20

--------------------------------------------------------------------------------





Shareholders pursuant hereto shall be true and correct in all material respects
except that any such representation or warranty that includes any qualification
as to "material", "materiality", or "Company Material Adverse Effect" (or any
correlative terms) shall be true and correct in all respects as of the date
hereof and as of the Closing Date, except for representations and warranties
made as of a specified date, which shall be measured only as of such specified
date.
(d)    Performance. Each of the Company and Seller shall have performed and
complied in all material respects with all the terms, provisions and conditions
of this Agreement to be complied with and performed by such party at or prior to
Closing.
(e)    No Material Adverse Effect. Since the date of this Agreement, there shall
not have been a Company Material Adverse Effect.
(f)    Employment Arrangements. The Key Employee Agreements shall be in full
force and effect, and Buyer shall have determined, in its reasonable judgment,
that each of the individuals' party thereto is ready, willing and able to fully
perform his obligations in accordance with his or her respective Key Employee
Agreement following the Closing.
(g)    Consents and Approvals. All of the consents or notifications set forth in
Section 8.4(g) of the Company Disclosure Schedule shall have been obtained or
made at or prior to Closing.
(h)    Deliveries. Buyer shall have received the deliveries contemplated by
Section 8.1.

ARTICLE IX.    
Survival; Indemnification

Section 9.1    Survival of Representations and Warranties. All of the
representations and warranties of the parties set forth in this Agreement shall
terminate and expire, and shall cease to be of any force or effect on the date
following the twenty-four (24) month anniversary of the Closing Date, and all
Liability with respect to breaches of such representations and warranties shall
thereupon be extinguished (except to the extent a Claim with respect thereto has
been made prior to such time in which case such representations and warranties
shall survive until such Claim is resolved). Notwithstanding the foregoing, the
representations and warranties of Seller set forth in (a) Section 5.18
(Environmental Matters), Section 5.20 (Employee and Labor Matters), Section 5.21
(Employee Benefits) and Section 5.22 (Tax Matters), shall survive, and all
Liability with respect to breaches of such representations and warranties, shall
continue in full force and effect until the date following sixty (60) days after
all applicable statutes of limitations, including written waivers and written
extensions have expired with respect to the matters addressed therein and (b)
the Fundamental Representations, and all Liability with respect to breaches of
such representations and warranties, shall survive for the applicable statute of
limitation. Notwithstanding anything in this Article IX to the contrary, in the
event that any breach or alleged breach of any representation or warranty by (i)
the Company, Seller or the Shareholders results from fraud or Willful Breach of
the Company, Seller or Shareholders, or (ii) Buyer results from fraud or Willful
Breach of Buyer, then, in each case, such representation or warranty shall
survive the Closing and the consummation of


P:01274586-13:86B79.003     67
I\14146902.20

--------------------------------------------------------------------------------





the transactions contemplated hereby and shall continue in full force and effect
for the applicable statutes of limitation. To the extent the survival periods of
the representations and warranties as set forth in this Section 9.1 are greater
than or less than the survival period under the applicable statute of
limitations, the Parties expressly understand, acknowledge and agree that the
survival periods set forth in this Section 9.1 are intended to alter such
applicable statutes of limitations.

Section 9.2    Indemnification by Seller and Shareholders. Subject to Section
9.4 below, from and after the Closing, Seller and each Shareholder, jointly and
severally, shall indemnify, defend and hold harmless Buyer, its Affiliates
(including the Company), and their respective officers, directors, employees,
shareholders, representatives, successors and assigns (collectively, "Buyer
Indemnitees") from and against any and all Losses incurred by Buyer Indemnitees
arising out of, in connection with or relating to:
(a)    any misrepresentation, inaccuracy or breach of any representation or
warranty made by Seller or either Shareholder in this Agreement or any of the
Ancillary Documents;
(b)    any breach or failure by Seller, either Shareholder or the Company to
comply with, perform, or discharge any obligation, agreement, or covenant made
by Seller, or such Shareholder or the Company in this Agreement or the Ancillary
Documents;
(c)    any Company Transaction Expenses to the extent not taken into account in
reducing the Closing Consideration Amount or taken into account in the
calculation of the Final Purchase Price Adjustment Statement;
(d)    any Indebtedness of the Company existing on the Closing Date to the
extent not taken into account in reducing the Closing Consideration Amount or
taken into account in the calculation of the Final Purchase Price Adjustment
Statement;
(e)    Seller Taxes; and
(f)    any actual or alleged violation of the Fair Labor Standards Act of 1938,
as amended, or any similar state or local laws governing or related to the
misclassification of employees as exempt or non-exempt or the payment or failure
to pay wages, overtime, or other benefits.

Section 9.3    Indemnification Obligations of Buyer. From and after the Closing,
Buyer shall indemnify, defend and hold harmless Seller, Shareholders, their
respective Affiliates, and their respective officers, directors, employees,
shareholders, representatives, successors and assigns (collectively, "Seller
Indemnitees") from and against any and all Losses incurred by Seller Indemnitees
arising out of, in connection with or relating to:
(a)    any misrepresentation, inaccuracy or breach of any representation or
warranty made by Buyer in this Agreement or any of the Ancillary Documents; and
(b)    any breach or failure by Buyer to comply with, perform, or discharge any
obligation, agreement, or covenant made by Buyer in this Agreement or the
Ancillary Documents.


P:01274586-13:86B79.003     68
I\14146902.20

--------------------------------------------------------------------------------






Section 9.4    Limitations on Indemnification Obligations.
(a)    Seller and Shareholders shall not be required to indemnify Buyer
Indemnitees with respect to any Claim for indemnification arising out of, in
connection with or relating to matters described in Section 9.2(a) unless and
until the aggregate amount of all such Claims for such matters exceeds six
hundred fifty thousand dollars ($650,000) (the "Basket"), in which event Buyer
Indemnitees will be entitled to recover Losses in excess of the Basket arising
out of, in connection with or relating to such matters pursuant to Section
9.4(c) below; provided, however, the Basket shall not apply to any breach of the
Fundamental Representations or any breach of Seller's or Shareholders'
representations and warranties constituting a Willful Breach.
(b)    Except for Exempted Losses, the aggregate amount required to be paid by
Seller Indemnitees pursuant to Section 9.2(a) shall not exceed in the aggregate
six hundred fifty thousand dollars ($650,000) (the "Indemnification Cap").
(c)    From and after the Closing, the sole and exclusive sources of payment of
any Losses based upon, arising out of, with respect to, or by reason of an event
or occurrence described in Section 9.2(a), shall be (i) first, Buyer’s own funds
until the amount of Losses equals the Basket, (ii) second, the then-remaining
Escrow Funds up to an amount equal to the Indemnification Cap, (iii) third, the
R&W Insurance Policy and (iv) fourth, solely with respect to Exempted Losses, by
payment from the Seller Indemnitees.
(d)    The aggregate amount of all Losses for which Seller and Shareholders
shall be liable for Exempted Losses shall be limited to the Purchase Price.
(e)    Payments by Seller Indemnitees pursuant to Section 9.2 in respect of any
Losses shall be reduced by an amount equal to any insurance proceeds and any
indemnity, contribution or other similar payment (net of the out-of-pocket costs
reasonably incurred in obtaining such payment and any related increase in
insurance costs or premiums caused as a result of such claim) actually received
by Buyer Indemnitees in respect of any such Loss. The Buyer Indemnitees shall
use commercially reasonable efforts (which shall not include commencing any
litigation or incurring material expenses) to recover under insurance policies
(including the R&W Insurance Policy) all amounts of Losses that would otherwise
be recoverable from the Seller and/or the Shareholders under this Article IX.
(f)    For the purposes of determining any inaccuracy in or breach of, or the
amount of any Losses related to the inaccuracy in or breach of, any of the
representations or warranties as set forth in this Agreement, the
representations and warranties set forth in this Agreement shall be considered
without regard to any qualifications as to "material", "materiality" or "Company
Material Adverse Effect" (or any correlative terms) set forth therein. In no
event shall any Seller Indemnitee be liable to any Buyer Indemnitees for any
punitive, incidental, consequential, special or indirect damages, including loss
of future revenue or income or profit, loss of business reputation or
opportunity relating to the breach or alleged breach of this Agreement, or
diminution of value or any damages based on any type of multiple.


P:01274586-13:86B79.003     69
I\14146902.20

--------------------------------------------------------------------------------





(g)    Subject to the limitations on indemnification obligations set forth in
this Section 9.4, and solely with respect to (i) Exempted Losses and (ii) Losses
indemnified pursuant to Section 9.2(b) – (f), Buyer Indemnitees shall have the
right to satisfy any unpaid indemnification obligation by offsetting or
withholding such amount against a portion of the Contingent Payment to be paid
to Seller pursuant to the terms of Section 3.5; provided, that Buyer Indemnitees
shall not be permitted to offset or withhold any amounts that are subject to a
Contested Claim (as defined in the Escrow Agreement) under the Escrow Agreement,
to the extent (and only to the extent) that there are sufficient funds remaining
in the Escrow Account to pay and satisfy in full such Contested Claim. For the
avoidance of doubt, in respect of any portion of the Contingent Payment that is
off-set or withheld, if any such Claims are finally resolved in favor of Seller
Indemnitees (whether by mutual agreement or otherwise), or if the portion of the
Contingent Payment that is off-set or withheld by Buyer exceeds the amount
ultimately payable to Buyer Indemnitees in respect of such Claim, Buyer shall
promptly pay to Seller Indemnitees the excess amount off-set or withheld in
respect of such Claim but only to the extent that such amount is otherwise
payable by Buyer in accordance with the terms of this Agreement plus interest at
a rate of eight percent (8%) per annum at the date of off-set until the date of
payment.
(h)    Each Buyer Indemnitee shall take, and shall cause its Affiliates to take,
all commercially reasonable steps to mitigate any Loss upon becoming aware of
any event or circumstance that would be reasonably expected to, or does, give
rise thereto, including incurring costs only to the minimum extent necessary to
remedy the breach that gives rise to such Loss.
(i)    Except in the case of fraud, Buyer’s sole and exclusive remedy with
respect to any and all Claims or Losses arising from or related to the matters
described in Section 9.2(a) – (f) above shall be pursuant to the indemnification
provisions set forth in this Article IX.

Section 9.5    Procedure with Respect to Direct Claims.
(a)    Any Claim by an Indemnified Party on account of a Loss which does not
result from a Third-Party Claim (a "Direct Claim") shall be asserted by the
Indemnified Party giving the Indemnifying Party giving prompt written notice of
the nature of the Direct Claim in reasonable detail together with all material
written evidence thereof and shall include a good faith estimate of the amount,
of the Direct Claim. The failure to make such prompt delivery of such written
notice by an Indemnified Party to the Indemnifying Party shall not, itself,
relieve the Indemnifying Party from any Liability under this Article IX with
respect to such Direct Claim for which it would otherwise be liable, except to
the extent the Indemnifying Party is actually materially prejudiced.
(b)    The Indemnifying Party shall have thirty (30) days after receipt of such
notice to respond in writing to such Direct Claim. If the Indemnifying Party
shall deny Liability, in whole or in part, such written notice to the
Indemnified Party shall be accompanied by a reasonably detailed description of
the basis for denial. During such 30-day period, the Indemnified Party shall
allow the Indemnifying Party and its professional advisors to investigate the
matter or circumstance giving rise to the Direct Claim, and whether and to what
extent any amount is payable in respect of the Direct Claim and the Indemnified
Party shall reasonably assist the Indemnifying Party’s investigation by giving
such prompt information and assistance (including access to the Indemnified
Party’s premises and personnel and the right to examine and copy any accounts,
document and


P:01274586-13:86B79.003     70
I\14146902.20

--------------------------------------------------------------------------------





records) as the Indemnifying Party or any of its professional advisors may
reasonably request. If the Indemnifying Party fails to deliver such written
notice to the Indemnified Party by 5:00 P.M. (Eastern Time) on the last day of
the thirty (30) day period, the Indemnifying Party shall be deemed to have
conceded the entire amount of the Direct Claim and, notwithstanding anything
herein to the contrary, the Indemnified Party shall be entitled to the entire
amount of the Direct Claim. If the Indemnifying Party denies Liability for such
Direct Claim, in whole or in part, the parties shall attempt to resolve the
dispute as promptly as possible. If the parties fail to resolve the dispute
within thirty (30) days after the Indemnified Party received a written notice
from the Indemnifying Party denying the Direct Claim, then the Indemnified Party
shall be free to pursue such remedies as may be available under this Agreement.

Section 9.6    Procedure with Respect to Third-Party Claims.
(a)    If any Indemnified Party receives notice of the assertion or commencement
of any action, suit, claim or other legal proceeding made or brought by any
Person who is not a party to this Agreement or an Affiliate of a party to this
Agreement or a Representative of the foregoing (a "Third-Party Claim") against
such Indemnified Party with respect to which the Indemnifying Party is obligated
to provide indemnification under this Agreement, the Indemnified Party shall
give the Indemnifying Party prompt written notice thereof. The failure to give
such prompt written notice shall not itself, however, relieve the Indemnifying
Party of its indemnification obligations for which it would otherwise be liable,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses or otherwise prejudices the defense of such claim by reason of such
failure. Such notice by the Indemnified Party shall describe the Third-Party
Claim in reasonable detail, shall include copies of all material written
evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party.
(b)    The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third-Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event that the Indemnifying Party assumes the defense of
any Third-Party Claim, subject to Section 9.6(c), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third-Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right, at its own
cost and expense, to participate in the defense of any Third-Party Claim with
counsel selected by it subject to the Indemnifying Party’s right to control the
defense thereof. If the Indemnifying Party elects not to compromise or defend
such Third-Party Claim or fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, the Indemnified
Party may, subject to Section 9.6(c), pay, compromise, defend such Third-Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third-Party Claim. Notwithstanding anything to the contrary
contained in this Article IX, the Seller and the Shareholders (a "Seller
Indemnitor") shall not have the option to assume the defense of any such
Third-Party Claim (i) which seeks any remedy other than monetary damages, (ii)
which Thirty-Party Claim, or the assumption by the Seller Indemnitor of the
defense of which Third-Party Claim, Buyer Indemnitee reasonably determines (A)
would adversely affect


P:01274586-13:86B79.003     71
I\14146902.20

--------------------------------------------------------------------------------





the continuing business operations of Buyer Indemnitee or any of its Affiliates
or their relationships with customers, clients, suppliers or other third parties
with whom Buyer Indemnitee or any of its Affiliates has a material business
relationship or (B) is a Third-Party Claim involving a criminal matter or
Litigation in which the third party is a Governmental Authority or (iii) which
claim is covered by the R&W Insurance Policy and the Losses arising from or
relating to such Third-Party Claim are in excess (or are reasonably likely to be
in excess) of the retention under such R&W Insurance Policy; provided that in
each such case, Buyer Indemnitee shall have the right to control the defense of
such matter and the Seller Indemnitor shall have the right to participate in the
defense of such matter at the Seller Indemnitor’s own cost and expense).
(c)    The Indemnifying Party shall be entitled to enter into settlement of any
Third-Party Claim at its sole but reasonable discretion; provided, however, that
such settlement shall not include any admission of liability or misconduct on
the part of the Indemnified Party without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld or delayed).
If the Indemnified Party has assumed the defense pursuant to Section 9.6(b), it
shall be entitled to enter into settlement of any Third-Party Claim at its sole
but reasonable discretion and further seek indemnification from the Indemnifying
Party pursuant to the terms of this Agreement.
(d)    Regardless of which party assumes the defense of such matter, the parties
shall cooperate with one another in connection therewith. Such cooperation shall
include making available all non-privileged Business Records and other documents
and materials that are relevant to the defense of such matter and making
employees, officers and advisors available to provide additional information or
to act as a witness or respond to legal process.

Section 9.7    Tax Matters. The parties shall treat any indemnity payment made
pursuant to this Article IX as an adjustment to the Purchase Price for all Tax
purposes, except as otherwise required by applicable Law. Notwithstanding
anything to the contrary contained in this Article IX, all procedures relating
to Tax Contests shall be governed exclusively by the provisions of
Section 7.2(f).

Section 9.8    Calculation of Losses.
(a)    The amount of any Losses payable under this Article IX by the Seller
and/or the Shareholders shall be net of any amount actually recovered by the
Buyer Indemnitees under applicable insurance policies (net of any premium
increase or other out-of-pocket expense, including co-payments, incurred by such
Buyer Indemnitee in collecting such amount). If Buyer Indemnitees receive any
amount under any applicable insurance policy subsequent to an indemnification
payment by the Seller and/or the Shareholders, then such Buyer Indemnitee shall
reimburse the Seller and/or the Shareholders for any payment made or expense
incurred by the Seller and/or the Shareholders in connection with providing such
indemnification payment (net of any premium increase or other out-of-pocket
expense, including co-payments, incurred by such Buyer Indemnitee in collecting
such amount).
(b)    Notwithstanding anything herein to the contrary, the Seller and the
Shareholders shall not be liable under this Article IX for any Losses relating
to any matter to the


P:01274586-13:86B79.003     72
I\14146902.20

--------------------------------------------------------------------------------





extent that (A) Buyer Indemnitee shall have otherwise been fully reimbursed for
such matter pursuant to, or the Loss was fully taken into account under, any
other provision of this Agreement, so as to avoid duplication or "double
counting" of the same Loss; or (B) without limiting the generality of clause
(A), such matter was taken into account by amounts paid pursuant to Section 3.3
after the final determination of the Final Purchase Price Adjustment Statement.

Section 9.9    R&W Insurance Policy. Each party and its Representatives shall
reasonably cooperate with the insurer under the R&W Insurance Policy in
connection with the defense of any matter which might reasonably constitute a
Loss (as defined under the R&W Insurance Policy). The insurer under the R&W
Insurance Policy shall have the right to participate in the investigation,
defense and settlement of any Third Party Claim (as defined in the R&W Insurance
Policy) or other matter reasonably likely to be covered under the R&W Insurance
Policy to the extent provided in the R&W Insurance Policy.

Section 9.10    No Waiver. The representations, warranties and covenants of the
Seller and the Shareholders, and the Buyer Indemnitee's right to indemnification
with respect thereto, shall not be affected or deemed waived by reason of any
investigation made by or on behalf of the Buyer or any Buyer Indemnitee or by
reason of the fact that Buyer or any Buyer Indemnitee knew or should have known
that any such representation or warranty is, was or might be inaccurate or by
reason of Buyer's waiver of any condition set forth in Section 8.4, as the case
may be.

ARTICLE X.    
Termination

Section 10.1    Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned:
(a)    at any time, by mutual written agreement of Buyer and Seller;
(b)    by Buyer, at any time prior to the Closing, if (i) any of the Company,
Seller or the Shareholders is in breach, in any material respect, of the
representations, warranties or covenants made by it in this Agreement, (ii) such
breach is not cured within twenty (20) Business Days of written notice of such
breach from Buyer (to the extent such breach is curable) and (iii) such breach,
if not cured, would render the conditions set forth in Section 8.4(c) or (d)
incapable of being satisfied; provided, however, that Buyer shall not be
entitled to terminate this Agreement pursuant to this Section 10.1(b) if there
has been a violation or breach of this Agreement by Buyer that has prevented or
would prevent satisfaction of any conditions set forth in Section 8.3;
(c)    by Seller, at any time prior to the Closing, if (i) Buyer is in breach,
in any material respect, of the representations, warranties or covenants made by
it in this Agreement, (ii) such breach is not cured within twenty (20) Business
Days of written notice of such breach from Seller (to the extent such breach is
curable) and (iii) such breach, if not cured, would render the conditions set
forth in Section 8.3(c) or (d) incapable of being satisfied; provided, however,
that Seller shall not be entitled to terminate this Agreement pursuant to this
Section 10.1(c) if there has been a violation or breach of this Agreement by the
Company or Seller that has prevented or would prevent satisfaction of any
conditions set forth in Section 8.4;


P:01274586-13:86B79.003     73
I\14146902.20

--------------------------------------------------------------------------------





(d)    by Buyer or Seller, at any time after September 30, 2019 (the "End Date")
if the Closing shall not have occurred on or prior to such date; provided that
the right to terminate this Agreement under this Section 10.1(d) shall not be
available to such party if the action or inaction of such party or any of its
Affiliates has been a principal cause of or resulted in the failure of the
Closing to occur on or before such date and such action or failure to act
constitutes a breach of this Agreement;
(e)    by Buyer or Seller if any Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Order, or refused to grant
any required consent or approval, that has the effect of making the consummation
of the transactions contemplated by this Agreement illegal or that otherwise
prohibits the consummation of transactions contemplated by this Agreement and
such Law, Order or other action shall have become final and non-appealable; or
(f)    by Seller if (i) Buyer does not consummate the transactions contemplated
by this Agreement on or prior to the day the Closing is required to occur
pursuant to Section 2.1, (ii) Seller shall have irrevocably confirmed in writing
to Buyer that it is ready, willing and able to consummate the transactions
contemplated by this Agreement on the date of such confirmation and throughout
the five (5) Business Day period following delivery of such confirmation and
(iii) Buyer fails to effect the Closing by the earlier to occur of (x) five (5)
Business Days following the date on which the Closing shall have occurred
pursuant to Section 2.1 or (y) the End Date.

Section 10.2    Procedure Upon Termination. In the event of the termination of
this Agreement and the abandonment of the transactions contemplated hereby,
written notice thereof shall be given by a terminating party to the other
parties, and this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned without further action by any of the parties.

Section 10.3    Effect of Termination. If this Agreement is validly terminated
pursuant to Section 10.1, then:
(a)    Buyer on the one hand, and Seller and Shareholders on the other hand,
shall promptly cause to be returned to Seller or Buyer, as applicable, or cause
the destruction of, all documents and information obtained in connection with
this Agreement and the transactions contemplated hereby and all documents and
information obtained by either party in connection with Buyer's investigation of
the Company, including any copies made by or supplied to Buyer, Seller or any of
their respective Representatives of any such documents or information.
Notwithstanding the foregoing, one copy of such documents or information may be
retained by each of Buyer and Seller's external legal counsel for evidentiary
purposes in the case of any legal proceedings or threatened legal proceedings
relating to this Agreement or any of the transactions contemplated hereby; and
each of Buyer and Seller need not delete from its electronic archival systems
any information archived in an integrated fashion with other, unrelated
information of Buyer or Seller, as applicable, as long as Buyer and Seller make
no effort to retrieve such archived information.
(b)    In the event the Seller validly terminates this Agreement in accordance
with Section 10.1(f), the Seller may elect, in lieu of its rights and other
remedies under this Agreement, to require payment from Buyer of an amount equal
to all of the Sellers, the Company’s and the


P:01274586-13:86B79.003     74
I\14146902.20

--------------------------------------------------------------------------------





Shareholders’ costs and expenses, including, without limitation, fees and
disbursements of counsel and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby up to a maximum of $500,000
(the “Termination Fee”), by wire transfer of immediately available funds not
later than the second (2nd) Business Day following Seller’s written notice to
Buyer of its election. In the event Seller elects to receive the Termination Fee
and the Termination Fee is timely paid to Seller, the Termination Fee shall be
the sole and exclusive remedy of the Seller, the Shareholders and the Company
against the Buyer for any and all Losses that may be suffered based upon,
resulting from or arising out of any breach of any covenant or agreement in this
Agreement or circumstances giving rise to such breach or termination. This
Section 10.3(b) shall survive any termination of this Agreement.
(c)    No party shall have any duties or obligations to the other parties hereto
after the date of such termination and none of the parties will have any further
liability hereunder; provided, however, (i) except as provided in Section 10.4,
no such termination shall relieve any party from Liability for any fraud or
Willful Breach by that party, and (ii) Section 7.5, this Section 10.3,
Section 10.4 and Article XI shall remain in full force and effect and survive
any termination of this Agreement (together with any corresponding defined
terms) in accordance with their respective terms. For purposes of this
Agreement, the term "Willful Breach" means a breach of a covenant or other
agreement set forth in this Agreement that is a consequence of an act or failure
to act by the breaching party with the actual knowledge that the taking of such
act or failure to take such act would, or would reasonably be expected to, cause
a breach of this Agreement.

Section 10.4    Exclusive Remedy. From and after the date of this Agreement
until the Closing, the sole and exclusive remedy of each party in the event of a
breach (including any Willful Breach) of any representation, warranty, covenant
or agreement set forth in this Agreement by another party will be (i)
termination of this Agreement in accordance with Section 10.1 and pursuit of the
post-termination remedies permitted under Section 10.3, or (ii) specific
performance in accordance with Section 11.11. For the avoidance of doubt, while
Seller may seek specific performance in accordance with Section 11.11 in no
circumstance shall Seller be permitted or entitled to receive (A) payment of
monetary damages prior to the termination of this Agreement, or (B) both a grant
of specific performance to cause the consummation of the transactions
contemplated by this Agreement and payment of any monetary damages.

ARTICLE XI.    
Miscellaneous

Section 11.1    Expenses. Except as otherwise provided herein, all fees and
expenses incurred in connection with this Agreement, the Ancillary Documents and
the transactions contemplated hereby and thereby shall be paid by the party
incurring such expenses, whether or not the transactions contemplated hereby or
thereby are consummated.

Section 11.2    Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made (a) as of the date delivered, if delivered personally, (b) on the date
the delivering party receives confirmation of good transmission, if delivered by
facsimile or E-mail (in which case, it will be effective upon receipt of
confirmation of good transmission, excluding automatic acknowledgements of
receipt), or (c) as


P:01274586-13:86B79.003     75
I\14146902.20

--------------------------------------------------------------------------------





of the date delivered, if sent by overnight courier (providing proof of
delivery), to the parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 11.2):
If to Seller:            Creative Genius Holdings, Inc.
7979 Ivanhoe #400
La Jolla, CA 92037
Attn: Paul Goodman and Griffin Thall
E-mail: [removed]
With a copy (which shall not constitute notice) to:
Solomon Ward Seidenwurm & Smith, LLP
401 B Street, Suite 1200
San Diego, CA 92101
Attn: Michael B. Abramson
Fax: [removed]
E-mail: [removed]
If to Buyer:    Vera Bradley Holdings, LLC
c/o Vera Bradley, Inc.
12420 Stonebridge Road
Roanoke, Indiana 46808
Attn: Chief Administrative & Legal Officer – Mark Dely
Fax: [removed]
E-mail: [removed]
With a copy (which shall not constitute notice) to:
Ice Miller LLP
One American Square, Suite 2900
Indianapolis, Indiana 46282-0200
Attn: Stephen J. Hackman
Fax: [removed]
E-mail: [removed]

Section 11.3    Governing Law. This Agreement and all controversies arising out
of, in connection with or relating to it shall in be governed by, and construed
in accordance with, the Laws of the State of Delaware applicable to agreements
made and entirely to be performed within Delaware by its citizens, including all
matters of construction, validity and performance.

Section 11.4    Entire Agreement. This Agreement, together with the Exhibits
hereto, the Company Disclosure Schedule and the Ancillary Documents, constitute
the entire agreement between the parties concerning the subject matter hereof
and supersede all previous agreements, written or oral, relating to the subject
matter hereof.


P:01274586-13:86B79.003     76
I\14146902.20

--------------------------------------------------------------------------------






Section 11.5    Severability. Should any provision of this Agreement or the
application thereof to any Person or circumstance be held invalid or
unenforceable to any extent: (a) such provision shall be ineffective to the
extent, and only to the extent, of such unenforceability or prohibition and
shall be enforced to the greatest extent permitted by Law, (b) such
unenforceability or prohibition in any jurisdiction shall not invalidate or
render unenforceable such provision as applied to other Persons or circumstances
or in any other jurisdiction, (c) such unenforceability or prohibition shall not
affect or invalidate any other provision of this Agreement and (d) the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a reasonable manner so
that the transactions contemplated hereby may be consummated as originally
contemplated to the fullest extent possible. Moreover, if any term or other
provision of this Agreement shall be invalid, illegal or incapable of being
enforced by any rule of law or public policy because it is excessively broad as
to duration, scope, activity or subject, the parties intend that such provision
shall be deemed modified to the minimum degree necessary to make such provision
valid and enforceable under applicable Law and that such modified provision
shall thereafter be enforced to the fullest extent permitted under applicable
Law.

Section 11.6    Amendment. Neither this Agreement nor any of the terms hereof
may be terminated, amended, supplemented or modified orally, but only by an
instrument in writing signed by Buyer and Seller; provided that the observance
of any provision of this Agreement may be waived in writing by the party that
will lose the benefit of such provision as a result of such waiver.

Section 11.7    Effect of Waiver or Consent. At any time prior to the Closing,
any party may, (a) waive any inaccuracies in the representations and warranties
of any other party hereto, (b) extend the time for the performance of any of the
obligations or acts of any other party hereto or (c) unless prohibited by
applicable Law, waive compliance by any other party with any of the agreements
contained herein or, except as otherwise provided herein, waive any of such
party's conditions. Notwithstanding the foregoing, no failure or delay by Seller
or Buyer in exercising any right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

Section 11.8    Parties in Interest; Limitation on Rights of Others. The terms
of this Agreement shall be binding upon, and inure to the benefit of, the
parties and their respective successors and assigns. Nothing in this Agreement,
whether express or implied, shall be construed to give any Person (other than
the parties and their respective successors and assigns and as expressly
provided herein) any legal or equitable right, remedy or claim under or in
respect of this Agreement or any covenants, conditions or provisions contained
herein, as a third party beneficiary or otherwise; provided that Buyer
Indemnitees who are not otherwise a party to this Agreement shall be express
third party beneficiaries of this Agreement.

Section 11.9    Assignability. This Agreement shall not be assigned by Seller
without the prior written consent of Buyer or by Buyer without the prior written
consent of Seller; provided that Buyer may assign all or any portion of its
rights and obligations under this Agreement without


P:01274586-13:86B79.003     77
I\14146902.20

--------------------------------------------------------------------------------





such consent to (a) an Affiliate of Buyer and/or (b) any wholly owned U.S.
Subsidiary of Buyer, in each case which assignment shall not relieve Buyer of
its obligations hereunder.

Section 11.10    Jurisdiction; Court Proceedings; Waiver of Jury Trial.
(a)    Any Litigation against any party to this Agreement arising out of, in
connection with or relating to this Agreement shall be brought solely in any
state or federal court in the State of Delaware (the "Chosen Courts") and each
of the parties submits to the exclusive jurisdiction of the Chosen Courts for
the purpose of any such Litigation; provided that a final judgment in any such
Litigation may be enforced in other jurisdictions by suit on the judgment or in
any other manner provided by Law. Each party irrevocably and unconditionally
agrees not to assert any (i) objection that it may ever have to the laying of
venue of any such Litigation in either Chosen Court, (ii) Claim that any such
Litigation brought in either Chosen Court has been brought in an inconvenient
forum and (iii) Claim that either Chosen Court does not have personal
jurisdiction over such party with respect to such Litigation.
(b)    Each party agrees that service of process in any Litigation may be made
by mailing a copy thereof by registered or certified mail or by overnight
courier service, postage prepaid, to it at its address specified herein. Nothing
in this Agreement will affect the right of any party to serve process in any
other manner permitted by Law.
(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY ACTION (I) ARISING
UNDER THIS AGREEMENT OR (II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES, OR ANY OF THE TRANSACTIONS RELATED HERETO, IN
EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER AT LAW OR IN
EQUITY, BASED IN CONTRACT OR IN TORT OR OTHERWISE.  EACH PARTY HEREBY FURTHER
AGREES AND CONSENTS THAT ANY SUCH ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

Section 11.11    Remedies.
(a)    The parties agree that irreparable harm for which monetary damages, even
if available, would not be an adequate remedy in the event that the parties
hereto do not perform the provisions of this Agreement (including failing to
take such actions as are required of such party hereunder to consummate the
transactions contemplated by this Agreement) in accordance with its specified
terms or otherwise breach such provisions. Accordingly, except as provided in
Section 11.11(c), the parties hereto acknowledge and agree that in the event of
any breach or threatened breach by Seller on the one hand, or Buyer, on the
other hand, or any of their respective covenants or obligations set forth in
this Agreement, Buyer, on the one hand, and Seller, on the other hand, shall be
entitled to an injunction, specific performance and other equitable relief to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which they are entitled at
law or in equity. Each of the parties hereto


P:01274586-13:86B79.003     78
I\14146902.20

--------------------------------------------------------------------------------





agrees that it will not oppose the granting of an injunction, specific
performance or other equitable relief on the basis that any other party has an
adequate remedy at law or that any award of specific performance is not an
appropriate remedy for any reason at law or in equity, subject to
Section 11.11(c). Subject to Section 11.11(c), each of the parties further
agrees that the only permitted objection that it may raise in response to any
action of equitable relief is that it contests the existence of a breach or
threatened breach of this Agreement. Any party seeking an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement shall not be required to provide any
bond or other security in connection with any such Order or injunction. Except
as provided in Section 11.11(c), the pursuit of an injunction, specific
performance or other equitable relief by any party hereto will not be deemed a
waiver of the right to pursue any other right or remedy (whether at law or in
equity) to which such party may be entitled at any time.
(b)    Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by one party of any one remedy will not preclude the
exercise at any time of any other remedy.
(c)    Notwithstanding anything herein to the contrary, it is explicitly agreed
that the right of Seller to obtain an injunction, or other appropriate form of
equitable relief to cause Buyer to complete the Closing shall be subject to the
following: (i) all conditions set forth in Section 8.4 have been satisfied or
waived (other than those conditions that by their terms are to be satisfied at
the Closing; provided that each of which shall be capable of being satisfied if
the Closing Date were on such date), (ii) Buyer has failed to complete the
Closing in accordance with Section 2.1 when required to do so hereunder and
(iii) Seller has irrevocably confirmed in writing that, if specific performance
is granted, then the Closing will occur pursuant to Section 2.1.

Section 11.12    Counterparts. This Agreement may be executed by facsimile
signatures and in any number of counterparts with the same effect as if all
signatory parties had signed the same document. All counterparts shall be
construed together and shall constitute one and the same instrument.

Section 11.13    Further Assurance. If at any time after the Closing any further
action is necessary or desirable to carry out the intent of this Agreement and
to fully effect the transactions contemplated by this Agreement or any other of
the Ancillary Documents, each of the parties shall take such further action
(including the execution and delivery of such further instruments and documents)
as any other party reasonably may request. Each party shall cooperate
affirmatively with the other parties, to the extent reasonably requested by such
other parties, to enforce the rights and obligations herein provided.

Section 11.14    Guarantee.
(a)    For purposes of this Agreement, the word "Guarantor" shall mean all and
any one or more of the Guarantors, and the obligations of the Guarantors shall
be joint and several. To induce Seller to enter into this Agreement, Guarantor
hereby absolutely, unconditionally and irrevocably guarantees to Seller the
complete and punctual payment, observance, performance and


P:01274586-13:86B79.003     79
I\14146902.20

--------------------------------------------------------------------------------





discharge of the obligation of Buyer to pay the Contingent Payment under this
Agreement (collectively, the "Guaranteed Obligations" and such guarantee, the
"Guarantee"), in each case as and when the payment of the same shall become due
(including amounts that would become due from Buyer but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)).
The term "obligations" is used in this Section 11.14 in its most comprehensive
sense. In furtherance of the foregoing and not in limitation of any other right
which Seller may have at law or in equity against Guarantor, upon the failure of
Buyer to pay any of the Guaranteed Obligations when and as the same shall become
due (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantor will upon demand pay, or cause to be paid, in cash, to Seller, an
amount equal to the sum of all Guaranteed Obligations then owed to Seller.
(a)Designs represents and warrants to Seller that (i) Designs is an indirect
parent company of Buyer; (ii) Designs (A) is duly organized, validly existing
and in good standing under the Laws of Indiana and (B) has full power (corporate
or otherwise) and authority to execute, deliver and perform this Agreement and
to perform its obligations hereunder; (iii) the execution, delivery and
performance by Designs of the Guarantee have been duly authorized by all
necessary corporate action of Designs, do not and will not breach, or give any
Person the right to declare a default or exercise any remedy or to obtain any
additional rights under, or to accelerate the maturity or performance of, or
payment under, or cancel, terminate, or modify, any contract to which Designs is
a party; (iv) this Guarantee constitutes the valid and legally binding
obligation of Designs, enforceable against Designs in accordance with its terms,
subject to bankruptcy, insolvency, reorganization and any other Laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles, as applicable; and (v) no Governmental Consent is required in
connection with the execution and delivery of this Guarantee and performance of
Design’s obligations hereunder.
(b)VRA represents and warrants to Seller that (i) VRA is the ultimate parent
company of Buyer; (ii) VRA (A) is duly organized, validly existing and in good
standing under the Laws of Indiana and (B) has full power (corporate or
otherwise) and authority to execute, deliver and perform this Agreement and to
perform its obligations hereunder; (iii) the execution, delivery and performance
by VRA of the Guarantee have been duly authorized by all necessary corporate
action of VRA, do not and will not breach, or give any Person the right to
declare a default or exercise any remedy or to obtain any additional rights
under, or to accelerate the maturity or performance of, or payment under, or
cancel, terminate, or modify, any contract to which VRA is a party; (iv) this
Guarantee constitutes the valid and legally binding obligation of VRA,
enforceable against VRA in accordance with its terms, subject to bankruptcy,
insolvency, reorganization and any other Laws of general applicability relating
to or affecting creditors’ rights and to general equity principles, as
applicable; and (v) no Governmental Consent is required in connection with the
execution and delivery of this Guarantee and performance of the VRA’s
obligations hereunder.
(c)Guarantor hereby agrees that its liability for the Guaranteed Obligations set
forth herein is irrevocable, absolute, independent and unconditional and shall
not (i) be affected by any circumstance which constitutes a legal or equitable
discharge of a guarantor or surety other than payment in full of the Guaranteed
Obligations, or (ii) be released, diminished, impaired,


P:01274586-13:86B79.003     80
I\14146902.20

--------------------------------------------------------------------------------





reduced, or affected by any renewal, extension, adjustment, or modification of
the Guaranteed Obligations agreed to in writing by Seller and Buyer in
accordance with the terms of this Agreement, or by any failure of Seller to
notify Guarantor thereof, and Guarantor hereby waives notice thereof (other than
any notices required under this Agreement). Without limitation, Guarantor
consents to any extensions of time of the Guaranteed Obligations agreed to in
writing by Seller and Buyer, to any changes in the terms of the Guaranteed
Obligations as agreed to in writing by Seller and Buyer, and to any settlement
or adjustment with respect to the Guaranteed Obligations entered into in writing
between Seller and Buyer. Except as expressly provided in this Agreement with
respect to Buyer, no delays on the part of Seller in the exercise of any right
or remedy with respect to any of the Guaranteed Obligations shall operate as a
waiver thereof, and no single or partial exercise by Seller of any right or
remedy with respect to any of the Guaranteed Obligations shall preclude any
other or further exercise thereof or the exercise of any other right or remedy.
(d)Guarantor acknowledges and agrees that: (i) this Guarantee is the immediate,
direct and primary obligation of Guarantor, and that Seller shall be entitled to
make a demand hereunder, and pursue all of its rights and remedies against Buyer
and/or Guarantor, jointly and severally, whether or not Seller has made any
demand or pursued any remedies, or during the pendency of any demand made
hereunder or remedies pursued, against Buyer; (ii) this Guarantee is a guarantee
of payment when due and not of collectability; (iii) Guarantor’s payment of a
portion, but not all, of the Guaranteed Obligations shall in no way limit,
affect, modify or abridge Guarantor’s liability for any portion of the
Guaranteed Obligations remaining unsatisfied; and (iv) this Guarantee is a
continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations shall have been paid in full.
(e)Guarantor waives and agrees not to assert: (i) any right to require Seller to
proceed against Buyer or any other Person, to proceed against or exhaust any
collateral or other security held for the Guaranteed Obligations (except to the
extent required by applicable Law in a provision which cannot be waived); (ii)
any defense arising by reason of any lack of corporate or other authority; or
(iii) presentment, protest and notice of dishonor. The Guaranteed Obligations
shall conclusively be deemed to have been created, contracted, incurred and
permitted to exist in reliance upon this Guarantee. The obligations of Guarantor
hereunder are independent of and separate from the obligations of Buyer and upon
the occurrence and during the continuance of any default, a separate action or
actions may be brought against Guarantor, whether or not Buyer or is joined
therein or a separate action or actions are brought against Buyer.
(f)So long as this Guarantee shall be in effect, Guarantor will not liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution) or sell,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets, except that
Guarantor may sell, transfer, lease or otherwise dispose of all or substantially
all of its assets to another Person, if (i) such Person is an Affiliate of
Guarantor or (ii) such Person shall expressly assume by an amendment hereto all
of the obligations of Guarantor hereunder.
(g)Notwithstanding anything to the contrary in this Agreement, Guarantor may
assert and is entitled to the benefits of any defense, set-off, counterclaim or
any other right derived from or afforded by this Agreement or applicable Law
with respect to the Guaranteed Obligations;


P:01274586-13:86B79.003     81
I\14146902.20

--------------------------------------------------------------------------------





and Guarantor shall not be required to pay any of the Guaranteed Obligations in
the event of a dispute between Seller and Buyer with respect to whether the
Guaranteed Obligations are due and payable, including without limitation any
alleged breach of this Agreement or the Purchase Agreement, unless and until a
final, non-appealable judgment that requires such payment is entered by a court
of competent jurisdiction. Notwithstanding the foregoing, the automatic stay
under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a) in circumstances
where Buyer is the debtor in a case pending under such Code shall not be a
defense to payment that can be asserted by Guarantor, and a non-appealable final
judgment against Buyer shall not be required prior to payment by Guarantor if
Seller is prohibited from obtaining such a judgment solely by the application of
the automatic stay or the status of Buyer as a debtor under such Code. For
avoidance of doubt, in such circumstances, Guarantor can assert any other
defense, set-off, counterclaim or other right of Buyer in an action by Seller to
obtain payment from Guarantor.
(h)Notwithstanding anything to the contrary in this Agreement, upon Buyer’s
delivery of all payments to be made by Buyer pursuant to the Guaranteed
Obligations, the obligations of Guarantor under this Section 11 shall
automatically terminate and the ‎Guaranteed Obligations shall be deemed
satisfied in full.
(i)Each of Designs and VRA agrees that (i) neither it nor its Affiliates will:
directly or indirectly take any actions with respect to the Company in bad faith
that are intended to reduce the amount of the Contingent Payment; and (ii) it
will, and it will cause Buyer to, use commercially reasonable efforts to satisfy
any conditions to the ability of Buyer, Designs or VRA to pay the Contingent
Payment when required hereunder, which conditions are set forth in the Credit
Agreement, or any renewal, restatement, amendment or replacement thereof, and
that it will not, nor will it cause Buyer to, agree to any new covenant or to
modify any existing covenant that would impose additional conditions or
restrictions on the performance of the obligations of Buyer, Designs or VRA to
pay the Contingent Payment under this Agreement (collectively, "New
Conditions"), unless Designs and VRA reasonably believe at the time the covenant
is entered into or modified that they will be able to perform such obligations
in accordance with this Agreement.
(j)This agreement and the rights and obligations evidenced hereby are
subordinate in the manner and to the extent set forth in that certain
Subordination and Intercreditor Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time pursuant to the terms
thereof, the "Subordination Agreement") of even date herewith among Vera Bradley
Designs, Inc., Vera Bradley, Inc., Vera Bradley Holdings, LLC, the other Loan
Parties party thereto, Creative Genius Holdings, Inc., Creative Genius
Investments, Inc. (Creative Genius Holdings, Inc. and Creative Genius
Investments, Inc. individually and collectively, the "Subordinated Creditor")
and JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the
Senior Secured Parties defined therein ("Agent"), to the indebtedness (including
interest) owed by the Loan Parties pursuant to that certain Credit Agreement
among the Company, the other Loan Parties, Agent and the Lenders from time to
time party thereto, and the other Senior Debt Documents (as defined in the
Subordination Agreement), as such Credit Agreement and such Senior Debt
Documents have been and hereafter may be amended, restated, supplemented or
otherwise modified from time to time and to indebtedness refinancing the
indebtedness under such agreements


P:01274586-13:86B79.003     82
I\14146902.20

--------------------------------------------------------------------------------





as contemplated by the Subordination Agreement; and each party to this
agreement, by its acceptance hereof, irrevocably agrees to be bound by the
provisions of the Subordination Agreement.
(signature page follows)



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered in its name and on its behalf, as of the day and
year first above written.


 
BUYER:


 
VERA BRADLEY HOLDINGS, LLC


 
 
By:
/s/ Robert T. Wallstrom
Name:
Robert T. Wallstrom
Title:
President and CEO

 
SELLER:
 
CREATIVE GENIUS HOLDINGS, INC.
 
 
By:
/s/ Griffin Thall
Name:
Griffin Thall
Title:
President

 
SHAREHOLDERS:
 
 
 
/s/ Griffin Thall
 
Griffin Thall
 
 
 
/s/ Paul Goodman
 
Paul Goodman

 
THE COMPANY:
 
CREATIVE GENIUS, INC.
 
 
By:
/s/ Paul Goodman
Name:
Paul Goodman
Title:
CFO





P:01274586-13:86B79.003     83
I\14146902.20

--------------------------------------------------------------------------------









[Signature page to Interest Purchase Agreement]
I\14146902.20

--------------------------------------------------------------------------------





 
Solely for purposes of Section 11.14:
 
 
 
VERA BRADLEY DESIGNS, INC.
 
 
By:
/s/ Robert T. Wallstrom
Name:
Robert T. Wallstrom
Title:
President and CEO
 
 
 
VERA BRADLEY, INC.
 
 
By:
/s/ Robert T. Wallstrom
Name:
Robert T. Wallstrom
Title:
President and CEO























[Signature page to Interest Purchase Agreement]
I\14146902.20